--------------------------------------------------------------------------------

Exhibit 10.1




--------------------------------------------------------------------------------

CREDIT AGREEMENT


dated as of June 28, 2019


among


IAA, INC.,
as Borrower


THE LENDERS PARTY HERETO
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent



--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A.,
as Sole Lead Arranger


JPMORGAN CHASE BANK, N.A.,
BARCLAYS BANK PLC,
GOLDMAN SACHS BANK USA
BOFA SECURITIES, INC. and
MORGAN STANLEY SENIOR FUNDING, INC.,
as Joint Bookrunners


BARCLAYS BANK PLC,
GOLDMAN SACHS BANK USA,
BANK OF AMERICA, N.A. and
MORGAN STANLEY SENIOR FUNDING, INC.,
as Syndication Agents


and


BMO CAPITAL MARKETS CORP.,
FIFTH THIRD BANK,
PNC CAPITAL MARKETS LLC,
RBC CAPITAL MARKETS,1
SUNTRUST BANK and
U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agents



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

1
RBC Capital Markets is a brand name for the capital markets businesses of Royal
Bank of Canada and its affiliates.



1

--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page


Section 1.
DEFINITIONS
9

1.1
Defined Terms
9

1.2
Other Definitional Provisions
54

1.3
Certain Calculations and Tests
54

1.4
Divisions
59
1.5
Interest Rates; LIBOR Notification
59
1.6
Cashless Rollovers
59
Section 2.
AMOUNT AND TERMS OF TERM LOANS
59

2.1
Term Loans
59

2.2
Procedure for the Initial Term Loan Borrowing
59

2.3
Repayment of Initial Term Loans
60

Section 3.
AMOUNT AND TERMS OF REVOLVING COMMITMENTS
60

3.1
Revolving Commitments
60

3.2
Procedure for Revolving Loan Borrowing
61

3.3
Swingline Commitment
61

3.4
Procedure for Swingline Borrowing; Refunding of Swingline Loans; Successor
Swingline Lenders
62

3.5
Commitment Fees, etc.
63

3.6
Termination or Reduction of Revolving Commitments
64

3.7
Letter of Credit Commitment
64

3.8
Procedure for Issuance of Letters of Credit
66

3.9
Fees and Other Charges
66

3.10
Letter of Credit Participations
67



2

--------------------------------------------------------------------------------

3.11
Reimbursement Obligation of the Borrower
68
3.12
Obligations Absolute
68
3.13
Letter of Credit Payments
69

Section 4.
GENERAL PROVISIONS APPLICABLE TO LOANS AND  LETTERS OF CREDIT
69

4.1
Optional Prepayments
69
4.2
Mandatory Prepayments
70

4.3
Conversion and Continuation Options
72

4.4
Limitations on Eurodollar Tranches
73

4.5
Interest Rates and Payment Dates; Administrative Agent Fees; Other Fees
73

4.6
Computation of Interest and Fees
73

4.7
Inability to Determine Interest Rate.
74

4.8
Pro Rata Treatment and Payments
76

4.9
Requirements of Law
77
4.10
Taxes
79

4.11
Indemnity
82

4.12
Change of Lending Office
83

4.13
Replacement of Lenders
83

4.14
Evidence of Debt
84

4.15
Illegality
84

4.16
Defaulting Lenders
85

4.17
Incremental Facilities
86

4.18
Extension Amendments
89

4.19
Refinancing Facilities
91




3

--------------------------------------------------------------------------------

Section 5.
REPRESENTATIONS AND WARRANTIES
92

5.1
Financial Condition
92

5.2
No Change
93

5.3
Corporate Existence; Compliance with Law
93

5.4
Power; Authorization; Enforceable Obligations
93

5.5
No Legal Bar
93

5.6
Litigation
94

5.7
No Default
94

5.8
Ownership of Property; Liens; Insurance
94

5.9
Intellectual Property
94

5.10
Taxes
94

5.11
Federal Regulations
94

5.12
Labor Matters
95

5.13
ERISA
95

5.14
Investment Company Act
95
5.15
Restricted Subsidiaries
95

5.16
Use of Proceeds
96
5.17
Environmental Matters
96
5.18
Accuracy of Information, etc.
97
5.19
Security Documents
97
5.20
Solvency
98
5.21
Regulation H
98
5.22
Anti-Terrorism Laws
99
5.23
Anti-Corruption Laws and Sanctions
99
5.24
EEA Financial Institutions
100

5.25
Beneficial Ownership Certificate
100




4

--------------------------------------------------------------------------------

Section 6.
CONDITIONS PRECEDENT
100

6.1
Conditions to Initial Extension of Credit
100

6.2
Conditions to Each Extension of Credit
102

Section 7.
AFFIRMATIVE COVENANTS
103

7.1
Financial Statements
103

7.2
Certificates; Other Information
104

7.3
Payment of Obligations; Payment of Taxes
106
7.4
Maintenance of Existence; Compliance
106
7.5
Maintenance of Property; Insurance
106
7.6
Inspection of Property; Books and Records; Discussions
106
7.7
Notices
107
7.8
Environmental Laws
107
7.9
Additional Collateral, etc.
108
7.10
Use of Proceeds
111
7.11
Further Assurances
111
7.12
Ratings
112
7.13
Post-Closing Items
112
Section 8.
NEGATIVE COVENANTS
112
8.1
Financial Condition Covenant
112
8.2
Indebtedness
112
8.3
Liens
116
8.4
Fundamental Changes
119
8.5
Disposition of Property
120
8.6
Restricted Payments
122
8.7
Investments
125



5

--------------------------------------------------------------------------------

8.8
Optional Payments and Modifications of Certain Debt Instruments; Certain
Modifications
128
8.9
Transactions with Affiliates
129
8.10
[Reserved]
130
8.11
Hedge Agreements
130
8.12
Changes in Fiscal Periods
130
8.13
Negative Pledge Clauses
131
8.14
Clauses Restricting Subsidiary Distributions
132
8.15
Lines of Business
133
Section 9.
EVENTS OF DEFAULT
133
Section 10.
THE ADMINISTRATIVE AGENT AND OTHER REPRESENTATIVES
137
10.1
Appointment
137
10.2
Delegation of Duties
137
10.3
Exculpatory Provisions
137
10.4
Reliance by the Administrative Agent
138
10.5
Notice of Default
138
10.6
Non-Reliance on Administrative Agent and Other Lenders
138
10.7
Indemnification
139
10.8
Agent in Its Individual Capacity
139
10.9
Successor Administrative Agent
140
10.10
Administrative Agent Generally
140
10.11
Other Representatives
140
10.12
Withholding Tax
140
10.13
Administrative Agent May File Proofs of Claim
141
10.14
Certain ERISA Matters
142
10.15
Intercreditor Agreements.
143



6

--------------------------------------------------------------------------------

Section 11.
MISCELLANEOUS
144
11.1
Amendments and Waivers
144
11.2
Notices
145
11.3
No Waiver; Cumulative Remedies
147
11.4
Survival of Representations and Warranties
147
11.5
Payment of Expenses; Indemnity
148
11.6
Successors and Assigns; Participations and Assignments
149
11.7
Adjustments; Set-off
154
11.8
Counterparts
154
11.9
Severability
155
11.10
Integration
155
11.11
GOVERNING LAW
155
11.12
Submission To Jurisdiction; Waivers
155
11.13
Acknowledgments
156
11.14
Releases of Guarantees and Liens
156
11.15
Confidentiality
157
11.16
WAIVERS OF JURY TRIAL
157
11.17
[Reserved]
157
11.18
USA PATRIOT Act
158
11.19
Lender Action
158
11.20
[Reserved]
158
11.21
Certain Undertakings with Respect to Certain Affiliate Lenders
158
11.22
No Fiduciary Duty
159
11.23
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
159
11.24
Acknowledgment Regarding Any Supported QFCs
160

7

--------------------------------------------------------------------------------

SCHEDULES:


1.1(a)
Mortgaged Property
1.1(b)
Closing Date Unrestricted Subsidiaries
1.1(c)
Existing Letters of Credit
1.1(d)
Term Loan Allocations
1.1(e)
Revolving Commitment Allocations
1.1(f)
Issuing Lenders and L/C Commitments
5.4
Consents, Authorizations, Filings and Notices
5.6
Litigation
5.15
Restricted Subsidiaries
5.17
Environmental Matters
7.13
Post-Closing Items
8.2(d)
Scheduled Existing Indebtedness
8.3(i)
Scheduled Existing Liens
8.7(e)
Scheduled Existing Investments
8.9(i)
Transactions with Affiliates
8.13(d)
Negative Pledge



EXHIBITS:


A
[Reserved]
B
Form of Compliance Certificate
C
Form of Closing Certificate of the Guarantors
D
Form of Mortgage
E-1
Form of Assignment and Assumption
E-2
Form of Affiliated Lender Assignment and Assumption
F
Form of Exemption Certificate
G-1
Form of Term Note
G-2
Form of Revolving Note
G-3
Form of Swingline Note
H
[Reserved]
I
Form of Solvency Certificate
J
Form of Closing Certificate of the Borrower
K-1
Form of Intercreditor Agreement
K-2
Form of Pari Debt Intercreditor Agreement

8

--------------------------------------------------------------------------------



THIS CREDIT AGREEMENT, dated as of June 28, 2019 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, this
“Agreement”), is by and among IAA, Inc., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties hereto (collectively, the “Lenders”), the Issuing Lenders
from time to time parties hereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).


Recitals


WHEREAS, the Borrower has requested that, substantially simultaneously with the
consummation of the Spin Transaction, (a) the Term Lenders extend Term Loans in
an aggregate principal amount of $800,000,000, (b) the Revolving Lenders provide
Revolving Commitments in an aggregate principal amount of $225,000,000 and (c)
the Issuing Lenders agree to issue Letters of Credit in an aggregate amount
available to be drawn not in excess of the Total L/C Commitments; and


WHEREAS, the Lenders and the Issuing Lenders are willing to provide such
extensions of credit, subject to the terms and conditions of this Agreement.


NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Lenders and the Issuing Lenders to enter into this
Agreement and to induce the Lenders and the Issuing Lenders to make their
respective extensions of credit to the Borrower hereunder, the parties hereto
hereby agree as follows:
SECTION 1.          DEFINITIONS


1.1  Defined Terms.  As used in this Agreement, the terms listed in this Section
1.1 shall have the respective meanings set forth in this Section 1.1.


“Additional Lender”:  as defined in Section 4.17(b).


“Adjustment Date”:  as defined in the definition of “Applicable Margin”.


“Administrative Agent”:  as defined in the preamble to this Agreement.


“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person means the power,
directly or indirectly, either to (a) vote 10% or more of the securities having
ordinary voting power for the election of directors (or persons performing
similar functions) of such Person or (b) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.


“Affiliated Lender Assignment and Assumption”:  an Affiliated Lender Assignment
and Assumption, substantially in the form of Exhibit E-2.
9

--------------------------------------------------------------------------------

“Affiliated Lenders”:  the Borrower, its Subsidiaries and their respective
Affiliates.


“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to (a) until the Closing Date, the aggregate amount of such Lender’s Commitments
at such time, (b) thereafter, the sum of (i) the aggregate then unpaid principal
amount of such Lender’s Term Loans and (ii) the amount of such Lender’s
Revolving Commitment then in effect or, if the Revolving Commitments have been
terminated, the amount of such Lender’s Revolving Extensions of Credit then
outstanding.


“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of (a) such Lender’s Aggregate Exposure at
such time to (b) the Aggregate Exposure of all Lenders at such time.


“Agreement”:  as defined in the preamble to this Agreement.


“All-In Yield”:  as to any Indebtedness, the yield thereof, whether in the form
of interest rate, margin, original issue discount, upfront fees or Eurodollar
Rate or Base Rate “floor”; provided that original issue discount and upfront
fees shall be equated to interest based on assumed four-year life to maturity
(or, if less, the stated life to maturity at the time of incurrence of the
applicable Indebtedness); provided, further, that “All-In Yield” shall not
include customary arrangement or commitment fees payable to any of the Other
Representatives (or their respective affiliates) in connection with the Loans or
to one or more arrangers (or their respective affiliates) in connection with the
Incremental Loans (and any fee payable to any Additional Lender in lieu of any
portion of any such fee payable to any such arranger or affiliate thereof).


“Anti-Corruption Laws”:  all laws, rules, and regulations of any jurisdiction
applicable to the Borrower or its Affiliates from time to time concerning or
relating to bribery or corruption.


“Applicable Margin”:  for any day (a) with respect to Revolving Loans and
Swingline Loans, the applicable rate per annum set forth in clause (a) of the
definition of “Pricing Grid” which corresponds to the Consolidated Senior
Secured Net Leverage Ratio as of the relevant date of determination, (b) with
respect to Initial Term Loans, the applicable rate per annum set forth in clause
(b) of the definition of “Pricing Grid” and (c) with respect to any Incremental
Term Loans, the rate per annum set forth in the applicable Incremental
Commitment Agreement with respect thereto.  Each change in the Applicable Margin
resulting from a change in the Consolidated Senior Secured Net Leverage Ratio
shall be effective with respect to all Revolving Loans and Swingline Loans
outstanding on and after the date of delivery to the Administrative Agent of the
financial statements and certificates required by Section 7.1(a)(i) or
7.1(a)(ii) and Section 7.2(a), respectively, indicating such change until the
date immediately preceding the next date of delivery of such financial
statements and certificates indicating another such change.  Notwithstanding the
foregoing, until the Borrower shall have delivered the financial statements and
certificates required by Sections 7.1(a)(i) or 7.1(a)(ii) and Section 7.2(a),
respectively, for the period ended June 30, 2019 (such date, the “Adjustment
Date”), the Consolidated Senior Secured Net Leverage Ratio shall be deemed to be
in Category 2 for purposes of determining the Applicable Margin in respect of
Revolving Loans and Swingline Loans.  In addition, (a) at any time during which
the Borrower has failed to deliver the financial statements and certificates
required by Section 7.1(a)(i) or 7.1(a)(ii) and Section 7.2(a), respectively, or
(b) at any time after the occurrence and during the continuance of an Event of
Default, the Consolidated Senior Secured Net Leverage Ratio shall be deemed to
be in Category 1 for purposes of determining the Applicable Margin in respect of
Revolving Loans and Swingline Loans.
10

--------------------------------------------------------------------------------

“Applicable Period”:  as defined in Section 4.6(c).


“Application”:  an application, in a form as the applicable Issuing Lender may
reasonably specify from time to time to request such Issuing Lender issue a
Letter of Credit.


“Approved Fund”:  (a) a CLO and (b) with respect to any Lender that is a fund
which invests in commercial loans, any other fund that invests in commercial
loans and is managed or advised by the same investment advisor as such Lender or
by an Affiliate of such investment advisor.


“Asset Sale”:  any Disposition of Property or series of related Dispositions of
Property (including any issuance or sale of Capital Stock of any Restricted
Subsidiary of the Borrower, but excluding any Disposition permitted by Section
8.5 (other than any Dispositions permitted pursuant to Section 8.5(s) thereof)
that yields gross proceeds to any Group Member (valued at the initial principal
amount thereof in the case of non-cash proceeds consisting of notes or other
debt securities and valued at fair market value in the case of other non-cash
proceeds) in excess of $5,000,000.


“Asset Swap” means a concurrent purchase and sale or exchange of Property
between the Borrower or any of its Restricted Subsidiaries and another Person;
provided that (i) the Borrower or such Restricted Subsidiary, as the case may
be, receives consideration at least equal to the fair market value (such fair
market value to be determined on the date of the contractually agreeing to such
transaction) as determined in good faith by the Borrower and (ii) such Property
is useful to the business of the Borrower or such Restricted Subsidiary.


“Assignee”:  as defined in Section 11.6(b)(i).


“Assignment and Assumption”:  an Assignment and Assumption, substantially in the
form of Exhibit E-1.


“Available Amount”:  at any time, an amount (if a positive number) equal to (a)
50% of Consolidated Net Income of the Borrower and its Restricted Subsidiaries
for the period (taken as one accounting period) commencing on January 1, 2019 to
the end of the most recently ended fiscal quarter for which financial statements
have been delivered to the extent not otherwise applied; plus (b) 100% of the
aggregate Net Cash Proceeds received by the Borrower from the sale of Capital
Stock (excluding Disqualified Capital Stock) of the Borrower or from any capital
contributions to the Borrower made in cash or Cash Equivalents (excluding
Disqualified Capital Stock) to the extent such Net Cash Proceeds have not been
otherwise applied to build the Available Amount or any other basket for the
incurrence of Indebtedness or the making of any Investment or Restricted
Payment; plus (c) 100% of the aggregate Net Cash Proceeds received by the
Borrower from third-party Indebtedness and Disqualified Capital Stock of the
Borrower and its Restricted Subsidiaries, in each case, issued after the Closing
Date, which have been exchanged or converted into Capital Stock (excluding
Disqualified Capital Stock) of the Borrower to the extent such Net Cash Proceeds
have not been otherwise applied to build the Available Amount or any other
basket for the incurrence of Indebtedness or the making of any Investment or
Restricted Payment; plus (d) 100% of the aggregate Net Cash Proceeds and the
fair market value of marketable securities or other property received by the
Borrower and its Restricted Subsidiaries since the Closing Date from
Dispositions of Investments made using the Available Amount, in each case, not
to exceed the actual amount of the Investment made using such Available Amount;
plus (e) 100% of the returns, profits, distributions and similar amounts
received in cash or Cash Equivalents by the Borrower and its Restricted
Subsidiaries on Investments made using the Available Amount (including
Investments in Unrestricted Subsidiaries), in each case, not to exceed the
actual amount of the Investment made using such Available Amount; plus (f) 100%
of the Investments of the Borrower and its Restricted Subsidiaries made using
the Available Amount in any Unrestricted Subsidiary that has been re-designated
as a Restricted Subsidiary or that has been merged or consolidated with or into
the Borrower or any of its Restricted Subsidiaries (up to the fair market value
of the Investments of the Borrower and its Restricted Subsidiaries in such
Unrestricted Subsidiary at the time of such re-designation or merger or
consolidation), in each case, after the Closing Date; plus (g) Declined Amounts;
minus (h) without duplication, an amount equal to the sum of (i) redemptions,
repurchases, defeasances or otherwise prepayments of Junior Debt pursuant to
Section 8.8(a)(i), (ii) Restricted Payments made pursuant to Section
8.6(e)(i)(z) and (iii) Investments made pursuant to Section 8.7(bb)(i)(z), in
each case, after the Closing Date and prior to such time or contemporaneously
therewith.
11

--------------------------------------------------------------------------------

“Available Revolving Commitment”:  as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding; provided, that, in calculating any Lender’s Revolving Extensions of
Credit for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 3.5, the aggregate principal amount of Swingline
Loans then outstanding shall be deemed to be zero.


“Backstop L/C”:  as defined in Section 3.7(a).


“Bail-In Action”:  the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation”:  with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Base Rate”:  for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1.00%) equal to the greatest of (a) the Prime Rate in effect on
such day, (b) the NYFRB Rate in effect on such day plus 0.50% and (c) the
Eurodollar Rate  for an Interest Period of one-month commencing on such day (or
if such day is not a Business Day, the immediately preceding Business Day) plus
1.00%; provided that, for purposes of this definition, the Eurodollar Rate for
any day shall be based on the LIBOR Screen Rate (or if the LIBOR Screen Rate is
not available for such one-month Interest Period, the Interpolated Rate) at
approximately 11:00 a.m., London time, on such day.  Any change in the Base Rate
due to a change in the Prime Rate, the NYFRB Rate or the Eurodollar Rate shall
be effective from and including the effective date of such change in the Prime
Rate, the NYFRB Rate or the Eurodollar Rate, respectively.  If the Base Rate is
being used as an alternate rate of interest pursuant to Section 4.7 hereof, then
the Base Rate shall be the greater of clauses (a) and (b) above and shall be
determined without reference to clause (c) above.  For the avoidance of doubt,
if the Base Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.


“Base Rate Loans”:  Loans the rate of interest applicable to which is based upon
the Base Rate.


“Beneficial Ownership Certificate”:  a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation”:  31 C.F.R. § 1010.230.


“Benefit Plan”:  any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.


“Benefited Lender”:  as defined in Section 11.7(a).


“Blocked Person”:  as defined in Section 5.22(b).


“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).


“Borrower”:  as defined in the preamble to this Agreement.


“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.


“Business”:  as defined in Section 5.17(b).


“Business Day”:  any day that is not a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to remain
closed; and when used in connection with a Eurodollar Loan for a LIBOR quoted
currency, the term “Business Day” shall also exclude any day on which banks are
not open for general business in London.
12

--------------------------------------------------------------------------------

“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases or
a lease liability on a balance sheet of such Person under GAAP; provided,
however, that all obligations of any Person that are or would have been treated
as operating leases (including for avoidance of doubt, any network lease or any
operating indefeasible right of use) for purposes of GAAP prior to the issuance
by the Financial Accounting Standards Board on February 25, 2016 of an
Accounting Standards Update (the “ASU”) shall continue to be accounted for as
operating leases for purposes of all financial definitions and calculations for
purpose of this Agreement (whether or not such operating lease obligations were
in effect on such date) notwithstanding the fact that such obligations are
required in accordance with the ASU (on a prospective or retroactive basis or
otherwise) to be treated as lease liabilities in the financial statements to be
delivered pursuant to Section 7.1.


“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing, but
excluding Indebtedness convertible or exchangeable into any such capital stock
to the extent not yet converted into capital stock.


“Cash Collateral”:  as defined in Section 3.7(a).


“Cash Collateralize”:  as defined in Section 3.7(a).


“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; provided, however, that time deposits
(including eurodollar time deposits), certificates of deposit (including
eurodollar certificates of deposit) and bankers’ acceptances in an aggregate
amount not to exceed $2,000,000 may be maintained at any commercial bank of
recognized standing organized under the laws of the United States (or any State
or territory thereof) that does not satisfy the capital and surplus requirements
and rating requirements set forth in this clause (b); (c) commercial paper of an
issuer rated at least A-2 by S&P or P-2 by Moody’s or carrying an equivalent
rating by a nationally recognized rating agency, if both of the two named rating
agencies cease publishing ratings of commercial paper issuers generally, and
maturing within six months from the date of acquisition; (d) repurchase
obligations of any Lender or of any commercial bank satisfying the requirements
of clause (b) of this definition, having a term of not more than 30 days, with
respect to securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least
AA by S&P or AA by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; or (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition or money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.  In the case of Investments by any Foreign Subsidiary
that is a Restricted Subsidiary or Investments made in a country outside the
U.S., Cash Equivalents shall also include investments of the type and maturity
described in clauses (a) through (g) above of foreign obligors, which
Investments or obligors (or the parents of such obligors) have ratings described
in such clauses or equivalent ratings from comparable foreign rating agencies.
13

--------------------------------------------------------------------------------

“Change of Control”: if (i) any Person, entity, or “group” (within the meaning
of Section 13(d) or 14(d) of the Securities Exchange Act) shall at any time have
acquired direct or indirect beneficial ownership of a percentage of the voting
power of the outstanding Capital Stock of the Borrower (which is at the time
entitled to vote in the election of the Board of Directors of the Borrower) that
exceeds 35% thereof; or (ii) the Board of Directors of the Borrower shall cease
to consist of a majority of Continuing Directors.  For purposes of this
definition, (x) “beneficial ownership” shall be as defined in Rules 13(d)-3 and
13(d)-5 under the Securities Exchange Act and (y) the phrase Person or “group”
is within the meaning of Section 13(d) or 14(d) of the Securities Exchange Act,
but excluding any employee benefit plan of such Person or “group” and its
subsidiaries and any Person acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan.


“CLO”:  any entity (whether a corporation, partnership, trust or otherwise) that
is engaged in making, purchasing, holding or otherwise investing in bank loans
and similar extensions of credit in the ordinary course of its business and is
administered or managed by a Lender or an affiliate of such Lender.


“Closing Date”:  the first date on which the conditions precedents set forth in
Section 6.1 have been satisfied (or waived) and the initial funding hereunder
shall have occurred, which date is June 28, 2019.


“Code”:  the Internal Revenue Code of 1986, as amended from time to time.


“Collateral”:  all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document
(for the avoidance of doubt, Collateral shall not include any Excluded
Collateral (as defined in the Guarantee and Collateral Agreement)).


“Commitment”:  as to any Lender, the Revolving Commitment of such Lender.
14

--------------------------------------------------------------------------------

“Commitment Fee Rate”:  the applicable rate per annum set forth under the
heading “Commitment Fee Rate” on the applicable Pricing Grid which corresponds
to the Consolidated Senior Secured Net Leverage Ratio as of the relevant date of
determination.  Notwithstanding the foregoing, until the Adjustment Date, the
Consolidated Senior Secured Net Leverage Ratio shall be deemed to be in Category
2 for purposes of determining the Commitment Fee Rate.  In addition, (a) at any
time during which the Borrower has failed to deliver the financial statements
and certificates required by Sections 7.1(a)(i) or 7.1(a)(ii) and Section
7.2(a), respectively, or (b) at any time after the occurrence and during the
continuance of an Event of Default, the Consolidated Senior Secured Net Leverage
Ratio shall be deemed to be in Category 1 for purposes of determining the
Commitment Fee Rate.


“Commonly Controlled Entity”:  any trade or business, whether or not
incorporated, that is under common control with the Borrower within the meaning
of Section 4001 of ERISA or (solely for purposes of Section 302 of ERISA and
Section 412 of the Code) is part of a group that includes the Borrower and that
is treated as a single employer under Section 414 of the Code.


“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
on behalf of the Borrower substantially in the form of Exhibit B.


“Conduit Lender”:  any special purpose entity organized and administered by any
Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument (a copy of which
shall be provided by the Administrative Agent to the Borrower upon request),
subject to the consent of the Administrative Agent and the Borrower (which
consent shall not be unreasonably withheld); provided, that the designation by
any Lender of a Conduit Lender shall not relieve the designating Lender of any
of its obligations under this Agreement (including its obligation to fund a
Loan) if, for any reason, its Conduit Lender fails to fund any such Loan, and
the designating Lender (and not the Conduit Lender) shall have the sole right
and responsibility to deliver all consents and waivers required or requested
under this Agreement with respect to its Conduit Lender; provided, further, that
no Conduit Lender shall (a) be entitled to receive any greater amount pursuant
to Sections 4.9, 4.10, 4.11 or 11.5 than the designating Lender would have been
entitled to receive in respect of the extensions of credit made by such Conduit
Lender, (b) be deemed to have any Commitment or (c) be designated if such
designation would otherwise increase the costs of any Facility to the Borrower.


“Confidential Information Memorandum”:  the Confidential Information Memorandum
dated May 2019 and furnished to the Lenders in connection with this Agreement.


“Consolidated Coverage Ratio”:  as of any date of determination, the ratio of
(a) the aggregate amount of Consolidated EBITDA for the period of four
consecutive fiscal quarters ended on the most recent Test Date to (b)
Consolidated Interest Expense for such four fiscal quarters.
15

--------------------------------------------------------------------------------

“Consolidated EBITDA”:  for any period:


(a)          Consolidated Net Income for such period plus,


(b)          without duplication and to the extent reflected as a charge in
arriving at such Consolidated Net Income for such period, the sum of the
following amounts for such period:


(i)          the aggregate amount of all provisions for all taxes (whether or
not paid, estimated or accrued) based upon the income and profits of the
Borrower or alternative taxes imposed as reflected in the provision for income
taxes in the Borrower’s consolidated financial statements,


(ii)          interest expense, amortization or write-off of debt discount and
debt issuance costs, and commissions, discounts and other fees and charges
associated with Indebtedness (including the Loans),


(iii)          depreciation and amortization expense,


(iv)          amortization of intangibles (including goodwill) and organization
costs,


(v)          any extraordinary, unusual or non-recurring charges, expenses or
losses (whether cash or non-cash) (including such expenses in connection with
actual or prospective litigation, legal settlements, fines, judgments or
orders),


(vi)          non-cash compensation expenses from stock, options to purchase
stock and stock appreciation rights issued to the management of the Borrower,


(vii)          any other non-cash charges, non-cash expenses or non-cash losses
of the Borrower or any of its Restricted Subsidiaries for such period (including
deferred rent but excluding any such charge, expense or loss incurred in the
ordinary course of business that constitutes an accrual of or a reserve for cash
charges for any future period); provided, however, that cash payments made in
such period or in any future period in respect of such non-cash charges,
expenses or losses (excluding any such charge, expense or loss incurred in the
ordinary course of business that constitutes an accrual of or a reserve for cash
charges for any future period) shall be subtracted from Consolidated Net Income
in calculating Consolidated EBITDA in the period when such payments are made,


(viii)          any impairment charges, write-off, depreciation or amortization
of intangibles arising pursuant to Statement of Financial Accounting Standards
No. 141 or to Statement of Financial Accounting Standards No. 142 and any other
non-cash charges resulting from purchase accounting,


(ix)          proceeds of business interruption insurance in an amount
representing the earnings for the applicable period that such proceeds are
intended to replace (whether or not received so long as such Person in good
faith expects to receive the same within the next four (4) fiscal quarters (it
being understood that to the extent not actually received within such fiscal
quarters, such proceeds shall be deducted in calculating Consolidated EBITDA for
such fiscal quarters)),
16

--------------------------------------------------------------------------------

(x)          any earn-out obligation and contingent consideration obligations
(including adjustments thereof and purchase price adjustments) incurred in
connection with any Permitted Acquisition or any other Investment made in
compliance with Section 8.7 or any Investment consummated prior to the Closing
Date, which is paid or accrued during such period,


(xi)          to the extent actually reimbursed or reimbursable by third parties
pursuant to indemnification or reimbursement provisions or similar agreements or
insurance, fees, costs, expenses or reserves incurred to the extent covered by
indemnification provisions in any agreement in connection with any sale of
Capital Stock, Permitted Acquisition, Investment, Restricted Payment, Asset
Sale, or incurrences, repayments or amendments of Indebtedness, in each case,
including any such transaction consummated prior to the Closing Date and whether
or not received so long as such Person in good faith expects to receive the same
within the next four (4) fiscal quarters (it being understood that to the extent
not actually received within such fiscal quarters, such proceeds shall be
deducted in calculating Consolidated EBITDA for such fiscal quarters),


(xii)          pro forma cost savings, operating expense reductions, operating
improvements and synergies related to, and net of the amount of actual benefits
realized during such period, from Permitted Acquisitions or other permitted
Investments, restructurings, cost savings initiatives or other initiatives that
are reasonably identifiable, factually supportable and projected by the 
Borrower in good faith to result from actions that have been taken, committed to
be taken or are expected to be taken (in the good faith determination of the
Borrower), in each case, within eighteen (18) months after such event; provided
that the aggregate amount of addbacks made pursuant to this clause (xii) shall
not exceed 20% of Consolidated EBITDA for such period (calculated prior to
giving effect to any adjustments pursuant to this clause (xii)),


(xiii)          any reduction in revenue resulting from the purchase accounting
effects of adjustments to deferred revenue in component amounts required or
permitted by GAAP and related authoritative pronouncements (including the
effects of such adjustments pushed down to the Borrower and its Restricted
Subsidiaries), as a result of any acquisition consummated prior to the Closing
Date or any Permitted Acquisition,


(xiv)          any loss realized upon the sale or other disposition of any asset
(including pursuant to any sale/leaseback transaction) that is not Disposed of
in the ordinary course of business and any loss realized upon the sale or other
disposition of any Capital Stock of any Person,
17

--------------------------------------------------------------------------------

(xv)          any unrealized losses in respect of Hedge Agreements,


(xvi)          any unrealized foreign currency translation losses in respect of
Indebtedness of any Person denominated in a currency other than the functional
currency of such Person,


(xvii)          the amount of any minority expense net of dividends and
distributions paid to the holders of such minority interest,


(xviii)          cash receipts not included in Consolidated EBITDA in any period
solely to the extent that the corresponding non-cash gains relating to such
receipts were deducted in the calculation of Consolidated EBITDA pursuant to
clause (b)(vii) above for any previous period and not added back,


(xix)          any costs, fees and expenses associated with the cost reduction,
operational restructuring and business improvement efforts of any consulting
firm engaged by the Borrower or its Restricted Subsidiaries to perform such
service;


(xx)          the amount of any restructuring charges or reserve (including
those relating to severance, relocation costs and one-time compensation
charges), any charges, costs, fees and expenses realized upon the termination or
cancellation of leases, software licenses or other contracts in connection with
the operational restructuring and business improvement efforts of the Borrower
and its Restricted Subsidiaries; and


(xxi)          Transaction Costs, and any other costs, fees and expenses
incurred in connection with and charges related to any Permitted Acquisition,
Investments, issuances or Incurrence of Indebtedness, Dispositions, issuances of
Capital Stock or refinancing transactions and modifications of instruments of
Indebtedness, in each case, whether or not consummated; minus


(c)          to the extent included in arriving at such Consolidated Net Income
for such period, the sum of the following amounts for such period:


(i)          interest income,


(ii)          any extraordinary, unusual or non-recurring income or gains
whether or not included as a separate item in the statement of Consolidated Net
Income,


(iii)         all non-cash gains on the sale or disposition of any property
other than inventory sold in the ordinary course of business,


(iv)          any other non-cash income (excluding any items that represent the
reversal of any accrual of, or cash reserve for, anticipated cash charges in any
prior period that are described in the parenthetical to clause (b)(vii) above),
18

--------------------------------------------------------------------------------

(v)          any gain realized upon the sale or other disposition of any asset
(including pursuant to any sale/leaseback transaction) that is not Disposed of
in the ordinary course of business and any gain realized upon the sale or other
disposition of any Capital Stock of any Person,


(vi)          any unrealized gains in respect of Hedge Agreements, and


(vii)          any unrealized foreign currency translation gains in respect of
Indebtedness of any Person denominated in a currency other than the functional
currency of such Person, all as determined on a consolidated basis; and plus


(d)          the annualized impact of buyer fee increases on any business
acquired in a Permitted Acquisition.


“Consolidated Interest Expense”:  for any period, (a) the total interest expense
of the Borrower and its Restricted Subsidiaries to the extent deducted in
calculating Consolidated Net Income, net of any interest income of the Borrower
and its Restricted Subsidiaries, including any such interest expense consisting
of (i) interest expense attributable to Capital Lease Obligations, (ii)
amortization of debt discount, (iii) interest in respect of Indebtedness of any
other Person that has been guaranteed by the Borrower or any Restricted
Subsidiary, but only to the extent that such interest is actually paid by the
Borrower or any Restricted Subsidiary, (iv) non-cash interest expense, (v) the
interest portion of any deferred payment obligation and (vi) commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing, plus (b) preferred stock dividends paid in cash
in respect of Disqualified Capital Stock of the Borrower held by Persons other
than the Borrower or a Restricted Subsidiary, minus (c) to the extent otherwise
included in such interest expense referred to in clause (a) above, amortization
or write-off of financing costs, in each case under clauses (a) through (c) as
determined on a consolidated basis in accordance with GAAP; provided, that gross
interest expense shall be determined after giving effect to any net payments
made or received by the Borrower and its Restricted Subsidiaries with respect to
interest rate Hedge Agreements.


“Consolidated Net Income”:  for any period, the consolidated net income (or
loss) of the Borrower and its Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided, that there shall be
excluded the income (or loss) of any Person (other than a Restricted Subsidiary
of the Borrower) in which the Borrower or any of its Restricted Subsidiaries has
an ownership interest recorded using the equity method, except to the extent
that any such income is actually received by the Borrower or such Restricted
Subsidiary in the form of dividends or similar distributions.


“Consolidated Net Leverage Ratio”:  the ratio of (a) Consolidated Total Debt on
the last day of any fiscal quarter of the Borrower to (b) Consolidated EBITDA
for the period of four consecutive fiscal quarters then ended.
19

--------------------------------------------------------------------------------

“Consolidated Senior Secured Net Leverage Ratio”:  the ratio of (a) Consolidated
Total Debt on the last day of any fiscal quarter of the Borrower, except that
portion thereof consisting of Indebtedness that is not secured by a Lien on any
Property of any Group Member, to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters then ended.


“Consolidated Total Assets”:  as of any date, the total assets of Borrower and
its Restricted Subsidiaries, determined in accordance with GAAP, as set forth on
the consolidated balance sheet of Borrower as of such date.


“Consolidated Total Debt”:  at any date, (a) the aggregate amount shown or
required by GAAP to be shown as a liability on a consolidated balance sheet of
the Borrower and its Restricted Subsidiaries as of such date in respect of (i)
all obligations for borrowed money; (ii) all Capital Lease Obligations and
purchase money indebtedness; (iii) any obligations evidenced by notes, bonds,
debentures or other similar instruments; and (iv) all unreimbursed obligations
in respect of drawn letters of credit, bank guarantees or similar instruments
(provided that Consolidated Total Debt shall not include Indebtedness in respect
of any letter of credit, bank guaranty or similar instrument, except to the
extent of any unreimbursed obligations in respect of any drawn letter of credit,
bank guaranty or similar instruments) minus (b) Unrestricted Cash; provided,
that, solely for purposes of calculating Consolidated Total Debt in connection
with determining the Consolidated Senior Secured Net Leverage Ratio for purposes
of Sections 4.17 and 8.2(w), Unrestricted Cash that is the proceeds of the
Incremental Loans Incurred under Sections 4.17 or Indebtedness Incurred pursuant
to Section 8.2(w) shall not, taken together with all such other proceeds of
Incremental Loans previously deducted from Consolidated Total Debt in connection
with determining the Consolidated Senior Secured Net Leverage Ratio for purposes
of Sections 4.17 and 8.2(w) in connection with the incurrence of any Incremental
Loans or Incremental Commitments under Section 4.17 or Indebtedness Incurred
pursuant to Section 8.2(v), exceed $125,000,000.


“Continuing Directors”:  the directors of the Borrower on the Closing Date and
each other director of the Borrower whose nomination for election to the Board
of Directors of the Borrower is approved by at least a majority of the then
Continuing Directors or such other director who receives the vote of the
Permitted Investors in his or her election to the Board of Directors of the
Borrower by the shareholders of the Borrower.


“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
20

--------------------------------------------------------------------------------

“Credit Agreement Refinancing Indebtedness”:  (a) Permitted Pari Passu
Refinancing Debt, (b) Permitted Junior Refinancing Debt, (c) Permitted Unsecured
Refinancing Debt and (d) Indebtedness Incurred or Refinancing Revolving
Commitments obtained pursuant to a Refinancing Amendment, in each case, issued,
incurred or otherwise obtained (including by means of the extension or renewal
of existing Indebtedness) in exchange for, or to extend, renew, replace or
refinance, in whole or part, existing Term Loans, Incremental Loans, Refinancing
Term Loans, Refinancing Revolving Loans, outstanding Revolving Loans or (in the
case of Refinancing Revolving Commitments obtained pursuant to a Refinancing
Amendment) Revolving Commitments, Incremental Revolving Commitments or the
Refinancing Revolving Commitments hereunder (including any successive Credit
Agreement Refinancing Indebtedness) (“Refinanced Debt”); provided, that (i) such
extending, renewing or refinancing Indebtedness (including, if such Indebtedness
includes any Refinancing Revolving Commitments, the unused portion of such
Refinancing Revolving Commitments) is in an original aggregate principal amount
not greater than the aggregate principal amount of the Refinanced Debt (and, in
the case of Refinanced Debt consisting, in whole or in part, of unused Revolving
Commitments or Refinancing Revolving Commitments, the amount thereof), plus
accrued and unpaid interest capitalized, any premium or other reasonable amount
paid, and fees and expenses reasonably incurred in connection therewith, (ii)
such Indebtedness has a later maturity and a Weighted Average Life to Maturity
equal to or greater than the Refinanced Debt, (iii) such Refinanced Debt shall
be repaid, defeased or satisfied and discharged, and all accrued interest, fees
and premiums (if any) in connection therewith shall be paid, on the date such
Credit Agreement Refinancing Indebtedness is issued, Incurred or obtained;
provided, that to the extent that such Refinanced Debt consists, in whole or in
part, of Revolving Commitments or Refinancing Revolving Commitments (or
Revolving Loans, Refinancing Revolving Loans or Swingline Loans Incurred
pursuant to any Revolving Commitments or Refinancing Revolving Commitments),
such Revolving Commitments or Refinancing Revolving Commitments, as applicable,
shall be terminated, and all accrued fees in connection therewith shall be paid,
on the date such Credit Agreement Refinancing Indebtedness is issued, Incurred
or obtained, (iv) such Indebtedness will have terms and conditions (other than
pricing, premiums, fees, rate floors, and optional prepayment terms) that are
substantially identical to (or in the case of any Credit Agreement Refinancing
Indebtedness in the form of notes, are on market terms or are substantially
identical to), or (taken as a whole) are no more favorable to the investors
providing such Credit Agreement Refinancing Indebtedness than, the Refinanced
Debt (except for covenants or other provisions applicable only to the period
after the Latest Maturity Date), and (v) such Indebtedness may be incurred in
the form of a bridge or other interim credit facility intended to be refinanced
with long-term indebtedness (and such bridge or other interim credit facility
shall be deemed to satisfy clause (ii) of this definition so long as (x) such
credit facility includes customary “rollover” provisions and (y) assuming such
bridge or other interim credit facility were to be extended pursuant to such
“rollover” provisions, such extended credit facility would comply with clause
(ii) above) and in which case, on or prior to the first anniversary of the
incurrence of such “bridge” or other interim credit facility, clause (iv) in
this definition shall not prohibit the inclusion of customary terms for “bridge”
facilities, including customary mandatory prepayment, repurchase or redemption
provisions.


“Declined Amount”:  as defined in Section 4.2(e).


“Declining Lender”:  as defined in Section 4.2(e).


“Default”:  any of the events specified in Section 9, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
21

--------------------------------------------------------------------------------

“Defaulting Lender”:  any Lender, as determined by the Administrative Agent in
its reasonable discretion, that has (a) failed to fund any portion of its Loans
or participations in Letters of Credit or Swingline Loans within three Business
Days of the date required to be funded by it hereunder (unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied), (b) notified the Borrower, the
Administrative Agent, any Issuing Lender, the Swingline Lender or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement (unless
such writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a Loan or
issuing a Letter of Credit, as applicable, under this Agreement cannot be
satisfied) or under other agreements generally in which it commits to extend
credit, (c) failed, within three Business Days after request by the
Administrative Agent, the Borrower or any Issuing Lender, to confirm that it
will comply with the terms of this Agreement relating to its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans (provided, that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Administrative Agent or such Issuing Lender and the Borrower), (d) otherwise
failed to pay over to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within three Business Days of the
date when due, unless the subject of a good faith dispute, or (e) (i) become or
is insolvent or has a parent company that has become or is insolvent, (ii)
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or (iii) become the subject
of or has a parent company that has become the subject of a Bail-In Action;
provided, that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.


“Discharge”:  as defined in the definition of “Consolidated Coverage Ratio”.


“Disinterested Director”: shall mean, with respect to any Person and
transaction, a member of the board of directors (or equivalent governing body)
of such Person who does not have any material direct or indirect financial
interest in or with respect to such transaction.


“Disposition”:  with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof.  The
terms “Dispose” and “Disposed of” shall have correlative meanings.
22

--------------------------------------------------------------------------------

“Disqualified Capital Stock”:  any Capital Stock which, by its terms (or by the
terms of any security or other Capital Stock into which it is convertible or for
which it is exchangeable), or upon the happening of any event or condition (a)
matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise, (b) is redeemable at the option of the holder thereof, in whole or in
part, (c) provides for the scheduled payments of dividends in cash, or (d) is or
becomes convertible into or exchangeable for Indebtedness or any other Capital
Stock that would constitute Disqualified Capital Stock, in each case of clauses
(a) through (d) above, prior to the date that is ninety-one (91) days after the
later of the Revolving Termination Date and the date final payment is due on the
Term Loans. Notwithstanding the preceding sentence, (A) if such Capital Stock is
issued pursuant to any plan for the benefit of directors, officers, employees,
members of management, managers or consultants or by any such plan to such
directors, officers, employees, members of management, managers or consultants,
in each case, in the ordinary course of business of the Borrower or any
Restricted Subsidiary, such Capital Stock shall not constitute Disqualified
Capital Stock solely because it may be required to be repurchased by the issuer
thereof in order to satisfy applicable statutory or regulatory obligations, and
(B) no Capital Stock held by any future, present or former employee, director,
officer, manager, member of management or consultant (or their respective
Affiliates or immediate family members) of the Borrower (or any Subsidiary)
shall be considered Disqualified Capital Stock because such stock is redeemable
or subject to repurchase pursuant to any management equity subscription
agreement, stock option, stock appreciation right or other stock award
agreement, stock ownership plan, put agreement, stockholder agreement or similar
agreement that may be in effect from time to time.


“Documentation Agent”: each of BMO Capital Markets Corp., Fifth Third Bank, PNC
Capital Markets LLC, RBC Capital Markets, SunTrust Bank and U.S. Bank National
Association.


“Dollars” and “$”:  denote the lawful currency of the United States of America.


“Domestic Subsidiary”:  any Restricted Subsidiary of the Borrower organized
under the laws of any jurisdiction within the United States.


“Earnout Obligation”:  an obligation to pay the seller in an acquisition a
future payment that is contingent upon the financial performance of the business
acquired in such acquisition exceeding a specified benchmark level and that
becomes payable when such excess financial performance is achieved.


“EEA Financial Institution”:  (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country”:  any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.
23

--------------------------------------------------------------------------------

“EEA Resolution Authority”:  any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Environmental Laws”:  any and all applicable foreign, federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes, decrees
or other Requirements of Law (including common law) regulating, relating to or
imposing liability concerning protection or preservation of the environment and
natural resources, including those relating to the generation, use storage,
transportation, disposal, release, or threatened release of, or exposure to,
Materials of Environmental Concern.


“Environmental Permits”:  any and all permits, licenses, approvals,
registrations, exemptions and other authorizations issued by any Governmental
Authority under any Environmental Law.


“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time, the regulations promulgated thereunder and any successor thereto.


“Escrow Debt”:  Indebtedness permitted to be incurred hereunder that is incurred
in connection with any transaction permitted hereunder for so long as proceeds
thereof have been deposited into an escrow account on customary terms to secure
such Indebtedness pending the application of such proceeds to finance such
transaction.


“EU Bail-In Legislation Schedule”:  the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.


“Eurodollar Base Rate”:  with respect to any Eurodollar Loan for any Interest
Period and at all times subject to Section 4.5 hereof, the LIBOR Screen Rate at
approximately 11:00 a.m., London time, on the Quotation Day for such currency
and Interest Period (provided, that if the LIBOR Screen Rate shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement);
provided, further, that, if a LIBOR Screen Rate shall not be available at the
applicable time for the applicable Interest Period, then the Eurodollar Base
Rate for such currency and Interest Period shall be the Interpolated Rate
(provided, that if the Interpolated Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement).


“Eurodollar Loans”:  Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.


“Eurodollar Rate”:  with respect to any Eurodollar Loan for any Interest Period,
an interest rate per annum (rounded upwards, if necessary, to the next 1/16 of
1.00%) equal to the Eurodollar Base Rate for such Interest Period multiplied by
the Statutory Reserve Rate.  The Eurodollar Rate for any Eurodollar Loan that
includes the Statutory Reserve Rate as a component of the calculation will be
adjusted automatically with respect to all such Eurodollar Loan then outstanding
as of the effective date of any change in the Statutory Reserve Rate.
24

--------------------------------------------------------------------------------

“Eurodollar Tranche”:  the collective reference to Eurodollar Loans under a
particular Facility for which the then current Interest Periods with respect to
all of which begin on the same date and end on the same later date (whether or
not such Loans shall originally have been made on the same day).


“Event of Default”:  any of the events specified in Section 9; provided, that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.


“Exchange Act”:  the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.


“Excluded Indebtedness”:  all Indebtedness permitted by Section 8.2 (except the
net cash proceeds of any Permitted Pari Passu Refinancing Debt, Permitted Junior
Refinancing Debt or other Credit Agreement Refinancing Indebtedness).


“Excluded Redemption Obligation”:  an obligation (i) to purchase, redeem, retire
or otherwise acquire for value any Capital Stock that is not, and cannot in any
contingency become required to be purchased, redeemed, retired or otherwise
acquired prior to the 91st day after the later of the Latest Maturity Date or
(ii) an obligation of the Borrower to purchase, redeem, retire or otherwise
acquire for value any Capital Stock of the Borrower or any Parent from present
or former officers, directors or employees of any Group Member upon the death,
disability, retirement or termination of employment or service of such officer,
director or employee, or otherwise under any stock option or employee stock
ownership plan approved by the Board of Directors of the Borrower or any Parent.


“Excluded Subsidiaries”:  (a) any Immaterial Subsidiary, (b) any Foreign
Subsidiary, (c) any Subsidiary that is not a Wholly Owned Subsidiary of the
Borrower; provided that a Subsidiary that ceases to be a Wholly Owned Subsidiary
of the Borrower solely as a result of the Capital Stock of such Subsidiary
becoming owned by an Affiliate of the Borrower shall not be deemed to be an
Excluded Subsidiary pursuant to this clause (c), (d) any Unrestricted
Subsidiary, (e) any special purpose vehicle (or similar entity), (f) any captive
insurance subsidiary (g) any not-for-profit Subsidiary, (h) any Subsidiary,
including any regulated entity that is subject to net worth or net capital or
similar capital and surplus restrictions, that is prohibited or restricted by
applicable Requirement of Law, accounting policies or by contractual obligation
existing on the Closing Date (or, with respect to any Subsidiary acquired by the
Borrower or a Restricted Subsidiary after the Closing Date (and so long as such
contractual obligation was not incurred in contemplation of such acquisition),
on the date such Subsidiary is so acquired) from providing a guaranty pursuant
to the Guarantee and Collateral Agreement, or if such guaranty would require
governmental (including regulatory) or third party consent, approval, license or
authorization (except to the extent that such consent, approval, license or
authorization has been obtained) and (i) any other Subsidiary with respect to
which the Administrative Agent and the Borrower reasonably agree that the cost
or other consequences of providing a guarantee of or granting Liens to secure
the Obligations would be excessive in relation to the practical benefit to be
afforded thereby.
25

--------------------------------------------------------------------------------

“Excluded Swap Obligations”: as defined in the Guarantee and Collateral
Agreement.


“Excluded Taxes”:  as defined in Section 4.10(b).


“Existing Letter of Credit”:  any “Letter of Credit” issued for the account of
the Borrower or any of its Subsidiaries under the KAR Credit Agreement prior to
the Closing Date and scheduled in Schedule 1.1(c).


“Existing Loans”:  as defined in Section 4.18(a).


“Existing Tranche”:  as defined in Section 4.18(a).


“Extended Loans”:  as defined in Section 4.18(a).


“Extended Tranche”:  as defined in Section 4.18(a).


“Extending Lender”:  as defined in Section 4.18(b).


“Extending Revolving Lender”:  as defined in Section 4.18(b).


“Extending Term Loan Lender”:  as defined in Section 4.18(b).


“Extension Amendment”:  as defined in Section 4.18(c).


“Extension Date”:  as defined in Section 4.18(d).


“Extension Election”:  as defined in Section 4.18(b).


“Extension Request”:  as defined in Section 4.18(a).


“Facility”:  any Term Facility or the Revolving Facility, as the context may
require, and “Facilities” means all of them, collectively.


“FATCA”:  Sections 1471 through 1474 of the Code, effective as of the date
hereof (and any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations promulgated thereunder or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code and any
fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
and implementing such Sections of the Code.


“Federal Funds Effective Rate”:  for any day, the rate calculated by the NYFRB
based on such day’s federal funds transactions by depositary institutions, as
determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.
26

--------------------------------------------------------------------------------

“First Tier Foreign Subsidiary”:  each Foreign Subsidiary with respect to which
the Borrower or any of its Domestic Subsidiaries directly owns or controls all
of such Foreign Subsidiary’s issued and outstanding Capital Stock.


“Fitch”:  Fitch Ratings, Inc. and any affiliate thereof and any successor
thereto that is a nationally-recognized rating agency.


“Fixed Amount”:  as defined in Section 1.3(c).


“Fixed Incremental Amount”:  as defined in the definition of “Incremental
Amount.”


“Fixed Restricted Payment Basket Amount”:  $100,000,000 in each fiscal year.


“Flood Insurance Laws”:  collectively, (i) the National Flood Insurance Act of
1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto,  (iii) the National Flood Insurance Reform Act of
1994 as now or hereafter in effect or any successor statute thereto and (iv)
the  Flood Insurance Reform Act of 2004 and the Biggert –Waters Flood Insurance
Reform Act of 2012, as now or hereafter in effect or any successor statute
thereto, in each case, together with all statutory and regulatory provisions
consolidating, amending, replacing, supplementing, implementing  or interpreting
any of the foregoing, as amended or modified from time to time.


“Foreign Subsidiary”:  any Restricted Subsidiary of the Borrower that is not a
Domestic Subsidiary or that is a Foreign Subsidiary Holdco.


“Foreign Subsidiary Holdco”:  any Domestic Subsidiary that (a) has no material
assets other than  equity (or equity and other securities) of one or more
Foreign Subsidiaries and other assets relating to the ownership interest in any
such securities and (b) has no Guarantee Obligations in respect of any
Indebtedness of the Borrower or any Domestic Subsidiary.


“Form 10”:  the Form 10 (File No. 001-38580) filed by the Borrower with the SEC
on June 28, 2018, including all schedules and exhibits attached thereto, as may
be amended from time to time prior to the Closing Date.


“Former Properties”: as defined in Section 5.17(d).


“Funding Office”:  the office of the Administrative Agent specified in Section
11.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.
27

--------------------------------------------------------------------------------

“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time except that for purposes of Section 8.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 5.1.  In the event that any
Accounting Change shall occur and such change would otherwise result in a change
in the method of calculation of financial covenants, standards or terms in this
Agreement or if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
Accounting Change occurring after the Closing Date in GAAP regardless of whether
any such notice is given before or after any Accounting Change or in the
application thereof, then the Borrower and the Administrative Agent agree to
enter into negotiations in order to amend such provisions of this Agreement so
as to equitably reflect such Accounting Changes with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made. 
Until such time as such an amendment shall have been executed and delivered by
the Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred.  “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.  Notwithstanding any other provision contained herein, the
amount of any Indebtedness under GAAP with respect to Capital Lease Obligations
shall be determined in accordance with the definition of Capital Lease
Obligations.


“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).


“Group Members”:  the collective reference to the Borrower and its Restricted
Subsidiaries.


“Guarantee and Collateral Agreement”:  that certain Guarantee and Collateral
Agreement, dated as of the date hereof, by the Borrower and each Subsidiary
Guarantor in favor of the Administrative Agent, as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.
28

--------------------------------------------------------------------------------

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation which (in the case of either clause (a) or clause (b)), guarantees or
has the effect of guaranteeing any Indebtedness, leases, dividends or other
obligations (the “primary obligations”) of any other third Person (the “primary
obligor”) in any manner, whether directly or indirectly, including any such
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or product warranties
in effect on the Closing Date or entered into in connection with any acquisition
or disposition of assets permitted under this Agreement (other than such
obligations with respect to Indebtedness).  The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.


“Hedge Agreements”:  any interest rate protection agreement, commodity price
protection agreement or other interest or currency exchange rate or commodity
price hedging arrangement.


“IBA”:  as defined in Section 1.5.


“Immaterial Subsidiary”:  any Restricted Subsidiary that is not a Material
Subsidiary; provided that all Immaterial Subsidiaries, in the aggregate, shall
not (a) contribute greater than five percent (5%) of the Borrower’s Consolidated
EBITDA for the most recently ended period of four consecutive fiscal quarters
for which financial statements have been delivered pursuant to Section 7.1 or
(b) contribute greater than five percent (5%) of the Borrower’s Consolidated
Total Assets as of the last day of the most recently ended fiscal quarter for
which financial statements have been delivered pursuant to Section 7.1.


“Impacted Interest Period”:  means, with respect to a LIBOR Screen Rate, an
Interest Period which shall not be available at the applicable time.


“Incremental Amount”: at any time, an amount not to exceed:


(a)          the greater of (i) $400,000,000 and (ii) 100% of Consolidated
EBITDA for the most recently ended period of four consecutive fiscal quarters
for which financial statements have been delivered pursuant to Section 7.1; plus


(b)          the aggregate principal amount of the sum of (i) voluntary
prepayments of Term Loans and Incremental Equivalent Debt and/or permanent
reductions of the Revolving Commitments or commitments in respect of any
Incremental Equivalent Debt and (ii) the consideration paid in connection with
any purchases of any Loans outstanding hereunder pursuant to Section 4.13(b) or
Section 11.6(g) by an Affiliated Lender from time to time, except, in each case,
to the extent (x) such prepayments were funded with the proceeds of long-term
Indebtedness (other than revolving credit facilities) or (y) such Term Loans or
Incremental Equivalent Debt were incurred pursuant to the Ratio Incremental
Amount (together with clause (a) above, the “Fixed Incremental Amount”, which
shall be reduced by previously used amounts of the Fixed Incremental Amount for
Incremental Facilities and Incremental Equivalent Debt); plus
29

--------------------------------------------------------------------------------

(c)          an unlimited amount if, after giving effect to the incurrence of
any Incremental Facilities or Incremental Equivalent Debt (assuming for this
purpose that the Incremental Revolving Commitments being Incurred at the time of
such calculation are fully drawn and assuming for this purpose that any
unsecured Indebtedness incurred under the Ratio Incremental Amount or pursuant
to Section 8.2(s) are deemed to be secured ratably with the Facilities for
purposes of calculating the Consolidated Senior Secured Net Leverage Ratio), the
Consolidated Senior Secured Net Leverage Ratio is less than or equal to
3.00:1.00 (the “Ratio Incremental Amount”); provided that for purposes of this
clause (c), if the proceeds of the relevant Incremental Facility or Incremental
Equivalent Debt will be applied to finance a Limited Condition Acquisition, the
Ratio Incremental Amount will be determined in accordance with Section 1.3. It
is understood and agreed that if the applicable incurrence test is satisfied on
a pro forma basis after giving effect to any Incremental Facility or Incremental
Equivalent Debt in lieu thereof, such Incremental Facility or Incremental
Equivalent Debt, as applicable, may be incurred under the Ratio Incremental
Amount regardless of whether there is capacity under the Fixed Incremental
Amount.


“Incremental Commitment Agreement”:  an agreement delivered by an Incremental
Lender, in form and substance reasonably satisfactory to the Administrative
Agent and accepted by the Borrower, by which an Incremental Lender confirms its
Incremental Commitment in accordance with the terms of Section 4.17.


“Incremental Commitments”:  as defined in Section 4.17(a).


“Incremental Equivalent Debt”:  as defined in Section 8.2(w).


“Incremental Facilities”:  as defined in Section 4.17(a).


“Incremental Lender”:  a Lender, Approved Fund or other Person that provides an
Incremental Commitment.


“Incremental Loans”:  as defined in Section 4.17(a).


“Incremental Revolving Commitments”:  as defined in Section 4.17(a).


“Incremental Revolving Facility”:  as defined in Section 4.17(a).


“Incremental Revolving Facility Lender”:  with respect to any Incremental
Revolving Facility, each Revolving Lender providing any portion of such
Incremental Revolving Facility.


“Incremental Revolving Loans”:  as defined in Section 4.17(a).


“Incremental Term Facility”:  as defined in Section 4.17(a).
30

--------------------------------------------------------------------------------

“Incremental Term Loan Commitments”:  as defined in Section 4.17(a).


“Incremental Term Loans”: as defined in Section 4.17(c).


“Incur”:  issue, assume, enter into any Guarantee Obligation in respect of,
incur or otherwise become liable for; and the terms “Incurs,” “Incurred” and
“Incurrence” shall have a correlative meaning; provided, that any Indebtedness
or Capital Stock of a Person existing at the time such Person becomes a
Restricted Subsidiary of the Borrower (whether by merger, consolidation,
acquisition or otherwise) shall be deemed to be Incurred by such Restricted
Subsidiary at the time it becomes a Restricted Subsidiary.  The accrual of
interest or dividends, the accretion of accreted value, the accretion of
amortization of original issue discount and the payment of interest or dividends
in the form of additional Indebtedness will not be deemed to be an Incurrence of
Indebtedness.  Any Indebtedness issued at a discount (including Indebtedness on
which interest is payable through the issuance of additional Indebtedness) shall
be deemed Incurred at the time of original issuance of the Indebtedness at the
initial accreted amount thereof.


“Incurrence-Based Amount”:  as defined in Section 1.3(c).


“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables Incurred in the ordinary course of such Person’s business
and Earnout Obligations), (c) all obligations of such Person evidenced by notes,
bonds, debentures or other similar instruments, (d) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person (excluding trade accounts payable
incurred in the ordinary course of business), (e) all Capital Lease Obligations
of such Person, (f) all obligations of such Person, contingent or otherwise, as
an account party or applicant under or in respect of acceptances, letters of
credit or similar arrangements, (g) all Guarantee Obligations of such Person in
respect of obligations of others of the kind referred to in clauses (a) through
(f) above, (h) all obligations of the kind referred to in clauses (a) through
(g) above secured by (or for which the holder of such obligation has an existing
right, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation;
provided, that the amount of such Indebtedness shall be limited to the lesser of
such obligation and the value of the property subject to such Lien if such
Person has not assumed or become liable for the payment of such obligation, (i)
all obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of Disqualified Capital Stock of such Person, and
(j) for the purposes of Sections 8.2 and 9(e) only, all obligations of such
Person in respect of Hedge Agreements, but in each case in the above clauses
excluding obligations under operating leases, Escrow Debt and obligations under
employment contracts entered into in the ordinary course of business.  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor.
31

--------------------------------------------------------------------------------

“Indemnified Liabilities”:  as defined in Section 11.5.


“Indemnitee”:  as defined in Section 11.5.


“Initial Term Commitment”:  the Term Commitment of each Initial Term Lender on
the Closing Date.  The aggregate amount of the Initial Term Commitments of all
Initial Term Lenders as of the Closing Date is $800,000,000.


“Initial Term Facility”:  (a) prior to the Closing Date, the term loan facility
evidenced by the aggregate Initial Term Commitments of all Initial Term Lenders
at such time, and (b) thereafter, the term loan facility evidenced by the
aggregate Initial Term Loans of all Initial Term Lenders at such time.


“Initial Term Lender”:  each Term Lender that has a Term Commitment or holds
Term Loans on the Closing Date.


“Initial Term Loans”:  the Term Loans made on the Closing Date.


“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.


“Insolvent”:  pertaining to a condition of Insolvency.


“Intellectual Property”:  the collective reference to all rights and privileges
relating to intellectual property, whether arising under United States,
multinational or foreign laws or otherwise, including copyrights, copyright
licenses, patents, patent licenses, trademarks, trademark licenses and
technology, know-how, trade secrets and proprietary information of any type,
domain names and all rights to sue at law or in equity for any infringement or
other impairment thereof, including the right to receive all proceeds and
damages therefrom.


“Intellectual Property Security Agreement”:  each Intellectual Property Security
Agreement to be executed and delivered by each applicable Loan Party in
accordance with Section 5.9 of the Guarantee and Collateral Agreement.


“Intercreditor Agreement”:  an intercreditor agreement substantially in the form
of Exhibit K-1 hereto or such other form that is reasonably acceptable to the
Administrative Agent.


“Interest Payment Date”:  (a) as to any Base Rate Loan (other than any Swingline
Loan), the last day of each March, June, September and December to occur while
such Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months or less, the last day
of such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day that is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period, (d) as to any Loan (other than any Revolving Loan that is a
Base Rate Loan and any Swingline Loan), the date of any repayment or prepayment
made in respect thereof and (e) as to any Swingline Loan, the day that such Loan
is required to be repaid.
32

--------------------------------------------------------------------------------

“Interest Period”:  as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six or, if available to
all Lenders under the relevant Facility, 12 months thereafter, as selected by
the Borrower in its notice of borrowing or notice of conversion, as the case may
be, given with respect thereto; and (b) thereafter, each period commencing on
the last day of the next preceding Interest Period applicable to such Eurodollar
Loan and ending one, three or six or, if available to all Lenders under the
relevant Facility, 12 months thereafter, as selected by the Borrower by
irrevocable notice to the Administrative Agent no later than 1:00 p.m., New York
City time, on the date that is three Business Days prior to the last day of the
then current Interest Period with respect thereto; provided, that, all of the
foregoing provisions relating to Interest Periods are subject to the following:


(i)          if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;


(ii)          the Borrower may not select an Interest Period under a particular
Facility that would extend beyond the Revolving Termination Date or beyond the
date final payment is due on the Term Loans, as applicable;


(iii)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and


(iv)          the Borrower shall select Interest Periods so as not to require a
payment or prepayment of any Eurodollar Loan during an Interest Period for such
Loan.


“Interpolated Rate”:  at any time, for any Interest Period, the rate per annum
(rounded to the same number of  decimal places as the LIBOR Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between:  (a) the LIBOR Screen Rate (for the
longest period for which the LIBOR Screen Rate is available) that is shorter
than the Impacted Interest Period and (b) the LIBOR Screen Rate for the shortest
period (for which the LIBOR Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, as of 11:00 a.m., London time, on the Quotation
Day for such Interest Period.  When determining the rate for a period which is
less than the shortest period for which the LIBOR Screen Rate is available, the
LIBOR Screen Rate for purposes of clause (a) above shall be deemed to be the
overnight screen rate where “overnight screen rate” means, the overnight rate
for such currency determined by the Administrative Agent from such service as
the Administrative Agent may select.


“Investments”:  as defined in Section 8.7.
33

--------------------------------------------------------------------------------

“Issuing Lender”:  as the context may require, (a) each Lender listed in
Schedule 1.1(f) hereto, acting through any of its Affiliates or branches, in its
capacity as an issuer of Letters of Credit hereunder, (b) with respect to each
Existing Letter of Credit, the Lender that issued such Existing Letter of
Credit, and (c) any other Lender that may become an Issuing Lender pursuant to
Section 3.7(c), with respect to Letters of Credit issued by such Lender.  Each
Issuing Lender may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates or branches of such Issuing Lender, in which case the
term “Issuing Lender” shall include any such Affiliate or branch with respect to
Letters of Credit issued by such Affiliate or branch.


“Joint Bookrunner”:  each of JPMorgan Chase Bank, N.A., Barclays Bank PLC,
Goldman Sachs Bank USA, BofA Securities, Inc. (or any other registered
broker-dealer wholly-owned by Bank of America Corporation to which all or
substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking, commercial lending services or related businesses may be
transferred following the date hereof) and Morgan Stanley Senior Funding, Inc.


“Junior Debt”:  as defined in Section 8.8.


“KAR”:  KAR Auction Services, Inc., a Delaware corporation.


“KAR Credit Agreement”:  the Amended and Restated Credit Agreement, dated as of
March 11, 2014, among KAR, the lenders party thereto and JPMorgan Chase Bank,
N.A., as administrative agent, as amended by the First Amendment Agreement,
dated as of March 9, 2016 and the Second Amendment Agreement, dated as of May
31, 2017, and as may be further amended, restated, amended and restated,
supplemented or otherwise modified from time to time prior to the Closing Date.


“L/C Commitment”:  as to each Issuing Lender, the amount listed next to its name
in Schedule 1.1(f) hereto, as the same may be reduced or increased from time to
time in accordance herewith.


“L/C Fee Payment Date”:  the last day of each March, June, September and
December and the last day of the Revolving Commitment Period.


“L/C Obligations”:  at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.11.  The L/C Obligations as to any
Revolving Lender shall be such Lender’s Revolving Percentage of the L/C
Obligations then outstanding.


“L/C Participants”:  the collective reference to all the Revolving Lenders
(other than the Issuing Lenders in their capacities as such).


“Latest Maturity Date”:  as of any date of determination, the latest maturity or
expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Incremental Loan, any
Refinancing Term Loan, any Refinancing Revolving Loan or any Refinancing
Revolving Commitment, in each case as extended in accordance with this Agreement
from time to time.
34

--------------------------------------------------------------------------------

“Lead Arranger”:  JPMorgan Chase Bank, N.A.


“Lender Vote/Directive”:  as defined in Section 11.21.


“Lenders”:  as defined in the preamble hereto (including for the avoidance of
doubt, the Term Lenders, the Revolving Lenders, the Swingline Lender and any
Issuing Lender); provided, that unless the context otherwise requires, each
reference herein to the Lenders shall be deemed to include any Conduit Lender.


“Letters of Credit”:  as defined in Section 3.7(a).


“LIBOR Screen Rate”:  for any day and time, with respect to any Eurodollar Loan
for any applicable currency and for any Interest Period, the London interbank
offered rate administered by the ICE Benchmark Administration (or any other
Person that takes over the administration of such rate for the relevant
currency) for a period equal in length to such Interest Period as displayed on
pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion) at approximately 11:00 a.m., London time, two Business Days prior to
the commencement of such Interest Period; provided, that, if the LIBOR Screen
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.


“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).


“Limited Condition Acquisition”:  any Permitted Acquisition or other permitted
Investment that is not conditioned upon receipt of financing.


“Loan”:  any loan made by any Lender pursuant to this Agreement.


“Loan Documents”:  this Agreement, the Security Documents, the Notes, each other
agreement and each other material certificate or document executed by any Loan
Party and delivered to the Administrative Agent or any Lender pursuant to this
Agreement or any Security Document.


“Loan Parties”:  the collective reference to the Borrower and the Subsidiary
Guarantors.


“Majority Facility Lenders”:  with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans or the
Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Facility, prior to any termination of
the Revolving Commitments, the holders of more than 50% of the Total Revolving
Commitments).  The Loans and Commitments of any Defaulting Lender shall be
disregarded in determining Majority Facility Lenders with respect to any
Facility at any time.  The Loans and Commitments of any Affiliated Lender shall,
for purposes of this definition, be subject to Section 11.21.
35

--------------------------------------------------------------------------------

“Management Advances”:  promissory notes issued on an unsecured basis by the
Borrower to a Management Investor in accordance with the Management Stock
Agreements to fund all or a portion of the purchase price paid in connection
with the repurchase by the Borrower of its Capital Stock from such Management
Investor, if such repurchase is occasioned by the death, disability, or
retirement of such Management Investor.


“Management Investors”:  present or former officers, employees or directors of a
Group Member who beneficially own outstanding capital stock of the Borrower.


“Management Stock Agreements”:  any subscription agreement or stockholders
agreement between the Borrower and any Management Investor.


“Material Adverse Effect”:  a material adverse effect on (a) the business,
assets, property, financial condition or results of operations of the Group
Members, taken as a whole or (b) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder.


“Material Domestic Subsidiary”:  each Domestic Subsidiary which, for the most
recently ended period of four consecutive fiscal quarters for which financial
statements have been delivered pursuant to Section 7.1, contributed greater than
two and a half percent (2.5%) of the Borrower’s (i) Consolidated EBITDA for such
period or (ii) Consolidated Total Assets as of the end of such period.


“Material Foreign Subsidiary”:  each Foreign Subsidiary which, for the most
recently ended period of four consecutive fiscal quarters for which financial
statements have been delivered pursuant to Section 7.1, contributed greater than
two and a half percent (2.5%) of the Borrower’s (i) Consolidated EBITDA for such
period or (ii) Consolidated Total Assets as of the end of such period.


“Material Subsidiary”:  each Material Domestic Subsidiary and each Material
Foreign Subsidiary.


“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any substances,
materials or wastes, defined, listed or regulated as hazardous or toxic under
any Environmental Law, including polychlorinated biphenyls, urea-formaldehyde
insulation, asbestos, pollutants, contaminants, radioactive materials, and any
other substances that are regulated pursuant to or could give rise to liability
under any Environmental Law.
36

--------------------------------------------------------------------------------

“Modification”:  a mortgage modification or new Mortgage in proper form for
recording in the relevant jurisdiction and in a form reasonably satisfactory to
the Administrative Agent.


“Moody’s”:  Moody’s Investors Service, Inc. and any affiliate thereof and any
successor thereto that is a nationally-recognized rating agency.


“Mortgaged Properties”:  the owned real properties listed on Schedule 1.01(a),
as to which the Administrative Agent for the benefit of the Secured Parties
shall be granted a Lien pursuant to the Mortgages.


“Mortgages”:  each of the mortgages, deeds to secure debts and deeds of trust
made by any Loan Party in favor of, or for the benefit of, the Administrative
Agent for the benefit of the Secured Parties, substantially in the form of
Exhibit D (with such changes thereto as (a) shall be advisable under the law of
the jurisdiction in which such mortgage, deed to secure debt or deed of trust is
to be recorded and (b) do not have a significant adverse economic effect on any
Loan Party), as amended, restated, modified, supplemented or extended from time
to time.


“Multiemployer Plan”:  a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.


“Net Cash Proceeds”:  (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash (including any such proceeds
received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or by the
Disposition of any non-cash consideration received in connection therewith or
otherwise, but only as and when received, and Cash Equivalents at their
maturity) of such Asset Sale or Recovery Event, net of attorneys’ fees,
accountants’ fees, investment banking fees, amounts required to be applied to
the repayment of Indebtedness secured by a Lien expressly permitted hereunder on
any asset that is the subject of such Asset Sale or Recovery Event (other than
any Lien pursuant to a Security Document) and other reasonable fees and expenses
actually incurred in connection therewith and net of taxes paid, payable or
reasonably estimated to be payable as a result thereof  and (b) in connection
with any issuance or sale of Capital Stock or any Incurrence of Indebtedness,
the cash proceeds received from such issuance or Incurrence, net of attorneys’
fees, investment banking fees, accountants’ fees, underwriting discounts and
commissions and other reasonable fees and expenses actually incurred in
connection therewith; provided, that amounts provided as a reserve, in
accordance with GAAP, against any liability under any indemnification
obligations or purchase price adjustment associated with any of the foregoing
shall not constitute Net Cash Proceeds except to the extent and at the time any
such amounts are released from such reserve.


“Non-Consenting Lender”:  as defined in Section 4.13(a).


“Non-Defaulting Lender”:  any Lender other than a Defaulting Lender.


“Non-Excluded Taxes”:  as defined in Section 4.10(b).
37

--------------------------------------------------------------------------------

“Non-Extending Lender”:  as defined in Section 4.18(e).


“Non-public Information”:  information which has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD of the Securities Act 1933, as amended.


“Non-U.S. Lender”:  as defined in Section 4.10(e).


“Notes”:  the collective reference to any promissory note evidencing Loans.


“NYFRB”:  the Federal Reserve Bank of New York.


“NYFRB Rate”:  for any day, the greater of (a) the Federal Funds Effective Rate
in effect on such day and (b) the Overnight Bank Funding Rate in effect on such
day (or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received to the Administrative
Agent from a federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.


“Obligations”:  the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower or any Subsidiary (solely with respect to any
Specified Hedge Agreement or Specified Cash Management Arrangement) to the
Administrative Agent or to any Lender (or, in the case of Specified Hedge
Agreements or Specified Cash Management Arrangements, any Qualified
Counterparty), whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter Incurred, which may arise under, out
of, or in connection with, this Agreement, any other Loan Document, the Letters
of Credit, any Specified Hedge Agreement, any Specified Cash Management
Arrangements or any other document made, delivered or given in connection
herewith or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses, overdraft charges (including
all reasonable fees, charges and disbursements of counsel to the Administrative
Agent or to any Lender that are required to be paid by the Borrower pursuant
hereto) or otherwise; provided, that (i) obligations of the Borrower or any
Subsidiary under any Specified Hedge Agreement or Specified Cash Management
Arrangement shall be secured and guaranteed pursuant to the Security Documents
only to the extent that, and for so long as, the other Obligations are so
secured and guaranteed and (ii) any release of Collateral or the Borrower or the
Subsidiary Guarantors effected in the manner permitted by this Agreement shall
not require the consent of holders of obligations under Specified Hedge
Agreements or Specified Cash Management Arrangements.  Notwithstanding the
foregoing, Obligations shall not include any Excluded Swap Obligations.
38

--------------------------------------------------------------------------------

“Organizational Documents”:  as to any Person, its certificate or articles of
incorporation and by-laws if a corporation, its partnership agreement if a
partnership, its limited liability company agreement if a limited liability
company, or other organizational or governing documents of such Person.


“Other Applicable Indebtedness”: Indebtedness permitted hereunder that is
secured on a pari passu basis with the Obligations.


“Other Representatives”:  the Lead Arranger, the Joint Bookrunners, the
Syndication Agents and the Documentation Agents.


“Other Taxes”:  any and all present or future stamp, court or documentary,
intangible, recording or filing taxes or any other excise taxes, charges or
similar levies arising from any payment made hereunder or from the execution,
delivery, performance, registration or enforcement of, from the receipt or
perfection of a security interest under, or otherwise with respect to, this
Agreement or any other Loan Document, except for any such Taxes described in
clause (i) of the definition of Excluded Taxes imposed with respect to an
assignment.


“Overnight Bank Funding Rate”:  for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).


“Parent”:  any Person of which the Borrower at any time is or becomes a
Subsidiary after the Closing Date.


“Pari Debt Intercreditor Agreement”:  an intercreditor agreement substantially
in the form of Exhibit K-2 hereto or such other form that is reasonably
acceptable to the Administrative Agent.


“Participant”:  as defined in Section 11.6(c)(i).


“Participant Register”:  as defined in Section 11.6(c)(iii).


“Patriot Act”:  as defined in Section 11.18.


“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor thereto).


“Permitted Acquisition”:  any acquisition by purchase or otherwise of all or
substantially all of the business, assets or at least a majority of the Capital
Stock (other than directors’ qualifying shares) of any Person or a business unit
of a Person so long as, subject to Section 1.3, (a) no Event of Default has
occurred and is continuing at the time such acquisition is made and no Event of
Default would result from the completion of such acquisition, (b) on a pro forma
basis after giving effect to such acquisition, all related transactions
(including the Incurrence and use of proceeds of all Indebtedness Incurred in
connection therewith) and all other acquisitions and dispositions and related
transactions at any time completed as if completed on the first day of the
12-month period ending on the most recent Test Date, (i) the Borrower would have
been in compliance with Section 8.1 on the Test Date (assuming compliance with
Section 8.1 was required on the Test Date) and (ii) the Consolidated Net
Leverage Ratio on the Test Date would not have exceeded 6.00:1.00 and (c) if the
aggregate consideration for such acquisition is more than $25,000,000, the
Borrower delivers to the Administrative Agent a certificate of a Responsible
Officer demonstrating in reasonable detail that the pro forma tests in clause
(b) above are satisfied.
39

--------------------------------------------------------------------------------

“Permitted Encumbrances”:  has the meaning specified in the Mortgages.


“Permitted Foreign Entities”:  any First Tier Foreign Subsidiary which is a
Restricted Subsidiary.


“Permitted Foreign Investment”:  an Investment made by the Borrower or another
Loan Party to any Permitted Foreign Entity or any other Wholly Owned Foreign
Subsidiary after the Closing Date; provided that, the proceeds of such
Investment are used by such Permitted Foreign Entity or Wholly Owned Foreign
Subsidiary, as applicable, solely to directly, or indirectly through any Foreign
Subsidiary of such Permitted Foreign Entity or Wholly Owned Foreign Subsidiary,
finance a Permitted Acquisition.


“Permitted Investors”:  collectively, any Management Investors and all of their
respective Permitted Transferees.


“Permitted Junior Refinancing Debt”:  secured Indebtedness Incurred by the
Borrower or any other Loan Party in the form of one or more series of junior
lien secured notes or junior lien loans; provided, that (i) such Indebtedness is
secured by the Collateral on a junior priority basis to the Obligations
hereunder and the obligations in respect of any Permitted Pari Passu Refinancing
Debt and is not secured by any property or assets of the Borrower or any
Restricted Subsidiary of the Borrower other than the Collateral, (ii) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness in respect of
Term Loans, Incremental Loans, Refinancing Term Loans, outstanding Revolving
Loans or outstanding Refinancing Revolving Loans, (iii) such Indebtedness does
not mature or have scheduled amortization or payments of principal prior to the
date that is the Latest Maturity Date at the time such Indebtedness is Incurred,
(iv) the security agreements relating to such Indebtedness are substantially the
same as the Security Documents (with such differences as are reasonably
satisfactory to the Administrative Agent), (v) such Indebtedness is not
guaranteed by any Restricted Subsidiaries other than the Subsidiary Guarantors,
(vii) a Senior Representative validly acting on behalf of the holders of such
Indebtedness shall have become party to an Intercreditor Agreement or, if an
Intercreditor Agreement has previously been entered into in connection with any
other Permitted Pari Passu Refinancing Debt, execute a joinder to the then
existing Intercreditor Agreement in substantially the form provided in the
Intercreditor Agreement, and (vii) such Indebtedness may be incurred in the form
of a bridge or other interim credit facility intended to be refinanced with
long-term indebtedness (and such bridge or other interim credit facility shall
be deemed to satisfy clause (iii) of this definition so long as (x) such credit
facility includes customary “rollover” provisions and (y) assuming such bridge
or other interim credit facility were to be extended pursuant to such “rollover”
provisions, such extended credit facility would comply with clause (iii) above)
and in which case, on or prior to the first anniversary of the incurrence of
such “bridge” or other interim credit facility, nothing in this definition shall
prohibit the inclusion of customary terms for “bridge” facilities, including
customary mandatory prepayment, repurchase or redemption provisions.  Permitted
Junior Refinancing Debt will include any Registered Equivalent Notes issued in
exchange therefor.


“Permitted Liens”:  any Liens permitted by Section 8.3.
40

--------------------------------------------------------------------------------

“Permitted Pari Passu Refinancing Debt”:  any secured Indebtedness Incurred by
the Borrower or any other Loan Party in the form of one or more series of senior
secured notes; provided, that (i) such Indebtedness is secured by the Collateral
on a pari passu basis (but without regard to the control of remedies) with the
Obligations hereunder and is not secured by any property or assets of the
Borrower or any Restricted Subsidiary other than the Collateral, (ii) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness in respect of
Term Loans, Incremental Loans, Refinancing Term Loans, outstanding Revolving
Loans or outstanding Refinancing Revolving Loans, (iii) such Indebtedness does
not mature or have scheduled amortization or payments of principal prior to the
date that is the Latest Maturity Date at the time such Indebtedness is Incurred,
(iv) the security agreements relating to such Indebtedness are substantially the
same as the Security Documents (with such differences as are reasonably
satisfactory to the Administrative Agent), (v) such Indebtedness is not
guaranteed by any Restricted Subsidiaries other than the Subsidiary Guarantors,
(vi) a Senior Representative validly acting on behalf of the holders of such
Indebtedness shall have become party to an Intercreditor Agreement or, if an
Intercreditor Agreement has previously been entered into in connection with any
other Permitted Pari Passu Refinancing Debt, execute a joinder to the then
existing Intercreditor Agreement in substantially the form provided in the
Intercreditor Agreement, and (vii) such Indebtedness may be incurred in the form
of a bridge or other interim credit facility intended to be refinanced with
long-term indebtedness (and such bridge or other interim credit facility shall
be deemed to satisfy clause (iii) of this definition so long as (x) such credit
facility includes customary “rollover” provisions and (y) assuming such bridge
or other interim credit facility were to be extended pursuant to such “rollover”
provisions, such extended credit facility would comply with clause (iii) above)
and in which case, on or prior to the first anniversary of the incurrence of
such “bridge” or other interim credit facility, nothing in this definition shall
prohibit the inclusion of customary terms for “bridge” facilities, including
customary mandatory prepayment, repurchase or redemption provisions.  Permitted
Pari Passu Refinancing Debt will include any Registered Equivalent Notes issued
in exchange therefor.


“Permitted Refinancing”:  with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided, that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder, (b)
such modification, refinancing, refunding, renewal or extension has a final
maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Indebtedness being modified, refinanced, refunded,
renewed or extended and (c) if the Indebtedness being modified, refinanced,
refunded, renewed or extended is subordinated in right of payment to the
Obligations, such modification, refinancing, refunding, renewal or extension is
subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed or extended, taken as
a whole.
41

--------------------------------------------------------------------------------

“Permitted Transferees”:  in the case of any Management Investors, (i) his or
her heirs, executors, administrators, testamentary trustees, legatees or
beneficiaries, (ii) his or her spouse, parents, siblings, members of his or her
immediate family (including adopted children) or direct lineal descendants or
(iii) a trust, the beneficiaries of which, or a corporation or partnership, the
stockholders or partners of which, include only the Management Investor, as the
case may be, and his or her spouse, parents, siblings, members of his or her
immediate family (including adopted children) and/or direct lineal descendants.


“Permitted Unsecured Refinancing Debt”:  unsecured Indebtedness Incurred by the
Borrower or any Subsidiary Guarantor in the form of one or more series of senior
or subordinated unsecured notes or loans; provided that (i) such Indebtedness
constitutes Credit Agreement Refinancing Indebtedness in respect of Term Loans,
Incremental Loans, Refinancing Term Loans, outstanding Revolving Loans or
outstanding Refinancing Revolving Loans, (ii) such Indebtedness does not mature
or have scheduled amortization or payments of principal prior to the date that
is the Latest Maturity Date at the time such Indebtedness is Incurred, (iii)
such Indebtedness is not guaranteed by any Restricted Subsidiaries other than
the Subsidiary Guarantors, (iv) such Indebtedness is not secured by any Lien on
any property or assets of Borrower or any Restricted Subsidiary.  Permitted
Unsecured Refinancing Debt will include any Registered Equivalent Notes issued
in exchange therefor, and (v) such Indebtedness may be incurred in the form of a
bridge or other interim credit facility intended to be refinanced with long-term
indebtedness (and such bridge or other interim credit facility shall be deemed
to satisfy clause (ii) of this definition so long as (x) such credit facility
includes customary “rollover” provisions and (y) assuming such bridge or other
interim credit facility were to be extended pursuant to such “rollover”
provisions, such extended credit facility would comply with clause (ii) above)
and in which case, on or prior to the first anniversary of the incurrence of
such “bridge” or other interim credit facility, nothing in this definition shall
prohibit the inclusion of customary terms for “bridge” facilities, including
customary mandatory prepayment, repurchase or redemption provisions.


“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.


“Plan”:  at a particular time, any employee pension benefit plan that is covered
by ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
42

--------------------------------------------------------------------------------

“Platform”:  as defined in Section 7.2(f).


“Pledged Notes”:  as defined in the Guarantee and Collateral Agreement.


“Pledged Stock”:  as defined in the Guarantee and Collateral Agreement.


“Pricing Grid”:  (a)  with respect to Revolving Loans and Swingline Loans:


Category
Consolidated Senior Secured Net
Leverage Ratio
Applicable Margin for
Base Rate Loans
Applicable Margin for
Eurodollar Loans
1
> 2.75:1.00
1.25%
2.25%
2
< 2.75:1.00 and > 2.00:1.00
1.00%
2.00%
3
< 2.00:1.00
0.75%
1.75%



(b)          with respect to the Initial Term Loans, the Applicable Margin for
Eurodollar Loans shall be 2.25% and the Applicable Margin for Base Rate Loans
shall be 1.25%.


(c)          the Commitment Fee Rate will be determined as set forth in the
definition of “Commitment Fee Rate”, by reference to the following:


Category
Consolidated Senior Secured Net
Leverage Ratio
Commitment Fee Rate
1
> 2.75:1.00
0.35%
2
< 2.75:1.00 and > 2.00:1.00
0.30%
3
< 2.00:1.00
0.25%



“Prime Rate”:  the rate of interest per annum publicly announced from time to
time by the Administrative Agent as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by the Administrative Agent in connection with extensions of
credit to debtors).


“Projections”:  as defined in Section 7.2(b).


“Properties”:  as defined in Section 5.17(a).


“Property”:  any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including
Capital Stock.


“PTE”:  a prohibited transaction class exemption issued by the U.S. Department
of Labor, as any such exemption may be amended from time to time.
43

--------------------------------------------------------------------------------

“PTO”:  as defined in Section 5.19(c).


“Qualified Counterparty”:  with respect to any Specified Hedge Agreement or
Specified Cash Management Arrangement, any counterparty thereto that, (i) at or
before the time such Specified Hedge Agreement or Specified Cash Management
Arrangement was entered into or (ii) on or after the Closing Date, was a Lender
or the Administrative Agent or an affiliate of a Lender.


“Quotation Day”:  with respect to any Eurodollar Loan for any Interest Period,
two Business Days prior to the commencement of such Interest Period (unless, in
each case, market practice differs in the relevant market where the Eurodollar
Rate for such currency is to be determined, in which case the Quotation Day will
be determined by the Administrative Agent in accordance with market practice in
such market (and if quotations would normally be given on more than one day,
then the Quotation Day will be the last of those days)).


“Ratio Incremental Amount”: as defined in the definition of “Incremental
Amount.”


“Recovery Event”:  any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member, other than (x) any such settlement or payment arising by
reason of any loss of revenues or interruption of business or operations caused
thereby and (y) any such settlement or payment constituting reimbursement or
compensation for amounts previously paid by any Group Member in respect of the
theft, loss, destruction, damage or other similar event relating to any such
claim or proceeding.


“Refinanced Debt”:  as defined in the definition of “Credit Agreement
Refinancing Indebtedness.”


“Refinancing Amendment”:  an amendment to this Agreement in form and substance
reasonably satisfactory to the Administrative Agent and the Borrower executed by
each of (a) the Borrower, (b) the Administrative Agent and (c) each Additional
Lender and Lender that agrees to provide any portion of the Credit Agreement
Refinancing Indebtedness being Incurred pursuant thereto, in accordance with
Section 4.19.


“Refinancing Revolving Commitments”:  the revolving credit commitments hereunder
that result from a Refinancing Amendment.


“Refinancing Revolving Loans”:  the Revolving Loans made pursuant to any
Refinancing Revolving Commitment.


“Refinancing Term Commitments”:  one or more Tranches of term loan commitments
hereunder that result from a Refinancing Amendment.


“Refinancing Term Loans”:  one or more Tranches of Term Loans that result from a
Refinancing Amendment.
44

--------------------------------------------------------------------------------

“Register”:  as defined in Section 11.6(b)(iv).


“Registered Equivalent Notes”:  with respect to any notes originally issued in a
Rule 144A or other private placement transaction under the Securities Act of
1933, substantially identical notes (having the same Guarantee Obligation)
issued in a dollar-for-dollar exchange therefor pursuant to an exchange offer
registered with the SEC.


“Regulation T”:  Regulation T of the Board as in effect from time to time.


“Regulation U”:  Regulation U of the Board as in effect from time to time.


“Regulation X”:  Regulation X of the Board as in effect from time to time.


“Reimbursement Obligation”:  the obligation of the Borrower to reimburse each
Issuing Lender pursuant to Section 3.11 for amounts drawn under Letters of
Credit.


“Reinvestment Deferred Amount”:  with respect to any Reinvestment Event, an
amount equal to the aggregate Net Cash Proceeds received by any Group Member in
connection therewith that would have otherwise been required to be applied to
prepay the Term Loans pursuant to Section 4.2(b)(i) but for the delivery of the
Reinvestment Notice.


“Reinvestment Event”:  any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.


“Reinvestment Notice”:  a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Restricted Subsidiary) intends to use
an amount equal to all or a specified portion of the Net Proceeds of an Asset
Sale or Recovery Event to acquire, improve or repair fixed or capital assets
useful in its business, or to complete a Permitted Acquisition.


“Reinvestment Prepayment Amount”:  with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire, improve or repair fixed or
capital assets useful in the Borrower’s business, to acquire a brand or
trademark and related assets or to complete a Permitted Acquisition.


“Reinvestment Prepayment Date”:  with respect to any Reinvestment Event the date
occurring eighteen months after the receipt by the Borrower of proceeds relating
to such Reinvestment Event (or the 180th day thereafter if the Borrower or any
of its Restricted Subsidiaries has entered into a legally binding commitment to
apply such proceeds in accordance with the applicable Reinvestment Notice).


“Related Persons”:  with respect to any specified Person, such Person’s
Affiliates and the respective officers, directors, employees, attorneys, agents
and advisors of such Person and such Person’s Affiliates.
45

--------------------------------------------------------------------------------

“Reportable Event”:  any of the events set forth in Section 4043(b) of ERISA,
other than those events as to which the thirty day notice requirement is waived
by regulation in effect as of the date hereof.


“Repricing Transaction”:  (i) prepayment or refinancing of all or a portion of
the Term Loans concurrently with the Incurrence by the Borrower of any long-term
bank debt financing or any other financing similar to the Term Loans having a
lower All-In Yield than the All-In Yield applicable to the Term Loans and (ii)
any amendment which reduces the All-In-Yield applicable to the Term Loans;
provided that “Repricing Transaction” shall not include (x) any Transformative
Acquisition or (y) a transaction that results in a Change of Control.


“Required Lenders”:  at any time, the holders of more than 50% of the sum of (i)
the aggregate unpaid principal amount of the Term Loans then outstanding and
(ii) the Revolving Commitments then in effect or, if the Revolving Commitments
have been terminated, the Revolving Extensions of Credit then outstanding.  The
Loans and Commitments of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.  The Loans and Commitments of any
Affiliated Lender shall, for purposes of this definition, be subject to Section
11.21.


“Requirement of Law”:  as to any Person, any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.


“Responsible Officer”:  with respect to any Person, the chief executive officer,
president, vice president,  chief financial officer, secretary, manager,
director or duly appointed attorney-in-fact or similar Person or any other
person designated by the board of directors or managing officers, as applicable,
in a resolution.


“Restricted Payments”:  as defined in Section 8.6.


“Restricted Subsidiary”:  any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.  The Board of Directors of the Borrower may designate
any Unrestricted Subsidiary to be a Restricted Subsidiary; provided, that
immediately prior and immediately after giving effect to such designation (x)
the Borrower would have been in compliance with Section 8.1 on the Test Date
(assuming compliance with Section 8.1 was required on the Test Date) on a pro
forma basis after giving effect to such designation and all related transactions
at any time completed as if completed on the first day of the 12-month period
ending on the most recent Test Date and (y) no Default or Event of Default shall
have occurred and be continuing.  Any such designation by the Board of Directors
shall be evidenced to the Administrative Agent by promptly delivering to the
Administrative Agent a copy of the resolution of the Borrower’s Board of
Directors giving effect to such designation and a certificate signed by a
Responsible Officer of the Borrower certifying that such designation complied
with the foregoing provisions.
46

--------------------------------------------------------------------------------

“Revolving Commitment”:  as to any Lender, the obligation of such Lender, if
any, to make Revolving Loans and participate in Swingline Loans and Letters of
Credit in an aggregate principal and/or face amount not to exceed, (a) in the
case of Lenders party hereto as of the Closing Date, the amount set forth
opposite such Lender’s name on Schedule 1.1(e) hereto and (b) in the case of
Lenders that become parties hereto after such date, the amount set forth in the
Assignment and Assumption by which such Lender became a party hereto, in each
case of the foregoing clauses (a) and (b), as the same may be changed from time
to time pursuant to the terms hereof.  The initial aggregate amount of Revolving
Commitments as of the Closing Date is $225,000,000.


“Revolving Commitment Period”:  the period from and including the Closing Date
up to but excluding the Business Day preceding the Revolving Termination Date.


“Revolving Extensions of Credit”:  as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, (b) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding and (c) such Lender’s
Revolving Percentage of the aggregate principal amount of Swingline Loans then
outstanding.


“Revolving Facility”:  at any time, the aggregate amount of the Revolving
Lenders’ Revolving Commitments at such time (including any Incremental Revolving
Commitments).


“Revolving Lender”:  each Lender that has a Revolving Commitment or that holds
Revolving Loans.


“Revolving Loans”:  as defined in Section 3.1(a).


“Revolving Percentage”:  as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments (or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding).


“Revolving Termination Date”:  the earlier of (a) the fifth anniversary of the
Closing Date and (b) the date on which the Revolving Commitments are terminated
pursuant to any provision of this Agreement.


“S&P”:  Standard & Poor’s Ratings Services and any affiliate thereof and any
successor thereto that is a nationally-recognized rating agency.


“Sanctioned Country”:  at any time, a country or territory which is the subject
or target of comprehensive Sanctions (at the time of this Agreement, Cuba, the
Crimea region, Iran, North Korea and Syria).
47

--------------------------------------------------------------------------------

“Sanctioned Person”:  at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the or by the United Nations Security Council, the European Union or any
EU member state, (b) any Person organized or resident in a Sanctioned Country or
(c) any Person owned 50 % or more or controlled by any such Person.


“Sanctions”:  economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.


“SEC”:  the Securities and Exchange Commission, any successor thereto and
otherwise any analogous Governmental Authority.


“Secured Obligations”:  as defined in the Guarantee and Collateral Agreement.


“Secured Parties”:  as defined in the Guarantee and Collateral Agreement.


“Security Documents”:  the collective reference to the Guarantee and Collateral
Agreement, the Intellectual Property Security Agreements, Modifications, the
Mortgages and all other security documents hereafter delivered to the
Administrative Agent granting a Lien on any property of any Person to secure the
obligations and liabilities of any Loan Party under any Loan Document.


“Senior Notes”:  the 5.500% senior notes due 2027 issued by the Borrower
pursuant to the Senior Notes Indenture.


“Senior Notes Escrow Agreement”:  the Escrow and Security Agreement, dated as of
June 6, 2019, among the Borrower, U.S. Bank National Association, as escrow
agent and as trustee.


“Senior Notes Indenture”:  the Indenture, dated as of June 6, 2019, between the
Borrower and U.S. Bank National Association, as trustee.


“Senior Representative”:  with respect to any series of Permitted Pari Passu
Refinancing Debt or Permitted Junior Refinancing Debt, the trustee,
administrative agent, collateral agent, security agent or similar agent under
the indenture or agreement pursuant to which such Indebtedness is issued,
Incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.


“Separation Agreement”:  the Separation and Distribution Agreement, dated as of
June 27, 2019, between KAR and the Borrower; provided, that the Separation
Agreement shall not have been amended or modified in any material respect after
May 10, 2019 in any manner that would be materially adverse to the Lenders
without the prior written consent of the Administrative Agent (such consent not
to be unreasonably withheld or delayed); provided, further, that any amendments
or modifications to the Separation Agreement with respect to non-compete and
non-solicitation provisions applicable to the Borrower (or any of its
Subsidiaries) shall be deemed not to be materially adverse to the Lenders.
48

--------------------------------------------------------------------------------

“Single Employer Plan”:  any Plan that is covered by Title IV of ERISA, Section
302 of ERISA or Section 412 of the Code, but that is not a Multiemployer Plan.


“Solvent”:  with respect to any Person, as of any date of determination, (a) the
amount of the “present fair saleable value” of the assets of such Person will,
as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business, and (d)
such Person will be able to pay its debts as they mature.  For purposes of this
definition, (i) “debt” means liability on a “claim”, and (ii) “claim” means any
(x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.


“Special Dividend”:  a special cash dividend in an aggregate amount not to
exceed $1,277,962,054.00 to be distributed by the Borrower to its stockholders
(or KAR) in connection with the Spin Transaction.


“Specified Cash Management Arrangement”:  any arrangement for treasury,
depositary or cash management services (including any credit card, commercial
card, merchant card or other stored value card services and any processing of
payments and other administrative services with respect thereto) provided to the
Borrower or any of its Subsidiaries by a Qualified Counterparty in connection
with any transfer or disbursement of funds through an automated clearinghouse or
on a same day or immediate or accelerated availability basis that has been
designated as a Specified Cash Management Arrangement by notice from the
Borrower to the Administrative Agent.  The designation by the Borrower of any
such arrangement as a Specified Cash Management Arrangement shall not create in
favor of the Qualified Counterparty that is a party thereto any rights in
connection with the management, enforcement or release of any Collateral or of
the Obligations of the Borrower or any Subsidiary Guarantor under the Guarantee
and Collateral Agreement.  All treasury, depository and cash management services
(including any credit card, commercial card, merchant card or other stored value
card services and any processing of payments and other administrative services
with respect thereto) now or at any time hereafter provided to the Borrower or
any of its Subsidiaries by JPMorgan Chase Bank, N.A. in connection with any
transfer or disbursement of funds through any automated clearinghouse or on a
same day or immediate or accelerated availability basis are hereby designated by
the Borrower as a Specified Cash Management Arrangement.


“Specified Existing Tranche”:  as defined in Section 4.18(a).
49

--------------------------------------------------------------------------------

“Specified Hedge Agreement”:  any Hedge Agreement between the Borrower or any of
its Subsidiaries and any Qualified Counterparty that has been designated as a
Specified Hedge Agreement by notice from the Borrower to the Administrative
Agent (it being understood that one notice with respect to a specified ISDA
Master Agreement may designate all transactions thereunder as being
“Obligations” under a Specified Hedge Agreement, without the need for separate
notices for each individual transaction thereunder).  The designation by the
Borrower of any Hedge Agreement as a Specified Hedge Agreement (a) shall
constitute a representation and warranty by the Borrower that such Hedge
Agreement is permitted by Section 8.11 (upon which such Qualified Counterparty
shall be entitled to rely conclusively) and (b) shall not create in favor of the
Qualified Counterparty that is a party thereto any rights in connection with the
management, enforcement or release of any Collateral or of the Obligations of
the Borrower or any Subsidiary Guarantor under the Guarantee and Collateral
Agreement except to the extent expressly set forth in the Guarantee and
Collateral Agreement.


“Spin Transaction”:  the distribution by KAR to the holders of KAR’s common
stock, on a pro rata basis, of all of the outstanding shares of common stock of
Borrower, which at the time of such distribution will hold, directly or
indirectly, the assets and liabilities related to KAR’s salvage auction business
prior to such distribution, in accordance with the terms and subject to the
conditions of the Separation Agreement, pursuant to which the Borrower will
become an independent publicly traded company, as further described in the Form
10 and in other filings made by KAR and the Borrower with the SEC prior to the
Closing Date.


“Statutory Reserve Rate”:  a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board to which the Administrative Agent is subject with respect to the Adjusted
LIBO Rate, for “Eurocurrency” funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D).  Such reserve percentages shall include those
imposed pursuant to such Regulation D.  Eurodollar Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.


“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.


“Subsidiary Guarantor”:  each Wholly Owned Subsidiary of the Borrower that is a
Material Domestic Subsidiary (or any other Restricted Subsidiary designated by
the Borrower as a Subsidiary Guarantor) and party to the Guarantee and
Collateral Agreement from time to time.  Notwithstanding anything herein or in
any other Loan Document to the contrary, no Excluded Subsidiary shall be
required to be a Subsidiary Guarantor.
50

--------------------------------------------------------------------------------

“Swingline Commitment”:  $50,000,000.


“Swingline Exposure”:  at any time the aggregate principal amount at such time
of all outstanding Swingline Loans.  The Swingline Exposure of any Revolving
Lender at any time shall equal its Revolving Percentage of the aggregate
Swingline Exposure at such time.


“Swingline Lender”:  JPMorgan Chase Bank, N.A., in its capacity as the lender of
Swingline Loans.


“Swingline Loans”:  as defined in Section 3.3(a).


“Swingline Participation Amount”:  as defined in Section 3.4(c).


“Syndication Agent”: each of Barclays Bank PLC, Goldman Sachs Bank USA, Bank of
America, N.A. (or any other registered broker-dealer wholly-owned by Bank of
America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date hereof) and
Morgan Stanley Senior Funding, Inc.


“Target Person”: as defined in Section 8.7.


“Taxes”:  all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Term Commitment”: as to any Lender, the obligations of such Lender, if any, to
make the Term Loans to the Borrower on the Closing Date in an amount not to
exceed the amount set forth opposite such Lender’s name on Schedule 1.1(d)
hereto.


“Term Facility”:  the Initial Term Facility or any Incremental Term Facility,
and “Term Facilities” means all of them, collectively.


“Term Lender”:  (a) at any time on or prior to the Closing Date, any Lender that
has a Term Commitment at such time, and (b) at any time after the Closing Date,
any Lender that holds Term Loans (or Term Commitments under any Incremental Term
Loan Facility) at such time.


“Term Loans”:  an advance made by any Term Lender under any Term Facility.


“Term Percentage”:  as to any Term Lender at any time, the percentage which the
aggregate principal amount of such Lender’s Term Loans then outstanding
constitutes of the aggregate principal amount of the Term Loans then
outstanding.
51

--------------------------------------------------------------------------------

“Test Date”:  at any time, the last day of the most recently ended fiscal
quarter for which the Borrower’s consolidated annual or quarterly financial
statements are then available.


“Third Party Assignee”:  as defined in Section 11.6(ii)(E).


“Total L/C Commitments”:  $50,000,000.


“Total Revolving Commitments”:  at any time, the aggregate amount of the
Revolving Commitments then in effect.


“Total Revolving Extensions of Credit”:  at any time, the aggregate amount of
the Revolving Extensions of Credit outstanding at such time.


“Tranche”:  each tranche of Loans and/or Commitments available hereunder.  On
the Closing Date there shall be two tranches comprising (i) the Initial Term
Facility and (ii) the Revolving Facility.


“Transaction Costs”:  the fees, costs and expenses payable by the Borrower or
any of its Restricted Subsidiaries in connection with the Transactions.


“Transactions”:  collectively, the Spin Transaction, the payment of the Special
Dividend, the Borrower’s obtaining of the Initial Term Facility and the
Revolving Facility and the issuance by the Borrower of the Senior Notes.


“Transferee”:  any Assignee or Participant.


“Transformative Acquisition”: any acquisition or Investment by the Borrower or
any Restricted Subsidiary that either (a) is not permitted by the terms of this
Agreement immediately prior to the consummation of such acquisition or
Investment or (b) if permitted by the terms of this Agreement immediately prior
to the consummation of such acquisition or Investment, would not provide the
Borrower and its Restricted Subsidiaries with adequate flexibility under this
Agreement for the continuation and/or expansion of their combined operations
following such consummation, as reasonably determined by the Borrower acting in
good faith.


“Type”:  as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.


“United States”:  the United States of America.


“Unrestricted Cash”:  cash or Cash Equivalents of the Borrower or any of its
Restricted Subsidiaries that would not appear as “restricted” on a consolidated
balance sheet of the Borrower in accordance with GAAP; provided that cash and
Cash Equivalents that are restricted or secured (i) in favor of the Indebtedness
under this Agreement shall be deemed to be Unrestricted Cash and (ii) in favor
of other Indebtedness secured by a pari passu or junior Lien on the Collateral
as permitted under this Agreement shall be deemed to be Unrestricted Cash (only
if such cash and Cash Equivalents are also restricted or secured in favor of the
Indebtedness under this Agreement on a pari passu or senior basis to the Lien of
such other Indebtedness).
52

--------------------------------------------------------------------------------

“Unrestricted Subsidiary”:  (i) any Subsidiary of the Borrower that at the time
of determination is an Unrestricted Subsidiary, as designated by the Board of
Directors of the Borrower in the manner provided below, and (ii) any Subsidiary
of an Unrestricted Subsidiary.  The Board of Directors of the Borrower may
designate any Subsidiary of the Borrower (including any newly acquired or newly
formed Subsidiary of the Borrower) to be an Unrestricted Subsidiary unless such
Subsidiary or any of its Subsidiaries owns any Capital Stock or Indebtedness of,
or owns or holds any Lien on any property of, the Borrower or any other
Restricted Subsidiary of the Borrower that is not a Subsidiary of the Subsidiary
to be so designated; provided, that (i)(A) such designation was made at or prior
to the Closing Date (and any such Subsidiary so designated is set forth on
Schedule 1.1(b) hereto), or (B) the Subsidiary to be so designated has total
consolidated assets of $1,000 or less or (C) if such Subsidiary has consolidated
assets greater than $1,000, then the fair market value of such designation would
be permitted under Section 8.7 and (ii) any Unrestricted Subsidiary that has
been designated as a Restricted Subsidiary may not subsequently be re-designated
as an Unrestricted Subsidiary without the prior consent of the Administrative
Agent; provided, further, that immediately prior and immediately after giving
effect to such designation (x) the Borrower would have been in compliance with
Section 8.1 on the Test Date (assuming compliance with Section 8.1 was required
on the Test Date) on a pro forma basis after giving effect to such designation
and all related transactions at any time completed as if completed on the first
day of the 12-month period ending on the most recent Test Date and (y) no
Default or Event of Default shall have occurred and be continuing.  Any such
designation by the Board of Directors shall be evidenced to the Administrative
Agent by promptly delivering to the Administrative Agent a copy of the
resolution of the Borrower’s Board of Directors giving effect to such
designation and a certificate signed by a Responsible Officer of the Borrower
certifying that such designation complied with the foregoing provisions.


“Weighted Average Life to Maturity”:  when applied to any Indebtedness at any
date, the number of years obtained by dividing:  (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.


“Wholly Owned Foreign Subsidiary”:  any Wholly Owned Subsidiary that is a
Foreign Subsidiary.


“Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law
or de minimis shares held by nominees or others as required by law) is owned by
such Person directly and/or through other Wholly Owned Subsidiaries.  Unless
otherwise qualified, all references to a “Wholly Owned Subsidiary” or to “Wholly
Owned Subsidiaries” in this Agreement shall refer to a Wholly Owned Subsidiary
or Wholly Owned Subsidiaries of the Borrower.
53

--------------------------------------------------------------------------------

“Withholding Agent”: the Borrower and the Administrative Agent.


“Write-Down and Conversion Powers”:  with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


1.2  Other Definitional Provisions.  (a)  Unless otherwise specified therein,
all terms defined in this Agreement shall have the defined meanings when used in
the other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.


(b)          As used herein and in the other Loan Documents, and any certificate
or other document made or delivered pursuant hereto or thereto, ii) accounting
terms relating to any Group Member not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, iii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, iv) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties of every type and nature and v) references to agreements
or other Contractual Obligations shall, unless otherwise specified, be deemed to
refer to such agreements or Contractual Obligations as amended, supplemented,
restated or otherwise modified from time to time (subject to any applicable
restrictions hereunder).


(c)          For purposes of this Agreement, Loans may be classified and
referred to by Class (e.g., “Term Loans”) or by Type (e.g., “Eurodollar Rate
Term Loans”).


(d)          The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.


(e)          The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.


(f)          The expressions “payment in full,” “paid in full” and any other
similar terms or phrases when used herein with respect to any Obligation shall
mean the payment in full of such Obligation in cash in immediately available
funds.


1.3   Certain Calculations and Tests.  (a)  Notwithstanding anything to the
contrary herein, to the extent that the terms of this Agreement require (x)
compliance with any financial ratio or test (including Section 8.1 hereof, any
Consolidated Coverage Ratio test, any Consolidated Net Leverage Ratio test, any
Consolidated Senior Secured Net Leverage Ratio test, the amount of Consolidated
Total Assets or any cap expressed as a percentage of Consolidated Total Assets)
or (y) the absence of a Default or Event of Default as a condition to (A) the
making of any Limited Condition Acquisition or (B) the consummation of any
transaction in connection with any Limited Condition Acquisition (including the
assumption or incurrence of Indebtedness or Liens in connection therewith), the
determination of whether the relevant condition is satisfied may be made, at the
election of the Borrower, at the time of (or on the basis of the financial
statements for the most recently ended Test Date at the time of) either (I) the
execution of the definitive agreement with respect to such Limited Condition
Acquisition or (II) the consummation of such Limited Condition Acquisition, in
each case, after giving effect to the relevant Limited Condition Acquisition or
other transaction and any related Indebtedness or Liens on a pro forma basis.
54

--------------------------------------------------------------------------------

(b)          Notwithstanding the foregoing, if the Borrower has made an election
to test at the time of the execution of the definitive agreement with respect to
a Limited Condition Acquisition or the consummation of any transaction in
connection with any Limited Condition Acquisition, then, in connection with any
subsequent calculation of any ratio or test on or following the relevant
determination date, and prior to the earlier of (x) the date on which such
Limited Condition Acquisition is consummated or (y) the date that the definitive
agreement for such Limited Condition Acquisition is terminated or expires
without consummation of such Limited Condition Acquisition, any such ratio or
test shall be calculated on (A) a pro forma basis assuming such Limited
Condition Acquisition or any transactions in connection therewith (including any
incurrence of Indebtedness, Liens and the use of proceeds thereof) has been
consummated, and also on (B) a standalone basis without giving effect to such
Limited Condition Acquisition and any such transactions in connection therewith.


(c)          Notwithstanding anything to the contrary herein, with respect to
any amounts incurred or transactions entered into (or consummated) in reliance
on a provision of this Agreement under Section 4.17 or any covenant that does
not require compliance with a financial ratio (any such amounts, the “Fixed
Amounts”) substantially concurrently with any amounts incurred or transactions
entered into (or consummated) in reliance on a provision of this Agreement under
Section 4.17 or the same covenant as such Fixed Amount that requires compliance
with a financial ratio (including Section 8.1 hereof, any Consolidated Net
Leverage Ratio test or any Consolidated Senior Secured Net Leverage Ratio test)
(any such amounts, the “Incurrence-Based Amounts”), it is understood and agreed
that the Fixed Amounts being substantially concurrently incurred shall be
disregarded in the calculation of the financial ratio or test applicable to such
substantially concurrent utilization of the Incurrence-Based Amounts under
Section 4.17 or the same covenant as such Fixed Amount.


(d)          Notwithstanding anything to the contrary herein, Consolidated
EBITDA, Consolidated Net Income and any financial ratios or tests, including the
Consolidated Coverage Ratio, Consolidated Net Leverage Ratio and the
Consolidated Senior Secured Net Leverage Ratio, shall be calculated in the
manner prescribed by this Section 1.3(d) or (e), as applicable; provided that
notwithstanding anything to the contrary in clauses (i), (ii), (iii) or (iv) of
this Section 1.3(d) or Section 1.3(e), as applicable, when calculating the
Consolidated Senior Secured Net Leverage Ratio for purposes of determining
actual compliance (and not compliance on a pro forma basis or determining
compliance giving pro forma effect to a transaction) with Section 8.1, the
events described in this Section 1.3(d) or Section 1.3(e) that occurred
subsequent to the end of the period of four consecutive fiscal quarters ended on
the most recent Test Date shall not be given pro forma effect:


(i)          if since the beginning of such period the Borrower or any
Restricted Subsidiary has Incurred any Indebtedness that remains outstanding on
such date of determination or if the transaction giving rise to the need to
calculate Consolidated EBITDA, Consolidated Interest Expense or any financial
ratio or test is an Incurrence of Indebtedness, Consolidated EBITDA,
Consolidated Interest Expense or such ratio or test for such period shall be
calculated after giving effect on a pro forma basis to such Indebtedness as if
such Indebtedness had been Incurred on the first day of such period (except that
in making such computation, the amount of Indebtedness under any revolving
credit facility outstanding on the date of such calculation shall be computed
based on (A) the average daily balance of such Indebtedness during such four
fiscal quarters or such shorter period for which such facility was outstanding
or (B) if such facility was created after the end of such four fiscal quarters,
the average daily balance of such Indebtedness during the period from the date
of creation of such facility to the date of such calculation);
55

--------------------------------------------------------------------------------

(ii)          if since the beginning of such period the Borrower or any
Restricted Subsidiary has repaid, repurchased, redeemed, defeased or otherwise
acquired, retired or discharged any Indebtedness that is no longer outstanding
on such date of determination (each, a “Discharge”) or if the transaction giving
rise to the need to calculate Consolidated EBITDA, Consolidated Interest Expense
or any financial ratio or test involves a Discharge of Indebtedness (in each
case other than Indebtedness Incurred under any revolving credit facility unless
such Indebtedness has been permanently repaid), then Consolidated EBITDA,
Consolidated Interest Expense or such financial ratio or test for such period
shall be calculated after giving effect on a pro forma basis to such Discharge
of such Indebtedness, including with the proceeds of such new Indebtedness, as
if such Discharge had occurred on the first day of such period;


(iii)          if since the beginning of such period the Borrower or any
Restricted Subsidiary shall have disposed of any company, any business or any
group of assets constituting an operating unit of a business (any such
disposition, a “Sale”), the Consolidated EBITDA for such period shall be reduced
by an amount equal to the Consolidated EBITDA (if positive) attributable to the
assets that are the subject of such Sale for such period or increased by an
amount equal to the Consolidated EBITDA (if negative) attributable thereto for
such period and Consolidated Interest Expense for such period shall be reduced
by an amount equal to (A) the Consolidated Interest Expense attributable to any
Indebtedness of the Borrower or any Restricted Subsidiary repaid, repurchased,
redeemed, defeased or otherwise acquired, retired or discharged with respect to
the Borrower and its continuing Restricted Subsidiaries in connection with such
Sale for such period (including but not limited to through the assumption of
such Indebtedness by another Person) plus (B) if the Capital Stock of any
Restricted Subsidiary is sold, the Consolidated Interest Expense for such period
attributable to the Indebtedness of such Restricted Subsidiary to the extent the
Borrower and its continuing Restricted Subsidiaries are no longer liable for
such Indebtedness after such Sale, and any financial ratio or test shall be
calculated after giving pro forma effect to such Sale as if such Sale had
occurred on the first day of such period;
56

--------------------------------------------------------------------------------

(iv)          if since the beginning of such period the Borrower or any
Restricted Subsidiary (by merger, consolidation or otherwise) shall have made an
Investment in any Person that thereby becomes a Restricted Subsidiary, or
otherwise acquired any company, any business or any group of assets constituting
an operating unit of a business in a Permitted Acquisition, including any such
Investment or acquisition occurring in connection with a transaction causing a
calculation to be made hereunder (any such Investment or acquisition, a
“Purchase”), Consolidated EBITDA, Consolidated Interest Expense or any financial
ratio or test for such period shall be calculated after giving pro forma effect
thereto (including the Incurrence of any related Indebtedness) as if such
Purchase occurred on the first day of such period;


(v)          if since the beginning of such period any Person became a
Restricted Subsidiary or was merged or consolidated with or into the Borrower or
any Restricted Subsidiary, and since the beginning of such period such Person
shall have Discharged any Indebtedness or made any Sale or Purchase that would
have required an adjustment pursuant to clause (ii), (iii) or (iv) of Section
1.3(d) if made by the Borrower or a Restricted Subsidiary since the beginning of
such period, Consolidated EBITDA, Consolidated Interest Expense or any financial
ratio or test  for such period shall be calculated after giving pro forma effect
thereto as if such Discharge, Sale or Purchase occurred on the first day of such
period; and


(vi)          whenever pro forma effect is to be given to any Sale, Purchase or
other transaction, or the amount of income or earnings relating thereto and the
amount of Consolidated Interest Expense associated with any Indebtedness
Incurred or repaid, repurchased, redeemed, defeased or otherwise acquired,
retired or discharged in connection therewith, the pro forma calculations in
respect thereof (including without limitation in respect of anticipated cost
savings, synergies or annualized impact of buyer fee increases relating to any
such Sale, Purchase or other transaction) shall be as determined in good faith
by the Chief Financial Officer or a Responsible Officer of the Borrower.  If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest expense on such Indebtedness shall be calculated as if the
rate in effect on the date of determination had been the applicable rate for the
entire period (taking into account any Hedge Agreement applicable to such
Indebtedness).  If any Indebtedness bears, at the option of the Borrower or a
Restricted Subsidiary, a rate of interest based on a prime or similar rate, a
eurocurrency interbank offered rate or other fixed or floating rate, and such
Indebtedness is being given pro forma effect, the interest expense on such
Indebtedness shall be calculated by applying such optional rate as the Borrower
or such Restricted Subsidiary may designate.  If any Indebtedness that is being
given pro forma effect was Incurred under a revolving credit facility, the
interest expense on such Indebtedness shall be computed based upon the average
daily balance of such Indebtedness during the applicable period.  Interest on a
Capital Lease Obligation shall be deemed to accrue at an interest rate
determined in good faith by a responsible financial or accounting officer of the
Borrower to be the rate of interest implicit in such Capital Lease Obligation in
accordance with GAAP.
57

--------------------------------------------------------------------------------

(e)          For the purposes of calculating Consolidated EBITDA, Consolidated
Interest Expense or any financial ratio or test for any period of four
consecutive fiscal quarters (each, a “Reference Period”), (i) if at any time
during such Reference Period the Borrower or any Restricted Subsidiary shall
have made any Material Disposition or designated any Restricted Subsidiary as an
Unrestricted Subsidiary, the Consolidated EBITDA for such Reference Period shall
be reduced by an amount equal to the Consolidated EBITDA (if positive)
attributable to the property that is the subject of such Material Disposition or
designation for such Reference Period or increased by an amount equal to the
Consolidated EBITDA (if negative) attributable thereto for such Reference Period
and (ii) if during such Reference Period the Borrower or any Restricted
Subsidiary shall have made a Material Acquisition or designated any Unrestricted
Subsidiary as a Restricted Subsidiary, Consolidated EBITDA for such Reference
Period shall be calculated after giving pro forma effect thereto, as if such
Material Acquisition or designation occurred on the first day of such Reference
Period. As used herein, “Material Acquisition” means any acquisition of property
or series of related acquisitions of property that (a) constitutes assets
comprising all or substantially all of an operating unit of a business or
constitutes all or substantially all of the common stock of a Person and (b)
involves the payment of consideration by the Borrower and its Restricted
Subsidiaries in excess of $5,000,000; and “Material Disposition” means any
Disposition of property or series of related Dispositions of property that
yields gross proceeds to the Borrower or any of its Restricted Subsidiaries in
excess of $5,000,000.
58

--------------------------------------------------------------------------------

1.4   Divisions.  For all purposes under the Loan Documents, in connection with
any division or plan of division under Delaware law (or any comparable event
under a different jurisdiction’s laws): (a) any reference to a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, shall be deemed to apply to a division of or by a
limited liability company, or an allocation of assets to a series of a limited
liability company (or the unwinding of such a division or allocation), as if it
were a merger, transfer, consolidation, amalgamation, consolidation, assignment,
sale, disposition or transfer, or similar term, as applicable, to, of or with a
separate Person and (b) any division of a limited liability company shall
constitute a separate Person hereunder (and each division of any limited
liability company that is a Subsidiary, joint venture or any other like term
shall also constitute such a Person or entity).


1.5   Interest Rates; LIBOR Notification.  The interest rate on Eurodollar Loans
is determined by reference to the LIBOR Screen Rate, which is derived from the
London interbank offered rate.  The London interbank offered rate is intended to
represent the rate at which contributing banks may obtain short-term borrowings
from each other in the London interbank market.  In July 2017, the U.K.
Financial Conduct Authority announced that, after the end of 2021, it would no
longer persuade or compel contributing banks to make rate submissions to the ICE
Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate.  As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. In the
event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in Section 4.7(b) of this Agreement,
such Section 4.7(b) provides a mechanism for determining an alternative rate of
interest.  The Administrative Agent will notify the Borrower, pursuant Section
4.7(b), in advance of any change to the reference rate upon which the interest
rate on Eurodollar Loans is based.  However, the Administrative Agent does not
warrant or accept any responsibility for, and shall not have any liability with
respect to, the administration, submission or any other matter related to the
London interbank offered rate or other rates in the definition of “LIBOR Screen
Rate” or with respect to any alternative or successor rate thereto, or
replacement rate thereof, including without limitation, whether the composition
or characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 4.7(b), will be
similar to, or produce the same value or economic equivalence of, the LIBOR
Screen Rate or have the same volume or liquidity as did the London interbank
offered rate prior to its discontinuance or unavailability.


1.6   Cashless Rollovers.  Notwithstanding anything to the contrary contained in
this Agreement or in any other Loan Document, to the extent that any Lender
extends the maturity date of, or replaces, renews or refinances, any of its
then-existing Loans with Incremental Loans, Refinancing Term Loans, Refinancing
Revolving Loans, Extended Loans or loans incurred under a new credit facility,
in each case, to the extent such extension, replacement, renewal or refinancing
is effected by means of a “cashless roll” by such Lender, such extension,
replacement, renewal or refinancing shall be deemed to comply with any
requirement hereunder or any other Loan Document that such payment be made “in
immediately available funds”, “in cash” or any other similar requirement.


SECTION 2.          AMOUNT AND TERMS OF TERM LOANS


2.1   Term Loans.  Subject to the terms and conditions hereof, (a) each Initial
Term Lender severally agrees to make a Term Loan denominated in Dollars to the
Borrower on the Closing Date in an amount not to exceed the amount of such
Initial Term Lender’s Initial Term Commitment as of the Closing Date and (b)
each Term Lender that holds Term Commitments under any Incremental Term Loan
Facility agrees to make a Term Loan to the Borrower as and when set forth in the
applicable Incremental Commitment Agreement.  Term Loans shall be either
Eurodollar Loans or Base Rate Loans, as determined by the Borrower and notified
to the Administrative Agent in accordance with Sections 2.2 and 4.3.  The
Initial Term Commitments shall automatically terminate upon funding of the
Initial Term Loans on the Closing Date.
59

--------------------------------------------------------------------------------

2.2   Procedure for the Initial Term Loan Borrowing.  (a)  The Borrower shall
give the Administrative Agent irrevocable notice, which must be received by the
Administrative Agent prior to 5:00 p.m., New York City time, one Business Day
prior to the anticipated Closing Date, requesting that the Initial Term Lenders
make Initial Term Loans on the Closing Date and specifying the amount to be
borrowed.  Upon receipt of such notice, the Administrative Agent shall promptly
notify each Initial Term Lender thereof.  Not later than 1:00 p.m., New York
City time, on the Closing Date, each Initial Term Lender shall make available to
the Administrative Agent at the Funding Office an amount in immediately
available funds equal to the Initial Term Loans to be made by such Initial Term
Lender.


(b)          The Administrative Agent shall credit the account of the Borrower
on the books of such office of the Administrative Agent with the aggregate
amounts made available to the Administrative Agent by the Initial Term Lenders
in immediately available funds.


2.3   Repayment of Initial Term Loans.  The Initial Term Loans shall mature and
be payable in full on the date that is seven (7) years after the Closing Date,
and shall also be repayable prior to that date in consecutive quarterly
installments, each of which shall be in an amount equal to such Lender’s Term
Percentage of 0.25% of the original aggregate principal amount of the Initial
Term Loans outstanding on the Closing Date after giving effect to Section 2.1
hereof, due commencing on September 30, 2019 and continuing on the last day of
each consecutive September, December, March and June thereafter.



SECTION 3.          AMOUNT AND TERMS OF REVOLVING COMMITMENTS


3.1   Revolving Commitments.  (a)  Subject to the terms and conditions hereof,
each Revolving Lender severally agrees to make revolving credit loans
(“Revolving Loans”) to the Borrower from time to time during the Revolving
Commitment Period in an aggregate principal amount at any one time outstanding
which, when added to such Lender’s Revolving Extensions of Credit then
outstanding, does not exceed the amount of such Lender’s Revolving Commitment. 
Revolving Loans that are repaid may be reborrowed during the Revolving
Commitment Period, subject to the terms and conditions hereof.  The Revolving
Loans may from time to time be Eurodollar Loans or Base Rate Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 3.2 and 4.3.


(b)          The Borrower shall repay all outstanding Revolving Loans on the
Revolving Termination Date.
60

--------------------------------------------------------------------------------

3.2   Procedure for Revolving Loan Borrowing.  The Borrower may borrow under the
Revolving Commitments during the Revolving Commitment Period on any Business
Day; provided, that the Borrower shall give the Administrative Agent irrevocable
notice, which must be received by the Administrative Agent prior to 1:00 p.m.,
New York City time, (a) three Business Days prior to the requested Borrowing
Date, in the case of Eurodollar Loans, or (b) one Business Day prior to the
requested Borrowing Date, in the case of Base Rate Loans and which shall specify
(i) the amount and Type of Revolving Loans to be borrowed, (ii) the requested
Borrowing Date and (iii) in the case of Eurodollar Loans, the respective amounts
of each such Type of Loan and the respective lengths of the initial Interest
Period therefor.  Each borrowing under the Revolving Commitments shall be in an
amount equal to (x) in the case of Base Rate Loans, $1,000,000 or a whole
multiple thereof and (y) in the case of Eurodollar Loans, $5,000,000 or a whole
multiple of $1,000,000 in excess thereof.  Upon receipt of any such notice from
the Borrower, the Administrative Agent shall promptly notify each Revolving
Lender thereof.  Each Revolving Lender will make the amount of its pro rata
share of each borrowing available to the Administrative Agent for the account of
the Borrower at the Funding Office prior to 12:00 Noon, New York City time, on
the Borrowing Date requested by the Borrower in funds immediately available to
the Administrative Agent.  Such amounts will then be made available to the
Borrower by the Administrative Agent crediting an account of the Borrower
maintained by the Administrative Agent, in like amounts and funds as received by
the Administrative Agent.


3.3   Swingline Commitment.  (a)  Subject to the terms and conditions hereof,
the Swingline Lender may in its sole discretion make a portion of the credit
otherwise available to the Borrower under the Revolving Commitments from time to
time during the Revolving Commitment Period by making swing line loans
(“Swingline Loans”) to the Borrower notwithstanding that after making a
requested Swingline Loan, the sum of (i) the Swingline Lender’s aggregate
principal amount of all Revolving Loans, (ii) the Revolving Percentage of the
L/C Obligations and (iii) all outstanding Swingline Loans may exceed the
Swingline Lender’s Revolving Commitment; provided, that (i) the aggregate
principal amount of Swingline Loans outstanding at any time shall not exceed the
Swingline Commitment, (ii) the Borrower shall not request any Swingline Loan if,
after giving effect to the making of such Swingline Loan, the aggregate amount
of the Available Revolving Commitments would be less than zero, and (iii) the
Swingline Lender shall not be required to make any Swingline Loans under this
Section 3.3 at any time when an Event of Default has occurred and is
continuing.  Subject to the foregoing, Swingline Loans may be repaid and
reborrowed from time to time.


(b)          Swingline Loans shall be Base Rate Loans only.


(c)          The Borrower shall repay all outstanding Swingline Loans (i) on
each Borrowing Date for Revolving Loans, (ii) on the Revolving Termination Date,
(iii) on a weekly basis as determined by the Swingline Lender and (iv) on demand
by the Swingline Lender at any time when an Event of Default has occurred and is
continuing.
61

--------------------------------------------------------------------------------

3.4   Procedure for Swingline Borrowing; Refunding of Swingline Loans; Successor
Swingline Lenders.  (a)  Whenever the Borrower desires that the Swingline Lender
make Swingline Loans it shall give the Swingline Lender irrevocable telephonic
notice confirmed promptly in writing (which telephonic notice must be received
by the Swingline Lender not later than 1:00 p.m., New York City time, on the
proposed Borrowing Date), specifying (i) the amount to be borrowed and (ii) the
requested Borrowing Date (which shall be a Business Day during the Revolving
Commitment Period) and such notice shall constitute certification by the
Borrower to the Swingline Lender that the unused portion of the Revolving
Facility is greater than or equal to the Swingline Loans and the Swingline
Lender shall be entitled to rely conclusively on such certification.  Each
borrowing of Swingline Loans shall be in an amount equal to $100,000 or a whole
multiple of $100,000 in excess thereof.  Not later than 3:00 p.m., New York City
time, on the Borrowing Date specified in a notice in respect of Swingline Loans,
the Swingline Lender shall make available to the Administrative Agent at the
Funding Office an amount in immediately available funds equal to the amount of
the Swingline Loan to be made by the Swingline Lender.  The Administrative Agent
shall make the proceeds of such Swingline Loan available to the Borrower on such
Borrowing Date by depositing such proceeds in the account of the Borrower with
the Administrative Agent on such Borrowing Date in immediately available funds.


(b)          The Swingline Lender may at any time, on behalf of the Borrower
(which hereby irrevocably authorizes the Swingline Lender to do so), request a
borrowing of Revolving Loans in an amount equal to the aggregate outstanding
Swingline Loans and apply the proceeds of such borrowing to the repayment of the
Swingline Loans.  Each Revolving Lender agrees to fund its Revolving Percentage
of any such borrowing so requested in immediately available funds, not later
than 10:00 a.m., New York City time, on the first Business Day after the date of
such borrowing is requested.  The proceeds of such Revolving Loans shall
immediately be made available by the Administrative Agent to the Swingline
Lender for application to the repayment of Swingline Loans.  The Borrower agrees
to pay, and irrevocably authorizes the Swingline Lender and Administrative Agent
to charge the Borrower’s accounts with the Swingline Lender or Administrative
Agent as necessary to pay, all outstanding Swingline Loans to the extent amounts
received from the Revolving Lenders upon any such request are not sufficient to
repay the outstanding Swingline Loans.


(c)          If the Swingline Lender at any time determines that it is precluded
from making a request for a borrowing of Revolving Loans pursuant to Section
3.4(b), whether by reason of the occurrence of a Default described in Section
9(f) or otherwise for any reason, each Revolving Lender hereby purchases from
the Swingline Lender an undivided participating interest in the then outstanding
Swingline Loans (a “Swingline Participation Amount”) and shall promptly upon
demand of the Swingline Lender complete such purchase at par by paying to the
Swingline Lender an amount equal to such Revolving Lender’s Revolving Percentage
of the aggregate outstanding Swingline Loans.


(d)          Whenever, at any time after the Swingline Lender has received from
any Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
that if any such payment is required to be returned, such Revolving Lender will
return to the Swingline Lender any portion thereof previously distributed to it
by the Swingline Lender.
62

--------------------------------------------------------------------------------

(e)          Each Revolving Lender’s obligation to make the Loans referred to in
Section 3.4(b) and to purchase participating interests pursuant to Section
3.4(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever;
(ii) the occurrence or continuance of any Default or the failure to satisfy any
of the conditions specified in Section 6; (iii) any adverse change in the
condition (financial or otherwise) of the Borrower; (iv) any breach of this
Agreement or any other Loan Document by the Borrower, any other Loan Party or
any other Revolving Lender; or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.


(f)          The Swingline Lender may be replaced at any time by written
agreement among the Borrower, the Administrative Agent, the replaced Swingline
Lender and the successor Swingline Lender.  The Administrative Agent shall
notify the Lenders of any such replacement of a Swingline Lender.  At the time
any such replacement shall become effective, the Borrower shall pay all unpaid
interest accrued for the account of the replaced Swingline Lender pursuant to
Section 4.5(b).  From and after the effective date of any such replacement, (x)
the successor Swingline Lender shall have all the rights and obligations of the
replaced Swingline Lender under this Agreement with respect to Swingline Loans
made thereafter and (y) references herein to the term “Swingline Lender” shall
be deemed to refer to such successor or to any previous Swingline Lender, or to
such successor and all previous Swingline Lenders, as the context shall
require.  After the replacement of a Swingline Lender hereunder, the replaced
Swingline Lender shall remain a party hereto and shall continue to have all the
rights and obligations of a Swingline Lender under this Agreement with respect
to Swingline Loans made by it prior to its replacement, but shall not be
required to make additional Swingline Loans.
(g)          Subject to the appointment and acceptance of a successor Swingline
Lender, any Swingline Lender may resign as a Swingline Lender at any time upon
thirty days’ prior written notice to the Administrative Agent, the Borrower and
the Lenders, in which case, such Swingline Lender shall be replaced in
accordance with Section 3.4(f) above.


3.5   Commitment Fees, etc.  (a)  The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender a commitment fee
for the period from and including the Closing Date to the last day of the
Revolving Commitment Period, computed at the Commitment Fee Rate on the average
daily amount of the Available Revolving Commitment of such Lender during the
period for which payment is made, payable quarterly in arrears on the last day
of each March, June, September and December and on the Revolving Termination
Date, commencing on the first of such dates to occur after the Closing Date.


(b)          The Borrower agrees to pay to the Administrative Agent the fees in
the amounts and on the dates agreed to in writing by the Borrower and the
Administrative Agent.
63

--------------------------------------------------------------------------------

3.6   Termination or Reduction of Revolving Commitments.  The Borrower shall
have the right, upon not less than three Business Days’ notice to the
Administrative Agent, to terminate the Revolving Commitments or, from time to
time, to reduce the amount of the Revolving Commitments, which notice may be
conditioned upon the occurrence of any other transaction and, if such condition
is not satisfied on or prior to the date specified in such notice, may be
revoked by the Borrower; provided, that no such termination or reduction of
Revolving Commitments shall be permitted if, after giving effect thereto and to
any prepayments of the Revolving Loans and Swingline Loans made on the effective
date thereof, the Total Revolving Extensions of Credit would exceed the Total
Revolving Commitments.  Any such reduction shall be in an amount equal to
$500,000, or a whole multiple thereof or the Total Revolving Commitment, and
shall reduce permanently the Revolving Commitments then in effect.  Unless
previously terminated in accordance with the terms hereof, the Revolving
Commitments shall automatically terminate on the Revolving Termination Date.


3.7   Letter of Credit Commitment.  (a)  Subject to the terms and conditions
hereof, each Issuing Lender (other than any Issuing Lender referred to in clause
(b) of the definition of “Issuing Lender”), in reliance on the agreements of the
other Revolving Lenders set forth in Section 3.10(a), agrees to issue, on a
sight basis, letters of credit (“Letters of Credit”) for the account of the
Borrower (or for the account of any Subsidiary of the Borrower if the Borrower
requests a Letter of Credit for such Subsidiary’s account; provided, that
notwithstanding that a Letter of Credit may be issued or outstanding hereunder
in support of any obligations of, or for the account of, a Subsidiary of the
Borrower, the Borrower shall be jointly and severally obligated to reimburse
each Issuing Lender hereunder for any and all drawings under such Letter of
Credit) on any Business Day at any time and from time to time until the date
that is ten days prior to the Revolving Termination Date, in such form as may be
approved from time to time by such Issuing Lender; provided, that the applicable
Issuing Lender shall have no obligation to cause any Letter of Credit to be
issued if, after giving effect to such issuance, (i) the L/C Obligations would
exceed the Total L/C Commitments, (ii) the aggregate amount of the Available
Revolving Commitments would be less than zero, (iii) the stated amount of all
outstanding Letters of Credit issued by such Issuing Lender would exceed the
then outstanding aggregate principal amount of the outstanding Revolving
Commitments of such Issuing Lender or (iv) the stated amount of all outstanding
Letters of Credit issued by such Issuing Lender would exceed such Issuing
Lender’s L/C Commitment (provided, that JPMorgan Chase Bank, N.A., as Issuing
Lender, may at its sole discretion issue a Letter of Credit although after
giving effect to such issuance the stated amount of all outstanding Letters of
Credit issued by JPMorgan Chase Bank, N.A. as Issuing Lender would exceed its
L/C Commitment, so long as after giving effect to such issuance the L/C
Obligations would not exceed the Total L/C Commitments); provided, further, that
Barclays Bank PLC and Goldman Sachs Bank USA shall be under no obligation to
issue commercial or trade Letters of Credit.  In the event of any conflict
between the terms and conditions of this Agreement and the terms and conditions
of any Application or other agreement submitted by the Borrower to, or entered
into by the Borrower with, the applicable Issuing Lender relating to any Letter
of Credit, the terms and conditions of this Agreement shall control.  Each
Letter of Credit shall be denominated in Dollars and expire no later than the
earlier of (i) the first anniversary of its date of issuance and (ii) the date
that is five days prior to the Revolving Termination Date; provided, that any
Letter of Credit with a one-year term may provide, with the consent of the
applicable Issuing Lender, for the automatic extension thereof for additional
periods of up to one year (which shall in no event extend beyond the date
referred to in clause (ii) above).  If, as of the Revolving Termination Date,
any Letter of Credit for any reason remains outstanding, the Borrower shall, in
each case, immediately Cash Collateralize the then undrawn amount of all
outstanding Letters of Credit; provided, that all such Cash Collateral or
Backstop L/Cs shall be denominated in Dollars. “Cash Collateralize” shall mean
to (i) pledge and deposit with or deliver to the Administrative Agent, for the
benefit of the applicable Issuing Lender and the Lenders, as collateral for the 
L/C Obligations, cash or deposit account balances of deposit accounts under the
sole dominion and control of the Administrative Agent on terms reasonably
satisfactory to the Administrative Agent in an amount equal to 103% of the total
amount then available under the applicable Letters of Credit pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and such Issuing Lender (which documents are hereby
consented to by the Lenders) (“Cash Collateral”) or (ii) deliver to the
applicable Issuing Lender one or more backstop letters of credit in form and
substance reasonably acceptable to, and issued by financial institutions
reasonably acceptable to the applicable Issuing Lender that has issued such
Letter of Credit and the Administrative Agent (each such letter of credit, a
“Backstop L/C”).  Derivatives of such above defined terms shall have
corresponding meanings.


(b)          No Issuing Lender shall at any time be obligated to cause any
Letter of Credit to be issued hereunder if such issuance would conflict with, or
cause such Issuing Lender or any L/C Participant to exceed any limits imposed
by, any applicable Requirement of Law or such Issuing Lender’s internal policies
relating to the issuance of Letters of Credit.
64

--------------------------------------------------------------------------------

(c)          The Borrower may, at any time and from time to time with the
consent of the Administrative Agent (which consent shall not be unreasonably
withheld or delayed) and such Lender being so designated, designate one or more
additional Lenders to act as an issuing lender under the terms of this
Agreement.  Any Lender designated as an issuing lender pursuant to this Section
3.7(c) shall be deemed to be an “Issuing Lender” (in addition to being a Lender)
in respect of Letters of Credit issued or to be issued by such Lender, and, with
respect to such Letters of Credit, such term shall thereafter apply to the other
Issuing Lender or Issuing Lenders and such Lender.


(d)          The Borrower hereby agrees that each Existing Letter of Credit
shall be deemed to be a Letter of Credit under this Agreement after the Closing
Date.


(e)          Any Issuing Lender may be replaced at any time by written agreement
among the Borrower, the Administrative Agent, the replaced Issuing Lender and
the successor Issuing Lender.  The Administrative Agent shall notify the Lenders
of any such replacement of an Issuing Lender.  At the time any such replacement
shall become effective, the Borrower shall pay all unpaid fees accrued for the
account of the replaced Issuing Lender pursuant to Section 3.9.  From and after
the effective date of any such replacement, (x) the successor Issuing Lender
shall have all the rights and obligations of the replaced Issuing Lender under
this Agreement with respect to Letters of Credit to be issued thereafter and (y)
references herein to the term “Issuing Lender” shall be deemed to refer to such
successor or to any previous Issuing Lender, or to such successor and all
previous Issuing Lenders, as the context shall require.  After the replacement
of an Issuing Lender hereunder, the replaced Issuing Lender shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuing
Lender under this Agreement with respect to Letters of Credit issued by it prior
to such replacement, but shall not be required to issue additional Letters of
Credit or amend or extend any outstanding Letter of Credit issued by it.
65

--------------------------------------------------------------------------------

(f)          Any Issuing Lender may resign as an Issuing Lender at any time upon
thirty days’ prior written notice to the Administrative Agent and the Borrower,
in which case, such Issuing Lender may be replaced in accordance with Section
3.7(e).


3.8   Procedure for Issuance of Letters of Credit.  (a)  The Borrower may from
time to time request that any Issuing Lender (other than any Issuing Lender
referred to in clause (b) of the definition of “Issuing Lender”) issue a Letter
of Credit by delivering to such Issuing Lender at its address for notices
specified herein an Application therefor, completed to the reasonable
satisfaction of such Issuing Lender, and such other certificates, documents and
other papers and information as such Issuing Lender may reasonably request. 
Upon receipt of any Application, such Issuing Lender will notify the
Administrative Agent of the amount, the beneficiary and the requested expiration
of the requested Letter of Credit, and upon receipt of written confirmation from
the Administrative Agent that after giving effect to the requested issuance,
none of the statements specified in clauses (i) through (iv) of the first
sentence of Section 3.7(a) would be true, such Issuing Lender will process such
Application and the certificates, documents and other papers and information
delivered to it in connection therewith to be processed in accordance with its
customary policies and procedures and shall promptly issue the Letter of Credit
requested thereby (but in no event shall any Issuing Lender be required to issue
any Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by such
Issuing Lender and the Borrower.  Such Issuing Lender shall furnish a copy of
such Letter of Credit to the Borrower (with a copy to the Administrative Agent)
promptly following the issuance thereof.  Such Issuing Lender shall promptly
furnish to the Administrative Agent, which shall in turn promptly furnish to the
Lenders, notice of the issuance of each Letter of Credit (including the amount
thereof).


(b)          The making of each request for a Letter of Credit by the Borrower
shall be deemed to be a representation and warranty by the Borrower that such
Letter of Credit may be issued in accordance with, and will not violate the
requirements of, Section 3.7(a) or any Requirement of Law applicable to the Loan
Parties.  Unless each Issuing Lender has received notice from the Administrative
Agent before it issues a Letter of Credit that one or more of the applicable
conditions specified in Section 6.2 are not satisfied, or that the issuance of
such Letter of Credit would violate Section 3.7, then such Issuing Lender may
issue the requested Letter of Credit for the account of the Borrower in
accordance with its customary policies and procedures.


3.9   Fees and Other Charges.  (a)  The Borrower will pay a fee on the undrawn
and unexpired amount of each Letter of Credit at a per annum rate equal to the
Applicable Margin then in effect with respect to Eurodollar Loans under the
Revolving Facility less the fronting fee set forth in the succeeding sentence,
shared ratably among the Revolving Lenders and payable quarterly in arrears on
each L/C Fee Payment Date after the issuance date.  In addition, the Borrower
shall pay to each Issuing Lender for its own account a fronting fee on the
undrawn and unexpired amount of each Letter of Credit issued by such Issuing
Lender computed at the rate of 0.125% per annum and payable quarterly in arrears
on each L/C Fee Payment Date.


(b)          In addition to the foregoing fees, the Borrower shall pay or
reimburse each Issuing Lender for such normal and customary costs and expenses
as are incurred or charged by such Issuing Lender in issuing, negotiating,
effecting payment under, amending or otherwise administering any Letter of
Credit.
66

--------------------------------------------------------------------------------

3.10   Letter of Credit Participations.  (a)  Each Issuing Lender irrevocably
agrees to grant and hereby grants to each L/C Participant, and, to induce such
Issuing Lender to issue Letters of Credit hereunder, each L/C Participant
irrevocably agrees to accept and purchase and hereby accepts and purchases from
such Issuing Lender, on the terms and conditions set forth below, for such L/C
Participant’s own account and risk an undivided interest equal to such L/C
Participant’s Revolving Percentage in such Issuing Lender’s obligations and
rights under and in respect of each Letter of Credit issued hereunder and the
amount of each drawing paid by such Issuing Lender thereunder.  Each L/C
Participant unconditionally and irrevocably agrees with each Issuing Lender
that, if a drawing is paid under any Letter of Credit for which such Issuing
Lender is not reimbursed in full by the Borrower in accordance with the terms of
this Agreement, such L/C Participant shall pay to the Administrative Agent for
the account of such Issuing Lender upon demand of such Issuing Lender an amount
equal to such L/C Participant’s Revolving Percentage of the amount of such
drawing, or any part thereof, that is not so reimbursed and the Administrative
Agent shall promptly forward such amounts to such Issuing Lender.


(b)          If any amount required to be paid by any L/C Participant to the
Administrative Agent for the account of any Issuing Lender pursuant to Section
3.10(a) in respect of any unreimbursed portion of any payment made by such
Issuing Lender under any Letter of Credit is paid to the Administrative Agent
for the account of such Issuing Lender within three Business Days after the date
such payment is due, such L/C Participant shall pay to the Administrative Agent
for the account of such Issuing Lender on demand an amount equal to the product
of (i) such amount, times (ii) the daily average Federal Funds Effective Rate
during the period from and including the date such payment is required to the
date on which such payment is immediately available to such Issuing Lender,
times (iii) a fraction the numerator of which is the number of days that elapse
during such period and the denominator of which is 360.  If any such amount
required to be paid by any L/C Participant pursuant to Section 3.10(a) is not
made available to the Administrative Agent for the account of any Issuing Lender
by such L/C Participant within three Business Days after the date such payment
is due, such Issuing Lender shall be entitled to recover from such L/C
Participant, on demand, such amount with interest thereon calculated from such
due date at the rate per annum applicable to Base Rate Loans under the Revolving
Facility.  A certificate of any Issuing Lender submitted to any L/C Participant
with respect to any amounts owing under this Section 3.10 shall be conclusive in
the absence of manifest error.
67

--------------------------------------------------------------------------------

(c)          Whenever, at any time after any Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its pro
rata share of such payment in accordance with Section 3.10(a), the
Administrative Agent or any Issuing Lender receives any payment related to such
Letter of Credit (whether directly from the Borrower or otherwise, including
proceeds of collateral applied thereto by such Issuing Lender), or any payment
of interest on account thereof, the Administrative Agent or such Issuing Lender,
as the case may be, will distribute to such L/C Participant its pro rata share
thereof; provided, that if any such payment received by Administrative Agent or
such Issuing Lender, as the case may be, shall be required to be returned by the
Administrative Agent or such Issuing Lender, such L/C Participant shall return
to the Administrative Agent for the account of such Issuing Lender the portion
thereof previously distributed to such L/C Participant.


3.11   Reimbursement Obligation of the Borrower.  The Borrower agrees to
reimburse each Issuing Lender within one Business Day after such Issuing Lender
notifies the Borrower of the date and amount of a drawing presented under any
Letter of Credit paid by such Issuing Lender or on the next Business Day, if
such notice is received any time after 11:00 a.m., New York time, on such
Business Day for the amount of such drawing so paid.  Each such payment shall be
made to such Issuing Lender at its address for notices referred to herein in
Dollars and in immediately available funds.  Interest shall be payable on any
such amounts from the date on which the relevant drawing is paid until payment
in full at the rate set forth in (i) until the Business Day next succeeding the
date of the relevant notice, Section 4.5(b) and (ii) thereafter, Section 4.5(c).


3.12   Obligations Absolute.  The Borrower’s obligations under Section 3.11
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the Borrower
may have or have had against any Issuing Lender, any beneficiary of a Letter of
Credit or any other Person.  The Borrower also agrees with each Issuing Lender
that such Issuing Lender shall not be responsible for, and the Borrower’s
Reimbursement Obligations under Section 3.11 shall not be affected by, among
other things, (i) the validity or genuineness of documents or of any
endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the Borrower and
any beneficiary of any Letter of Credit or any other party to which such Letter
of Credit may be transferred or purportedly transferred or any claims whatsoever
of the Borrower against any beneficiary of such Letter of Credit or any such
transferee or purported transferee, (ii) payment by each Issuing Lender under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or (iii) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 3.12, constitute a legal or
equitable discharge of, or provide a right of setoff against, the Borrower’s
obligations hereunder.  No Issuing Lender shall be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Letter of Credit,
except for errors or omissions found by a final and non-appealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Issuing Lender or any Related Person of such Issuing
Lender.  The Borrower agrees that any action taken by any Issuing Lender under
or in connection with any Letter of Credit or the related drafts or documents,
if done in the absence of gross negligence or willful misconduct and in
accordance with the standards of care specified in the Uniform Commercial Code
of the State of New York, shall be binding on the Borrower and shall not result
in any liability of such Issuing Lender to the Borrower.
68

--------------------------------------------------------------------------------

3.13   Letter of Credit Payments.  If a compliant drawing shall be presented for
payment under any Letter of Credit, the applicable Issuing Lender that issued
such Letter of Credit shall promptly notify the Administrative Agent who in turn
shall promptly notify the Borrower of the date and amount thereof.  The
responsibility of each Issuing Lender to the Borrower in connection with any
drawing presented for payment under any Letter of Credit issued by such Issuing
Lender shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to causing the applicable Issuing Lender that
has issued such Letter of Credit to determine that the documents (including each
drawing, if any) delivered under such Letter of Credit in connection with such
presentment are substantially in conformity with such Letter of Credit.


SECTION 4.          GENERAL PROVISIONS APPLICABLE TO LOANS AND
LETTERS OF CREDIT


4.1   Optional Prepayments.  (a)  The Borrower may at any time and from time to
time voluntarily prepay the Loans, in whole or in part, without premium or
penalty, upon irrevocable notice delivered to the Administrative Agent no later
than 1:00 p.m., New York City time (or such later time as the Administrative
Agent may agree in its sole discretion), three Business Days prior thereto in
the case of Eurodollar Loans and no later than 1:00 p.m., New York City time (or
such later time as the Administrative Agent may agree in its sole discretion),
one Business Day prior thereto in the case of Base Rate Loans, which notice
shall specify the date and amount of prepayment and whether the prepayment is of
Eurodollar Loans or Base Rate Loans; provided, that if a Eurodollar Loan is
prepaid on any day other than the last day of the Interest Period applicable
thereto, the Borrower shall also pay any amounts owing pursuant to Section
4.11.  Upon receipt of any such notice the Administrative Agent shall promptly
notify each relevant Lender thereof.  If any such notice is given, the amount
specified in such notice shall be due and payable on the date specified therein
(provided, that a notice of prepayment may state that such notice is conditioned
upon the effectiveness of other credit facilities or other financing or events,
in which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified date) if such condition is not
satisfied), together with (except in the case of Revolving Loans that are Base
Rate Loans and Swingline Loans) accrued interest to such date on the amount
prepaid.  Partial prepayments of Term Loans and Revolving Loans pursuant to this
Section 4.1 shall be in an aggregate principal amount of $500,000 or a whole
multiple thereof.  Partial prepayments of Swingline Loans pursuant to this
Section 4.1 shall be in an aggregate principal amount of $100,000 or a whole
multiple thereof.


(b)          Any optional prepayments of the Term Facilities shall be credited
to the remaining scheduled installments of the Term Facilities thereof as
specified by the Borrower or, if not specified, pro rata to the remaining
installments of each of the Facilities on a pro rata basis.
69

--------------------------------------------------------------------------------

(c)          Notwithstanding the foregoing, a prepayment premium shall apply to
any prepayment of Initial Term Loans occurring on or prior to the six month
anniversary of the Closing Date from the proceeds of a Repricing Transaction in
an amount equal to 1.00% of the principal amount of any Term Loans subject to
such prepayment or, in the case of any Repricing Transaction effected through an
amendment, the principal amount of Initial Term Loans outstanding immediately
prior to such amendment of any Term Lender that is replaced in connection with
such amendment pursuant to the Borrower’s exercise of its mandatory assignment
rights to replace a Lender under Section 4.13.


4.2   Mandatory Prepayments.  (a)  If at any time after the Closing Date any
Group Member receives any Net Cash Proceeds from the Incurrence of any
Indebtedness (other than Excluded Indebtedness) or the issuance of any
Disqualified Capital Stock, the Borrower shall prepay the Term Loans on a pro
rata basis on the date of such receipt in an amount equal to 100% of such Net
Cash Proceeds; provided, that if at the time of such prepayment such Group
Member is required to prepay any Other Applicable Indebtedness (to the extent
and if required by the terms of the definitive documentation governing such
other Indebtedness), then the Borrower may apply 100% of such Net Cash Proceeds
to prepay the Term Loans and prepay, redeem or repurchase such Other Applicable
Indebtedness on a pro rata basis on the date of such receipt; provided, further,
that (A) any prepayment, redemption or repurchase of such Other Applicable
Indebtedness shall be at par (or less than par), (B) the portion of such
prepayment amount allocated to such Other Applicable Indebtedness shall not
exceed the amount required to be allocated to such Other Applicable Indebtedness
pursuant to the terms thereof, (C) the amount of prepayment of the Term Loans
that would otherwise have been required pursuant to this Section 4.2(a) shall be
reduced accordingly and (D) to the extent the holders of such Other Applicable
Indebtedness decline to have such Indebtedness prepaid, redeemed or repurchased,
the declined amount shall promptly (and in any event within 10 Business Days
after the date of such rejection) be applied to prepay the Term Loans in
accordance with the terms hereof.


(b)          If at any time after the Closing Date any Group Member receives any
Net Cash Proceeds from any Asset Sale or Recovery Event in an amount exceeding
$10,000,000 in any fiscal year, then, the Borrower shall (i) if no Reinvestment
Notice shall have been delivered in respect thereof, prepay the Term Loans on a
pro rata basis on the third Business Day following the date of such receipt in
an amount equal to 100% of such excess Net Cash Proceeds or (ii) if a
Reinvestment Notice has been delivered in respect thereof, prepay the Term Loans
in an amount equal to the Reinvestment Prepayment Amount, if any, on a pro rata
basis on the Reinvestment Prepayment Date; provided, that if at the time of such
prepayment the Borrower or such Group Member is required to prepay any Other
Applicable Indebtedness (to the extent and if required by the terms of the
definitive documentation governing such other Indebtedness), then the Borrower
may apply 100% of such excess Net Cash Proceeds (or the Reinvestment Prepayment
Amount, as applicable) to prepay the Term Loans and prepay, redeem or repurchase
such Other Applicable Indebtedness on a pro rata basis on the date of such
receipt; provided, further, that (A) any prepayment, redemption or repurchase of
such Other Applicable Indebtedness shall be at par (or less than par), (B) the
portion of such prepayment amount allocated to such Other Applicable
Indebtedness shall not exceed the amount required to be allocated to such Other
Applicable Indebtedness pursuant to the terms thereof, (C) the amount of
prepayment of the Term Loans that would otherwise have been required pursuant to
this Section 4.2(b) shall be reduced accordingly and (D) to the extent the
holders of such Other Applicable Indebtedness decline to have such Indebtedness
prepaid, redeemed or repurchased, the declined amount shall promptly (and in any
event within 10 Business Days after the date of such rejection) be applied to
prepay the Term Loans in accordance with the terms hereof.
70

--------------------------------------------------------------------------------

(c)          If at any time after the Closing Date, the aggregate Revolving
Extensions of Credit then outstanding exceed the Revolving Commitments then in
effect, the Borrower (without notice or demand) shall immediately prepay
outstanding Swingline Loans or Revolving Loans and pay any unpaid Reimbursement
Obligations (or, if no Swingline Loans or Revolving Loans are outstanding, Cash
Collateralize outstanding Letters of Credit) in an amount sufficient to
eliminate any such excess.


(d)          Mandatory prepayments of Term Loans shall be applied first to Base
Rate Loans to the full extent thereof and then to Eurodollar Loans and shall be
accompanied by accrued interest to the date of such prepayment on the amount
prepaid.  Each such prepayment shall be credited to the remaining scheduled
installments of the Term Facilities thereof as specified by the Borrower or, if
not specified, to the next eight scheduled quarterly installments of the Term
Loans in direct order of maturity and thereafter to the remaining scheduled
quarterly installments of the Term Loans on a pro rata basis.


(e)          The Borrower shall provide the Administrative Agent written notice
of any mandatory prepayment of Term Loans required to be made pursuant to
Section 4.2(a) and (b), three (3) Business Days (or with respect to any
mandatory prepayments upon the Incurrence of any Permitted Pari Passu
Refinancing Debt, Permitted Junior Refinancing Debt or other Credit Agreement
Refinancing Indebtedness pursuant to Section 4.2(a), one (1) Business Day prior
thereto in the case of any Base Rate Loans being prepaid) prior to the date of
prepayment (or such later time as the Administrative Agent may agree in its sole
discretion), which notice shall specify the date and amount of prepayment;
provided, that such notice may be conditioned on consummation of such mandatory
prepayment event and receipt of Net Cash Proceeds thereof by the applicable
Group Member. Other than with respect to mandatory prepayments upon the
Incurrence of any Permitted Pari Passu Refinancing Debt, Permitted Junior
Refinancing Debt or other Credit Agreement Refinancing Indebtedness pursuant to
Section 4.2(a), the applicable Lenders may elect not to accept any mandatory
prepayment (each such Lender, a “Declining Lender”) by providing written notice
to the Administrative Agent and the Borrower no later than 5:00 p.m., New York
City time, one Business Day prior to the date of such prepayment.  Any
prepayment amount declined by the Declining Lenders (the “Declined Amount”)
shall be retained by the Borrower.


(f)          Notwithstanding any other provisions of this Section 4.2 to the
contrary, with respect to any prepayment required pursuant to Section 4.2(a) or
(b), if at the time of such prepayment, the Group Member receiving the Net Cash
Proceeds (i) is prohibited, restricted or delayed by applicable local law from
repatriating such Net Cash Proceeds to the Borrower, the portion of such Net
Cash Proceeds so affected will not be required to be applied to repay Term Loans
at the times provided in Section 4.2(a) or (b) but may be retained by the
applicable Group Member so long, but only so long, as the applicable local law
will not permit repatriation to the Borrower, and once such repatriation of any
of such affected Net Cash Proceeds is permitted under the applicable local law,
such repatriation will be effected and such repatriated Net Cash Proceeds will
be promptly applied (net of additional taxes payable or reserved against as a
result thereof) to the repayment of the Term Loans pursuant to Section 4.2(a) or
(b) to the extent provided therein or (ii) cannot repatriate such funds to the
Borrower without (in the good faith determination of the Borrower) the
repatriation of such Net Cash Proceeds (or a portion thereof) that would
otherwise be required to be applied pursuant to Section 4.2(a) or (b) resulting
in material adverse tax consequences, the Net Cash Proceeds (or portion thereof)
so affected may be retained by the applicable Group Member (the Borrower hereby
agrees to cause the applicable Group Member to promptly use commercially
reasonable efforts to take all actions within the reasonable control of the
Borrower that are reasonably required to eliminate such tax effects) until such
time as such material adverse costs would not apply to the repatriation thereof,
at which time the mandatory prepayments otherwise required by Section 4.2(a) or
(b) with respect to such Net Cash Proceeds shall be made.
71

--------------------------------------------------------------------------------

4.3   Conversion and Continuation Options.  (a)  The Borrower may elect from
time to time to convert Eurodollar Loans to Base Rate Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
12:00 noon, New York City time, on the Business Day preceding the proposed
conversion date; provided, that any such conversion of Eurodollar Loans may only
be made on the last day of an Interest Period with respect thereto.  The
Borrower may elect from time to time to convert Base Rate Loans to Eurodollar
Loans by giving the Administrative Agent prior irrevocable notice of such
election no later than 1:00 p.m., New York City time, on the second Business Day
preceding the proposed conversion date (which notice shall specify the length of
the initial Interest Period therefore); provided, that no Base Rate Loan under a
particular Facility may be converted into a Eurodollar Loan when any Event of
Default has occurred and is continuing and the Administrative Agent or the
Majority Facility Lenders in respect of such Facility have determined in its or
their sole discretion not to permit such conversions.  If the Borrower requests
a conversion to Eurodollar Loans in any such notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.  Upon receipt of any such notice the Administrative Agent shall promptly
notify each relevant Lender thereof.


(b)          Any Eurodollar Loan may be continued as such upon the expiration of
the then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans; provided,
that no Eurodollar Loan under a particular Facility may be continued as such
when any Event of Default has occurred and is continuing and the Administrative
Agent has, or the Majority Facility Lenders in respect of such Facility have,
determined in its or their sole discretion not to permit such continuations;
provided, further, that if the Borrower shall fail to give any required notice
as described in this Section 4.3(b) or if such continuation is not permitted
pursuant to the preceding proviso such Loans shall be automatically converted to
Base Rate Loans on the last day of such then expiring Interest Period.  So long
as no Event of Default has occurred and is continuing, if the Borrower requests
a continuation of Eurodollar Loans in any such notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.  Upon receipt of any such notice the Administrative Agent shall promptly
notify each relevant Lender thereof.
72

--------------------------------------------------------------------------------

4.4   Limitations on Eurodollar Tranches.  Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans hereunder and all selections of Interest Periods hereunder
shall be in such amounts and be made pursuant to such elections so that, xxiii)
after giving effect thereto, the aggregate principal amount of the Eurodollar
Loans comprising each Eurodollar Tranche shall be equal to $5,000,000 or a whole
multiple of $1,000,000 in excess thereof and xxiv) no more than fifteen
Eurodollar Tranches shall be outstanding at any one time.


4.5   Interest Rates and Payment Dates; Administrative Agent Fees; Other Fees. 
(a)  Each Eurodollar Loan shall bear interest on the outstanding principal
amount thereof for each day during each Interest Period with respect thereto at
a rate per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.


(b)          Each Base Rate Loan shall bear interest on the outstanding
principal amount thereof at a rate per annum equal to the Base Rate plus the
Applicable Margin.


(c)          (i) If any portion of the principal of any Loan or Reimbursement
Obligation is not paid when due (whether at the stated maturity, by acceleration
or otherwise), such portion of such principal shall bear interest at a rate per
annum equal to (x) in the case of the Loans, the rate that would otherwise be
applicable thereto pursuant to Section 4.5(a) or 4.5(b) plus 2.00% per annum or
(y) in the case of Reimbursement Obligations, the rate applicable to Base Rate
Loans under the Revolving Facility plus 2.00% per annum and (ii) if all or a
portion of any interest payable on any Loan or Reimbursement Obligation or any
commitment fee or other amount payable hereunder is not paid when due (whether
at the stated maturity, by acceleration or otherwise), such overdue amount shall
bear interest at a rate per annum equal to the rate then applicable to Base Rate
Loans under the relevant Facility plus 2.00% per annum (or, in the case of any
such other amounts that do not relate to a particular Facility, the rate then
applicable to Base Rate Loans under the Revolving Facility plus 2.00% per
annum), in each case, with respect to both clause (i) and clause (ii) above,
from the date of such non-payment until such amount is paid in full (as well
after as before judgment).


(d)          Interest shall be payable in arrears on each Interest Payment Date;
provided, that interest accruing pursuant to Section 4.5(c) shall be payable
from time to time on demand.


(e)          The Borrower agrees to pay to the Administrative Agent and the
Other Representatives any fees in the amounts and on the dates previously agreed
to in writing by the Borrower, the Other Representatives and the Administrative
Agent in connection with this Agreement.


4.6   Computation of Interest and Fees.  (a)  Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that, with respect to Base Rate Loans the rate of interest on
which is calculated on the basis of the Prime Rate, the interest thereon shall
be calculated on the basis of a 365- (or 366-, as the case may be) day year for
the actual days elapsed.  The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of each determination of a
Eurodollar Rate.  Any change in the interest rate on a Loan resulting from a
change in the Base Rate or the Statutory Reserve Rate shall become effective as
of the opening of business on the day on which such change becomes effective. 
The Administrative Agent shall as soon as practicable notify the Borrower and
the relevant Lenders of the effective date and the amount of each such change in
interest rate.  Interest shall accrue on each Loan for each day on which it is
made or outstanding, except the day on which it is repaid unless it is repaid on
the same day that it was made.


(b)          Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error.  The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 4.5(a).
73

--------------------------------------------------------------------------------

(c)          In the event that any financial statement or compliance certificate
delivered pursuant to Sections 7.1 or 7.2 respectively is inaccurate (regardless
of whether this Agreement or the Commitments are in effect when such inaccuracy
is discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin or Commitment Fee Rate for any period
(an “Applicable Period”) than the Applicable Margin or Commitment Fee Rate
applied for such Applicable Period respectively, then (i) the Borrower shall
promptly deliver to the Administrative Agent a corrected financial statement and
a corrected compliance certificate for such Applicable Period, (ii) the
Applicable Margin and the Commitment Fee Rate shall be determined based on the
corrected compliance certificate for such Applicable Period, and (iii) the
Borrower shall promptly pay to the Administrative Agent (for the account of the
Lenders and the Issuing Lenders during the Applicable Period or their successors
and assigns) the accrued additional interest owing as a result of such increased
Applicable Margin and Commitment Fee Rate for such Applicable Period.  This
Section 4.6(c) shall not limit the rights of the Administrative Agent or the
Lenders with respect to Section 4.5(b) and Section 9 hereof, and shall survive
the termination of this Agreement.


4.7          Inability to Determine Interest Rate.


(a)          If prior to the first day of any Interest Period:


(i)          the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon the Borrower absent manifest error) that,
by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining the Eurodollar Rate or the
Eurodollar Base Rate, as applicable (including, without limitation, because the
LIBOR Screen Rate is not available or published on a current basis), for the
applicable currency and such Interest Period, or


(ii)          the Administrative Agent shall have received notice from the
Majority Facility Lenders in respect of the relevant Facility that the
Eurodollar Rate or the Eurodollar Base Rate, as applicable, determined or to be
determined for such Interest Period will not adequately and fairly reflect the
cost to such Lenders (as conclusively certified by such Lenders) of making or
maintaining their affected Loans during such Interest Period,


then the Administrative Agent shall give telecopy or telephonic notice thereof
to the Borrower and the relevant Lenders as soon as practicable thereafter.  If
such notice is given (x) any Eurodollar Loans under the relevant Facility
requested to be made on the first day of such Interest Period shall be made as
Base Rate Loans (provided, that the Borrower may rescind such request promptly
after receipt of such notice), (y) any Loans under the relevant Facility that
were to have been converted on the first day of such Interest Period to
Eurodollar Loans shall be continued as Base Rate Loans and (z) any outstanding
Eurodollar Loans under the relevant Facility shall be converted, on the last day
of the then-current Interest Period, to Base Rate Loans.  Until such notice has
been withdrawn by the Administrative Agent, no further Eurodollar Loans under
the relevant Facility shall be made or continued as such, nor shall the Borrower
have the right to convert Loans under the relevant Facility to Eurodollar Loans.
74

--------------------------------------------------------------------------------

(b)          If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in Section 4.7(a)(i) have arisen and such circumstances
are unlikely to be temporary or (ii) the circumstances set forth in Section
4.7(a)(i) have not arisen but either (w) the supervisor for the administrator of
the LIBOR Screen Rate has made a public statement that the administrator of the
LIBOR Screen Rate is insolvent (and there is no successor administrator that
will continue publication of the LIBOR Screen Rate), (x) the administrator of
the LIBOR Screen Rate has made a public statement identifying a specific date
after which the LIBOR Screen Rate will permanently or indefinitely cease to be
published by it (and there is no successor administrator that will continue
publication of the LIBOR Screen Rate), (y) the supervisor for the administrator
of the LIBOR Screen Rate has made a public statement identifying a specific date
after which the LIBOR Screen Rate will permanently or indefinitely cease to be
published or (z) the supervisor for the administrator of the LIBOR Screen Rate
or a Governmental Authority having jurisdiction over the Administrative Agent
has made a public statement identifying a specific date after which the LIBOR
Screen Rate may no longer be used for determining interest rates for loans, then
the Administrative Agent and the Borrower shall endeavor to establish an
alternate rate of interest to the Eurocurrency Rate that gives due consideration
to the then prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time, and shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable (but for the
avoidance of doubt, such related changes shall not include a reduction of the
Applicable Margin); provided that, if such alternate rate of interest as so
determined would be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.  Notwithstanding anything to the contrary in Section
11.1, such amendment shall become effective without any further action or
consent of any other party to this Agreement so long as the Administrative Agent
shall not have received, within five Business Days of the date notice of such
alternate rate of interest is provided to the Lenders, a written notice from the
Required Lenders stating that such Required Lenders object to such amendment. 
Until an alternate rate of interest shall be determined in accordance with this
Section 4.7(b) (but, in the case of the circumstances described in clause (ii)
of the first sentence of this Section 4.7(b), only to the extent the LIBOR
Screen Rate for the applicable currency and such Interest Period is not
available or published at such time on a current basis), (x) any request for the
conversion or continuation of any Eurodollar Loans shall be ineffective and (y)
any request for a borrowing of Eurodollar Loans denominated in Dollars shall be
deemed to be a request for a Base Rate Loan.
75

--------------------------------------------------------------------------------

4.8   Pro Rata Treatment and Payments.  (a)  Each borrowing by the Borrower from
the Lenders hereunder, each payment by the Borrower on account of any commitment
fee and any reduction of the Commitments of the Lenders shall be made pro rata
according to the respective Term Percentages or Revolving Percentages, as the
case may be of the relevant Lenders.


(b)          Each payment (including each prepayment but excluding any purchase
of Loans pursuant to Section 11.6(g)) by the Borrower on account of principal of
and interest on the Term Loans shall be made, pro rata according to the
respective outstanding principal amounts of the Term Loans then held by the Term
Lenders.  Amounts prepaid on account of the Term Loans may not be reborrowed.


(c)          Each payment (including each prepayment) by the Borrower on account
of principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.


(d)          All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 1:00 p.m., New
York City time, on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the Funding Office, in Dollars and in immediately
available funds.  The Administrative Agent shall distribute such payments to the
Lenders promptly upon receipt in like funds as received.  If any payment
hereunder (other than payments on the Eurodollar Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day.  If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day.  In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.


(e)          Unless the Administrative Agent shall have been notified in writing
by any Lender prior to a borrowing that such Lender will not make the amount
that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon at a rate equal to the greater of (i) the Federal Funds
Effective Rate and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation for the period
until such Lender makes such amount immediately available to the Administrative
Agent.  A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this Section 4.8(e) shall be conclusive in
the absence of manifest error.  If such Lender’s share of such borrowing is not
made available to the Administrative Agent by such Lender within three Business
Days of such Borrowing Date, the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
Base Rate Loans under the relevant Facility, on demand, from the Borrower.
76

--------------------------------------------------------------------------------

(f)          Unless the Administrative Agent shall have been notified in writing
by the Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount.  If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate.  Nothing herein shall
be deemed to limit the rights of the Administrative Agent or any Lender against
the Borrower.


4.9   Requirements of Law. (a)  If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof, or
compliance by any Lender or the Administrative Agent with any request or
directive whether or not having the force of law from any central bank or other
Governmental Authority made subsequent to the date such Lender or the
Administrative Agent, as applicable, becomes a party hereto:


(i)          shall subject any Lender or the Administrative Agent to any Tax of
any kind whatsoever with respect to this Agreement, or any other Loan Documents,
and Commitment or Obligation, any Letter of Credit, any Application or any
Eurodollar Loan made by it, or change the basis of taxation of payments to such
Lender in respect thereof (except for (A) changes in the rate of net income
taxes, branch profits taxes and franchise taxes (imposed in lieu of income
taxes) and (B) Non-Excluded Taxes imposed on amounts payable hereunder, Other
Taxes and Excluded Taxes; provided, that this provision shall not affect any
obligation of the Borrower under Section 4.10);


(ii)          shall impose, modify or hold applicable any reserve, liquidity
requirements, special deposit, compulsory loan or similar requirement against
assets held by, deposits or other liabilities in or for the account of,
advances, loans or other extensions of credit by, or any other acquisition of
funds by, any office of such Lender that is not otherwise included in the
determination of the Eurodollar Rate hereunder; or
77

--------------------------------------------------------------------------------

(iii)          shall impose on such Lender any other condition; and the result
of any of the foregoing is to increase the cost to such Lender or the
Administrative Agent, by an amount that such Lender or the Administrative Agent,
as applicable, reasonably deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender or
the Administrative Agent, upon its written demand (accompanied by a certificate
of the type described in Section 4.9(c)), any additional amounts necessary to
compensate such Lender or the Administrative Agent for such increased cost or
reduced amount receivable.  If any Lender or the Administrative Agent becomes
entitled to claim any additional amounts pursuant to this Section 4.9(a), it
shall promptly notify the Borrower (with a copy to the Administrative Agent) of
the event by reason of which it has become so entitled.


(b)          If any Lender shall have reasonably determined that the adoption of
or any change in any Requirement of Law regarding capital adequacy or liquidity
requirements or in the interpretation or application thereof or compliance by
such Lender or any corporation controlling such Lender with any request or
directive regarding capital adequacy or liquidity requirements whether or not
having the force of law from any Governmental Authority made subsequent to the
date such Lender becomes a party hereto shall have the effect of reducing the
rate of return on such Lender’s or such corporation’s capital as a consequence
of its obligations hereunder or under or in respect of any Letter of Credit to a
level below that which such Lender or such corporation could have achieved but
for such adoption, change or compliance (taking into consideration such Lender’s
or such corporation’s policies with respect to capital adequacy or liquidity
requirements and such Lender’s desired return on capital) by an amount
reasonably deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a written request (accompanied by a certificate of the type described
in clause (c) below) therefor, the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such corporation
for such reduction.  For purposes of this Agreement, and notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, regulations, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall be deemed to be have been enacted,
adopted or issued after the date each Lender has become a party hereto,
regardless of the date such act, requests, rules, regulations, guidelines or
directives enacted, adopted or issued.
78

--------------------------------------------------------------------------------

(c)          A certificate as to any additional amounts payable pursuant to this
Section 4.9 submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error. 
Notwithstanding anything to the contrary in this Section 4.9, the Borrower shall
not be required to compensate a Lender pursuant to this Section 4.9 for any
amounts Incurred more than six months prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor;
provided, that, if the circumstances giving rise to such claim have a
retroactive effect, then such six-month period shall be extended to include the
period of such retroactive effect.  The obligations of the Borrower pursuant to
this Section 4.9 shall survive the termination of this Agreement and the payment
of the Loans and all other amounts payable hereunder.

             4.10   Taxes.  (a)  Except to the extent required under applicable
law, all payments made under this Agreement or any other Loan Document shall be
made free and clear of, and without deduction or withholding for any Taxes.  If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is a Non-Excluded Tax (as defined below),
then the sum payable by the applicable Loan Party shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section 4.10) the Administrative Agent or Lender receives an amount equal
to the sum it would have received had no such deduction or withholding been
made; provided, however, that, for the avoidance of doubt, the Borrower shall
not be required to increase any such amounts payable to any Lender or the
Administrative Agent with respect to any Excluded Taxes.


(b)          “Non-Excluded Taxes” shall mean all Taxes other than Excluded
Taxes.  “Excluded Taxes” shall mean Taxes (i) measured by net income (however
denominated), branch profits Taxes and franchise Taxes imposed on the
Administrative Agent or any Lender or its applicable lending office or any
branch, in each case as a result of a present or former connection between such
Agent or such Lender and the jurisdiction of the Governmental Authority imposing
such Tax or any political subdivision or taxing authority thereof or therein
(other than any such connection arising from such Agent or such Lender having
executed, delivered or performed its obligations or received a payment under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced, this Agreement or any other Loan Document,
or sold or assigned an interest in any Loan or Loan Document), (ii) that are
attributable to such Lender’s or the Administrative Agent’s failure to comply
(other than as a result of any change in any Requirement of Law) with the
requirements of Sections 4.10(e) or (f), (iii) that are United States federal
withholding taxes imposed on amounts payable to such Lender or the
Administrative Agent at the time such Lender or the Administrative Agent becomes
a party to this Agreement (other than pursuant to a replacement by the Borrower
under Section 4.13), except to the extent that such Lender’s or the
Administrative Agent’s assignor (if any) was entitled, at the time of assignment
to receive additional amounts from the Borrower with respect to the Taxes
pursuant to this Section 4.10(a) or Section 4.10(h) and (iv) any withholding
taxes imposed under FATCA.


(c)          In addition, but without duplication of Section 4.10(a), the
Borrower shall pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.
79

--------------------------------------------------------------------------------

(d)          Whenever any Non-Excluded Taxes or Other Taxes are payable by or on
account of a Loan Party, as promptly as possible thereafter the Borrower shall
send to the Administrative Agent for its own account or for the account of the
relevant Agent or Lender, as the case may be, a certified copy of an original
official receipt received by the Borrower showing payment thereof.  If the
Borrower fails to pay or cause to be paid any Non-Excluded Taxes or Other Taxes
when due to the appropriate taxing authority or fails to remit or cause to be
remitted to the Administrative Agent the required receipts or other required
documentary evidence, the Loan Parties shall indemnify the Administrative Agent
and the Lenders for any incremental taxes, interest or penalties that may become
payable by the Administrative Agent or any Lender as a result of any such
failure.


(e)          Each Lender or the Administrative Agent (or Transferee) that is not
a “United States person” as defined in Section 7701(a)(30) of the Code (a
“Non-U.S. Lender”) shall deliver to the Borrower and the Administrative Agent
(or, in the case of a Participant, to the Lender from which the related
participation shall have been purchased) two copies of either U.S. Internal
Revenue Service Form W-8IMY (together with any required attachments), Form
W-8EXP and/or Form W-8BEN or W-8BEN-E (claiming benefits of an applicable tax
treaty) or Form W-8ECI, as applicable (or successor form) or, in the case of a
Non-U.S. Lender claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, a statement substantially in the form of Exhibit F and a Form W-8BEN
or W-8BEN-E, or any subsequent versions thereof or successors thereto, properly
completed and duly executed by such Non-U.S. Lender claiming complete exemption
from, or a reduced rate of, U.S. federal withholding tax on all payments by the
Borrower under this Agreement and the other Loan Documents.  Such forms shall be
delivered by each Non-U.S. Lender on or before the date it becomes a party to
this Agreement (or, in the case of any Participant, on or before the date such
Participant purchases the related participation).  In addition, each Non-U.S.
Lender shall deliver properly updated forms promptly upon the obsolescence or
invalidity of any form previously delivered by such Non-U.S. Lender.  Each
Non-U.S. Lender shall promptly notify the Borrower and the Administrative Agent
at any time it determines that it is no longer in a position to provide any
previously delivered certificate to the Borrower or the Administrative Agent (or
any other form of certification adopted by the U.S. taxing authorities for such
purpose).  Notwithstanding any other provision of this Section 4.10(e), a
Non-U.S. Lender shall not be required to deliver any form pursuant to this
Section 4.10(e) that such Non-U.S. Lender is not legally able to deliver.  Each
Lender or the Administrative Agent that is not a Non-U.S. Lender shall furnish
an accurate and complete U.S. Internal Revenue Service Form W-9 (or successor
form) establishing that such Lender or the Administrative Agent is not subject
to U.S. backup withholding, and to the extent it may lawfully do so at such
times, provide a new Form W-9 (or successor form) upon the expiration or
obsolescence of any previously delivered form.


(f)          A Lender or the Administrative Agent that is entitled to an
exemption from or reduction of withholding tax with respect to payments under
this Agreement or any other Loan Document shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law and upon reasonable request in writing by the Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate. In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 4.10(d)) shall
not be required if in such Lender’s or the Administrative Agent’s reasonable
judgment such completion, execution or submission would subject such Lender or
the Administrative Agent to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender or the
Administrative Agent.
80

--------------------------------------------------------------------------------

(g)          If any Lender or the Administrative Agent determines, in its
reasonable discretion, that it has received a refund of any Non-Excluded Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 4.10, it shall promptly pay over such refund to the Borrower (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section 4.10 with respect to the Non-Excluded Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of such
Agent or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of such Agent or such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to such Agent or such Lender in
the event such Agent or such Lender is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary in this
Section 4.10(g), in no event will any Lender or the Administrative Agent be
required to pay any amount to any Loan Party under this Section 4.10(g) the
payment of which would place such Lender or the Administrative Agent in a
materially less favorable net after-Tax position than such Lender or the
Administrative Agent would have been in if the Tax subject to indemnification
and giving rise to such refund had not been deducted, withheld or otherwise
imposed and the indemnification payments or additional amounts with respect to
such Tax had never been paid.  This Section 4.10(g) shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Borrower or any other Person.


(h)          The Borrower and each Loan Party shall indemnify each Lender and
the Administrative Agent within twenty (20) days after written demand therefor,
for the full amount of any Non-Excluded Taxes or Other Taxes paid or payable by
such Lender or the Administrative Agent or any of their respective Affiliates,
as applicable, on or with respect to any payment by or on account of any
obligation of the Borrower or such Loan Party hereunder (including Non-Excluded
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 4.10) or otherwise arising in connection with this Agreement
or any other Loan Document and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Non-Excluded Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority;
provided, however, that neither the Borrower nor any Loan Party shall be
obligated to make payment to any Lender or the Administrative Agent, as
applicable, pursuant to this Section 4.10(h) in respect of penalties, interest
or other similar liabilities attributable to such Non-Excluded Taxes or Other
Taxes if such penalties, interest or other similar liabilities are attributable
to the gross negligence or willful misconduct of such Lender or the
Administrative Agent, as the case may be, seeking indemnification as determined
in a final, non-appealable judgment of a court of competent jurisdiction.  An
original official receipt, or certified copy thereof, as to the amount of such
payment, delivered to the Borrower by a Lender or by the Administrative Agent on
its own behalf or on behalf of any such Person, shall be conclusive absent
manifest error.
81

--------------------------------------------------------------------------------

(i)          The agreements in this Section 4.10 shall survive resignation or
replacement of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments or this Agreement
and the repayment, satisfaction or discharge of the Loans, Obligations and all
other amounts payable under any Loan Document.


(j)          If a Lender changes its applicable lending office (other than with
respect to the designation of a new lending office pursuant to a request by the
Borrower under Section 4.12) or assigns its rights or sells participations
therein and the effect of the change, assignment or participation, as of the
date of the change, would be to cause the Borrower to become obligated to pay
any additional amount under Section 4.9(a)(i) or 4.10, the Borrower shall not be
obligated to pay such additional amount in excess of amounts the Borrower was
obligated to pay prior to such change, assignment or participation.


(k)          If a payment made to a Lender or the Administrative Agent under any
Loan Document would be subject to U.S. federal withholding tax imposed by FATCA
if such Lender or the Administrative Agent were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender or the
Administrative Agent shall deliver to the Borrower and the Administrative Agent
at the time or times prescribed by law and at such time or times reasonably
requested by the Borrower or the Administrative Agent, such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender or the Administrative Agent has complied
with such Lender’s or the Administrative Agent’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.  Solely for
purposes of this 4.10(k), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.


4.11  Indemnity.  The Borrower agrees to indemnify each Lender, upon its written
request (which request shall set forth in reasonable detail the basis for
requesting such compensation and the calculation of the amount of such
compensation), for all losses, expenses and liabilities (including any loss,
expense or liability incurred by reason of the liquidation or reemployment of
deposits or other funds required by such Lender to fund its Eurodollar Loans but
excluding loss of anticipated profits) that such Lender may sustain or incur as
a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto.  Such indemnification may include an amount equal
to the excess, if any, of (i) the amount of interest that would have accrued on
the amount so prepaid, or not so borrowed, converted or continued, for the
period from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market.  A certificate as to any amounts payable
pursuant to this Section 4.11 submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error.  This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.
82

--------------------------------------------------------------------------------

4.12   Change of Lending Office.  Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 4.9, 4.10(a) or 4.15 with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans or Letters of Credit affected by such event
with the object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage; provided, further, that nothing in this Section 4.12 shall affect
or postpone any of the obligations of the Borrower or the rights of any Lender
pursuant to Section 4.9, 4.10(a) or 4.15.  Subject to the terms and conditions
set forth in Section 10.7, the Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.


4.13   Replacement of Lenders.  (a)  The Borrower may replace (at its sole
expense and effort), with a replacement financial lender reasonably satisfactory
to the Administrative Agent, any Lender that xxxi) requests payment of any
amounts payable under Section 4.9, 4.10(a) or 4.15, xxxii) is a Defaulting
Lender hereunder or xxxiii) declines to deliver any requested consent to a
waiver, amendment or other modification of any provision of the Loan Documents
that has been consented to by the Borrower, the Administrative Agent, the
Required Lenders and, if otherwise required, the Majority Facility Lenders (any
such Lender who does not agree to such consent, waiver or other modification, a
“Non-Consenting Lender”), but only if (i) such replacement does not conflict
with any Requirement of Law, (ii) no Event of Default has occurred and is
continuing at the time of such replacement, (iii) prior to any such replacement,
such Lender has taken no action under Section 4.12 so as to eliminate the demand
or condition giving rise to the Borrower’s replacement right, (iv) the
replacement lender purchases, at par, all Loans and other amounts owing to the
replaced Lender on or prior to the date of replacement and assumes all
obligations of the replaced Lender under the Loan Documents in accordance with
Section 11.6 (except that the Borrower shall pay the registration and processing
fee referred to therein), (v) the Borrower compensates the replaced Lender under
Section 4.11 if any Eurodollar Loan outstanding to the replaced Lender is
purchased other than on the last day of the Interest Period relating thereto,
(vi) in the case of any such replacement resulting from a claim for compensation
under Section 4.9 or Section 4.10, such replacement will result in a reduction
in such compensation or payments thereafter, and (vii) the Borrower shall pay
the replaced Lender all amounts payable under Section 4.9 or Section 4.10. 
Notwithstanding the foregoing, all rights and claims of the Borrower, the
Administrative Agent and the Lenders against any replaced Lender that has
defaulted in its obligation to make Loans hereunder shall be in all respects 
and unaffected by the replacement of such Lender.
83

--------------------------------------------------------------------------------

(b)          If the Borrower is unable to find a replacement for any
Non-Consenting Lender, the Borrower may purchase the outstanding principal of
its Loans of the relevant Class or Classes, in each case, subject to the terms
and conditions set forth in Section 11.6(g).


4.14   Evidence of Debt.  (a)  Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing Indebtedness of the Borrower to
such Lender resulting from each Loan of such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time under this Agreement.


(b)          The Administrative Agent, on behalf of the Borrower, shall maintain
the Register pursuant to Section 11.6(b), and a sub-account therein for each
Lender, in which shall be recorded (i) the amount of each Loan made hereunder
and any Note evidencing such Loan, the Type of such Loan and each Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) both the amount of any sum received by the Administrative Agent
hereunder from the Borrower and each Lender’s share thereof.


(c)          The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 4.14(a) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded, but the failure of any Lender or
the Administrative Agent to maintain the Register or any such account, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to the Borrower by such Lender
in accordance with the terms of this Agreement.


(d)          The Borrower agrees that, upon the request to the Administrative
Agent by any Lender, the Borrower will execute and deliver to such Lender a
promissory note of the Borrower evidencing any Term Loans, Revolving Loans or
Swingline Loans, as the case may be, of such Lender, substantially in the forms
of Exhibit G-1, G-2 or G-3, respectively, with appropriate insertions as to date
and principal amount.


4.15   Illegality.  Notwithstanding any other provision herein, if the adoption
of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Agreement, xxxv) the commitment of such
Lender hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans to Eurodollar Loans shall forthwith be canceled and
xxxvi) such Lender’s Loans then outstanding as Eurodollar Loans, if any, shall
be converted automatically to Base Rate Loans on the respective last days of the
then current Interest Periods with respect to such Loans or within such earlier
period as required by law.  If any such conversion of a Eurodollar Loan occurs
on a day which is not the last day of the then current Interest Period with
respect thereto, the Borrower shall pay to such Lender such amounts, if any, as
may be required pursuant to Section 4.11.
84

--------------------------------------------------------------------------------

4.16   Defaulting Lenders.  Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:


(a)          fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 3.5;


(b)          the Aggregate Exposure of such Defaulting Lender shall not be
included in determining whether all Lenders, the Required Lenders or the
Majority Facility Lenders under any Facility have taken or may take any action
hereunder (including any consent to any amendment or waiver pursuant to Section
11.1); provided, that this clause (b)  shall not apply to the vote of a
Defaulting Lender in the case of any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender which affects such Defaulting
Lender differently than other affected Lenders  under Section 11.1;


(c)          if any Swingline Exposure or any L/C Obligations exists at the time
a Lender becomes a Defaulting Lender then:


(i)          all or any part of such Defaulting Lender’s Swingline Exposure and
L/C Obligations shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Revolving Percentages but only to the extent
(x) the sum of all Non-Defaulting Lenders’ Revolving Extensions of Credit plus
such Defaulting Lender’s Swingline Exposure and L/C Obligations does not exceed
the total of all Non-Defaulting Lenders’ Revolving Commitments, (y) the sum of
the Revolving Extensions of Credit, Swingline Exposure and L/C Obligations of
any Non-Defaulting Lender does not exceed such Non-Defaulting Lender’s Revolving
Commitment and (z) no Event of Default shall have occurred and be continuing at
such time;


(ii)          if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within one (1) Business Day
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and any unpaid Reimbursement Obligations and (y) second, Cash
Collateralize such Defaulting Lender’s remaining L/C Obligations (after giving
effect to any partial reallocation pursuant to clause (i) above) in accordance
with the procedures set forth in Section 3.7(a) for so long as such L/C
Obligations are outstanding;


(iii)          if the Borrower Cash Collateralizes any portion of such
Defaulting Lender’s L/C Obligations pursuant to Section 4.16(c)(ii) and Section
3.7(a), the Borrower shall not be required to pay any fees to such Defaulting
Lender pursuant to Section 3.9(a) or (b) with respect to such Defaulting
Lender’s L/C Obligations during the period such Defaulting Lender’s L/C
Obligations are cash collateralized;


(iv)          if the L/C Obligations of the Non-Defaulting Lenders is
reallocated pursuant to Section 4.16(c)(i), then the fees payable to the Lenders
pursuant to Section 3.9(a) shall be adjusted in accordance with such
Non-Defaulting Lenders’ Revolving Percentages; or


(v)          if any Defaulting Lender’s L/C Obligations are neither cash
collateralized nor reallocated pursuant to Section 4.16(c)(i) or (ii), then,
without prejudice to any rights or remedies of any Issuing Lender or any Lender
hereunder, all facility fees that otherwise would have been payable to such
Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such L/C Obligations) and letter of
credit fees payable under Section 3.9(a) with respect to such Defaulting
Lender’s L/C Obligations shall be payable to the applicable Issuing Lenders
until such L/C Obligations are cash collateralized and/or reallocated;
85

--------------------------------------------------------------------------------

(d)          so long as such Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan and each Issuing Lender shall
not be required to issue, amend, extend or increase any Letter of Credit, unless
it is satisfied that the related exposure will be 100% covered by the
Commitments of the Non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 4.16(c) and Section 3.7(a),
and participating interests in any such newly issued or increased Letter of
Credit or newly made Swingline Loan shall be allocated among Non-Defaulting
Lenders in a manner consistent with Section 4.16(c)(i) (and Defaulting Lenders
shall not participate therein); and


(e)          in the event and on the date that each of the Administrative Agent,
the Borrower, the Issuing Lenders and the Swingline Lender agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the Swingline Exposure and L/C Obligations of the
other Lenders shall be readjusted to reflect the inclusion of such Lender’s
Revolving Commitment and on such date such Lender shall purchase at par such of
the Loans of the other Lenders (other than Swingline Loans) as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Revolving Percentage; provided, that
no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrower while that Lender was a Defaulting
Lender; provided, further, that, subject to Section 11.23, except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.


4.17   Incremental Facilities.  (a)  So long as no Event of Default exists or
would arise therefrom, the Borrower shall have the right, at any time and from
time to time after the Closing Date to (i) request new term loan commitments
under one or more new term loan credit facilities to be included in this
Agreement and/or increase the principal amount of any class of Term Loans (each,
an “Incremental Term Facility” and, collectively, the “Incremental Term Loan
Commitments”) and/or (ii) increase the Total Revolving Commitment (each, an
“Incremental Revolving Facility” and, such commitments, the “Incremental
Revolving Commitments”; together with the Incremental Term Loan Commitments, the
“Incremental Commitments” and, together with any Incremental Term Facility,
“Incremental Facilities”; and the loans thereunder, “Incremental Revolving
Loans” and, together with any Incremental Term Loans, “Incremental Loans”) so
long as the aggregate outstanding principal amount of all unutilized Incremental
Commitments and Incremental Loans does not exceed the Incremental Amount;
provided that, after giving pro forma effect to any Incurrence or discharge of
Indebtedness on the date the applicable Incremental Commitment Agreement becomes
effective (subject to Section 1.3) and all related transactions as if completed
on the first day of the 12-month period ending on the most recent Test Date, the
Borrower would have been in compliance with Section 8.1 on the Test Date
(assuming compliance with Section 8.1 was required on the Test Date) (and the
Borrower shall deliver a certificate, on or prior to the date on which such
Incremental Commitment shall become effective to the Administrative Agent
certifying that the Borrower is in compliance with this Section 4.17).  Any
Incremental Term Loan Commitment Incurred in the form of increases to any Class
of existing Term Loans shall be identical to and form part of such Term Loans.
Any Incremental Revolving Commitments shall be Incurred in the form of increases
to the Revolving Commitments and shall be identical to and form part of such
Revolving Facility.


(b)          Each request from the Borrower pursuant to this Section 4.17 shall
set forth the requested amount and proposed terms of the relevant Incremental
Commitments.  The Incremental Commitments (or any portion thereof) may be made
by any existing Lender or by any other bank or financial institution (any such
bank or other financial institution, an “Additional Lender”) subject, (i) in
respect of any Additional Lender not already a Lender hereunder or an affiliate
of a Lender hereunder, to the Borrower’s consent (such consent not to be
unreasonably withheld or delayed) and (ii) in the case of any Incremental
Revolving Commitments (if such Additional Lender is not already a Lender
hereunder or any affiliate of a Lender hereunder) to the consent of the
Administrative Agent (such consent not to be unreasonably withheld or delayed). 
Any allocation of any Incremental Commitments to any Affiliated Lender shall be
subject to the terms of Section 11.6(g).
86

--------------------------------------------------------------------------------

(c)          No Incremental Commitment or Incremental Loans shall be effective
unless the Borrower delivers to the Administrative Agent an Incremental
Commitment Agreement executed and delivered by the Borrower and the proposed
Additional Lenders and such other documentation relating thereto as the
Administrative Agent may reasonably request.  Notwithstanding anything in
Section 11.1 to the contrary, an Incremental Commitment Agreement may, without
the consent of any other Lender, effect such amendments to any Loan Documents as
may be necessary or appropriate, in the opinion of the Borrower and the
Administrative Agent, to effect the provisions of this Section 4.17; provided,
however, that (i) (A) the Incremental Term Loan Commitments will not be
guaranteed by any Subsidiary of the Borrower other than the Subsidiary
Guarantors, and will be secured on a pari passu or (at the Borrower’s option)
junior basis by the same Collateral securing the Loans, (B) the Incremental Term
Loan Commitments and any incremental loans drawn thereunder (the “Incremental
Term Loans”) shall rank pari passu in right of payment with or (at the
Borrower’s option) junior to the Loans hereunder and (C) no Incremental
Commitment Agreement may provide for any Incremental Commitment or any
Incremental Term Loans to be secured by any Collateral or other assets of any
Loan Party that do not also secure the Loans; (ii) no Lender will be required to
provide any such Incremental Commitment unless it so agrees; (iii) the interest
rate margins, upfront fees, original issue discount, any interest rate floors
and any customary arrangement or commitment fees applicable to the loans made
pursuant to the Incremental Commitments shall be determined by the Borrower and
the applicable Additional Lenders; provided, that in the event that the All-In
Yield for any Incremental Term Facility incurred by the Borrower on or prior to
the date that is eighteen (18) months after the Closing Date is higher than the
All-In Yield for any existing Term Loans hereunder by more than 50 basis points,
then the Applicable Margin for such Term Loans shall be increased to the extent
necessary so that the All-In Yield for such Term Loans is equal to the All-In
Yield for such Incremental Term Facility minus 50 basis points; (iv) such
Incremental Commitment Agreement may provide for the inclusion, as appropriate,
of Additional Lenders in any required vote or action of the Required Lenders or
of the Lenders of each Tranche hereunder and may provide class protection for
any additional credit facilities in a manner consistent with those provided the
Facilities pursuant to the provisions of Section 11.1 as in effect on the
Closing Date; (v) the final maturity date of any Incremental Loans or
Incremental Commitments shall be no earlier than the Latest Maturity Date and
the Weighted Average Life to Maturity of any Incremental Loans made pursuant to
Incremental Term Loan Commitments shall be no shorter than the remaining
Weighted Average Life to Maturity of the Term Loans; (vi) the prepayment
provisions shall be determined by the Borrower and the applicable Additional
Lenders; provided that they shall not be more favorable than the prepayment
provisions applicable to the Term Loans; (vii) if such Incremental Loans or
Incremental Commitment shall be secured on a junior basis, a Senior
Representative validly acting on behalf of the holders of such Indebtedness
shall have become party to an Intercreditor Agreement; and (viii) the other
terms and documentation in respect thereof, to the extent not consistent with
this Agreement as in effect prior to giving effect to the Incremental Commitment
Agreement, shall otherwise be reasonably satisfactory to the Administrative
Agent.


(d)          The Administrative Agent shall promptly notify each Lender whenever
any Incremental Commitment becomes effective.


(e)         No Incremental Commitment Agreement shall become effective unless
the Administrative Agent has received (i) a certificate executed by a
Responsible Officer of the Borrower to the effect that no Event of Default has
occurred and is continuing (subject to Section 1.3), and (ii) such additional
Security Documents, legal opinions, board resolutions, certificates and other
documentation as may be required by such Incremental Commitment Agreement or
reasonably requested by the Administrative Agent.
87

--------------------------------------------------------------------------------

(f)          Upon the implementation of any Incremental Revolving Facility
pursuant to this Section 4.17, (i) each Revolving Lender immediately prior to
such increase will automatically and without further act be deemed to have
assigned to each relevant Incremental Revolving Facility Lender, and each
relevant Incremental Revolving Facility Lender will automatically and without
further act be deemed to have assumed a portion of such Revolving Lender’s
participations hereunder in outstanding Letters of Credit and Swingline Loans
such that, after giving effect to each deemed assignment and assumption of
participations, all of the Revolving Lenders’ (including each Incremental
Revolving Facility Lender) (A) participations hereunder in Letters of Credit and
(B) participations hereunder in Swingline Loans shall be held on a pro rata
basis on the basis of their respective Revolving Commitments (after giving
effect to any increase in the Revolving Commitment pursuant to this Section
4.17) and (ii) the existing Revolving Lenders shall assign Revolving Loans to
certain other Revolving Lenders (including the Revolving Lenders providing the
relevant Incremental Revolving Facility), and such other Revolving Lenders
(including the Revolving Lenders providing the relevant Incremental Revolving
Facility) shall purchase such Revolving Loans, in each case to the extent
necessary so that all of the Revolving Lenders participate in each outstanding
borrowing of Revolving Loans pro rata on the basis of their respective Revolving
Commitments (after giving effect to any increase in the Revolving Commitment
pursuant to this Section 4.17); it being understood and agreed that the minimum
borrowing, pro rata borrowing and pro rata payment requirements contained
elsewhere in this Agreement shall not apply to the transactions effected
pursuant to the immediately preceding sentence.


(g)          Subject to clause (i) below, each Incremental Commitment Agreement
shall contain representations and warranties by the Borrower substantially in
the form of those made by the Borrower in this Agreement, except for any
exceptions, disclosures or modifications reasonably acceptable to the
Administrative Agent, the Borrower and the Additional Lender(s) making an
Incremental Commitment pursuant to such Incremental Commitment Agreement.


(h)          In connection with any Incremental Commitment Agreement pursuant to
this Section 4.17, at the direction and as reasonably requested by
Administrative Agent to ensure the continuing priority of the Lien of the
Mortgages as security for the Loans, (A) the Borrower or Loan Party party to the
Mortgages shall enter into, and deliver to the Administrative Agent a
Modification and (B) Borrower shall deliver, or cause the title company or local
counsel, as applicable, to deliver, to the Administrative Agent local counsel
opinions, an endorsement to the relevant title policies, date down(s) or other
documents, instruments or evidence of the priority of the Lien of the Mortgages
as security for the Loans, each in form and substance reasonably satisfactory to
Administrative Agent.  In addition, as reasonably requested by the
Administrative Agent, the Borrower shall deliver an updated flood hazard
certificate for each of the Mortgaged Properties.


(i)          Notwithstanding anything to the contrary in this Section 4.17 or in
any other provision of any Loan Document, if the proceeds of any Incremental
Facility are intended to be applied to finance a Limited Condition Acquisition,
the conditions to entering into and availability of such Incremental Facility
(including applicability of customary “SunGard” or other “certain funds”
conditionality), and the timing of satisfaction or waiver of any such conditions
(as between being satisfied or waived upon execution of an amendment evidencing
such Incremental Facility or upon the making of any Incremental Loans
thereunder), shall be as agreed to among the Borrower and the Incremental
Lenders.
88

--------------------------------------------------------------------------------

4.18   Extension Amendments.  (a)  The Borrower may at any time and from time to
time request that all or a portion, including one or more Tranches, of any
commitments or the Loans (including any Extended Loans), each existing at the
time of such request (each, an “Existing Tranche” and the Loans of such Tranche,
the “Existing Loans”) be converted to extend the termination date thereof and
the scheduled maturity date(s) of any payment of principal with respect to all
or a portion of any principal amount of any Existing Tranche (any such Existing
Tranche which has been so extended, “Extended Tranche” and the Loans of such
Tranche, the “Extended Loans”) and to provide for other terms consistent with
this Section 4.18.  In order to establish any Extended Tranche, the Borrower
shall provide a notice to the Administrative Agent (who shall provide a copy of
such notice to each of the Lenders of the applicable Existing Tranche) (an
“Extension Request”) setting forth the proposed terms of the Extended Tranche to
be established, which terms (other than provided in Section 4.18(c) below) shall
be identical to those applicable to the Existing Tranche from which they are to
be extended (the “Specified Existing Tranche”) except (x) all or any of the
final maturity dates of such Extended Tranches may be delayed to later dates
than the final maturity dates of the Specified Existing Tranche, (y) (A) the
interest margins with respect to the Extended Tranche may be higher or lower
than the interest margins for the Specified Existing Tranche and/or (B)
additional fees may be payable to the Lenders providing such Extended Tranche in
addition to or in lieu of any increased margins contemplated by the preceding
clause (A) and (z) the commitment fee, if any, with respect to the Extended
Tranche may be higher or lower than the commitment fee, if any, for the
Specified Existing Tranche, in each case to the extent provided in the
applicable Extension Amendment; provided, that, notwithstanding anything to the
contrary in this Section 4.18 or otherwise, (1) such Extended Tranche shall not
be, (x) in the case of any Extended Tranche relating to Loans under any of the
Term Facilities hereunder, in an amount less than $100,000,000 and shall be in
integral multiples of $50,000,000 in excess thereof and (y) in the case of any
Extended Tranche relating to Loans under the Revolving Facility hereunder, in an
amount less than $50,000,000 and shall be in integral multiples of $25,000,000
in excess thereof, (2) no Extended Tranche shall be secured by or receive the
benefit of any collateral, credit support or security that does not secure or
support the Existing Tranches, (3) the repayment (other than in connection with
a permanent repayment and, if applicable, termination of commitments), the
mandatory prepayment and the commitment reduction of any of Loans or Commitments
under the Extended Tranches shall be made on a pro rata basis with all other
outstanding Loans or Commitments (including all Extended Tranches) respectively;
provided, that, Extended Loans may, if the Extending Lenders making such
Extended Loans so agree, participate on a less than pro rata basis in any
voluntary or mandatory repayment or prepayment or commitment reductions
hereunder, (4) the final maturity of any Extended Tranche shall not be earlier
than, and if such Extended Tranche is a term facility, shall not have a Weighted
Average Life to Maturity shorter than the applicable Specified Existing Tranche,
(5) each Lender in the Specified Existing Tranche shall be permitted to
participate in the Extended Tranche in accordance with its pro rata share of the
Specified Existing Tranche and (6) assignments and participations of Extended
Tranches shall be governed by the same assignment and participation provisions
applicable to Loans and Commitments hereunder as set forth in Section 11.6.  No
Lender shall have any obligation to agree to have any of its Existing Loans or,
if applicable, commitments of any Existing Tranche converted into an Extended
Tranche pursuant to any Extension Request.  Any Extended Tranche shall
constitute a separate Tranche of Loans (and, if applicable, commitments) from
the Specified Existing Tranches and from any other Existing Tranches (together
with any other Extended Tranches so established on such date).
89

--------------------------------------------------------------------------------

(b)          The Borrower shall provide the applicable Extension Request at
least five (5) Business Days prior to the date on which Lenders under the
applicable Existing Tranche or Existing Tranches are requested to respond.  Any
Lender (an “Extending Lender” and with respect to Term Loans an “Extending Term
Loan Lender” and with respect to Revolving Commitments an “Extending Revolving
Lender”) wishing to have all or a portion of its Specified Existing Tranche
converted into an Extended Tranche shall notify the Administrative Agent (an
“Extension Election”) on or prior to the date specified in such Extension
Request of the amount of its Specified Existing Tranche that it has elected to
convert into an Extended Tranche.  In the event that the aggregate amount of the
Specified Existing Tranche subject to Extension Elections exceeds the amount of
Extended Tranches requested pursuant to the Extension Request, the Specified
Existing Tranches subject to Extension Elections shall be converted to Extended
Tranches on a pro rata basis based on the amount of Specified Existing Tranches
included in each such Extension Election.


(c)          Extended Tranches shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement (which may include amendments to
provisions related to maturity, interest margins, fees or prepayments referenced
in Section 4.18(a) and which, except to the extent expressly contemplated by the
penultimate sentence of this Section 4.18(c) and notwithstanding anything to the
contrary set forth in Section 11.1, shall not require the consent of any Lender
other than the Extending Lenders with respect to the Extended Tranches
established thereby) executed by the Borrower the Administrative Agent and the
Extending Lenders.  No Extension Amendment shall provide for any Extended
Tranche in an aggregate principal amount that is less than (x) in the case of
any Extended Tranche relating to Loans under either of the Term Facilities
hereunder, in an amount less than $100,000,000 and shall be in integral
multiples of $50,000,000 in excess thereof and (y) in the case of any Extended
Tranche relating to Loans under the Revolving Facility hereunder, in an amount
less than $50,000,000 and shall be in integral multiples of $25,000,000 in
excess thereof; provided, that no Extension Amendment may provide for any
Extended Tranche to be secured by any Collateral or other assets of any Loan
Party that does not also secure the Existing Tranches.  It is understood and
agreed that each Lender has consented to each amendment to this Agreement and
the other Loan Documents authorized by this Section 4.18 and the arrangements
described above in connection therewith for all purposes requiring its consent,
and shall at the effective time thereof be deemed to consent to each amendment
to this Agreement and the other Loan Documents authorized by this Section 4.18
and the arrangements described above in connection therewith.  In connection
with any Extension Amendment, the Borrower shall, if requested by the
Administrative Agent, deliver an opinion of counsel reasonably acceptable to the
Administrative Agent as to the enforceability of such Extension Amendment, this
Agreement as amended thereby, and such of the other Loan Documents (if any) as
may be amended thereby.


(d)          Notwithstanding anything to the contrary contained in this
Agreement, (A) on any date on which any Existing Tranche is converted to extend
the related scheduled maturity date(s) in accordance with Section 4.18(a) (an
“Extension Date”), in the case of the Specified Existing Tranche of each
Extending Lender, the aggregate principal amount of such Specified Existing
Tranche shall be deemed reduced by an amount equal to the aggregate principal
amount of Extended Tranche so converted by such Lender on such date, and such
Extended Tranches shall be established as a separate Tranche from the Specified
Existing Tranche and from any other Existing Tranches (together with any other
Extended Tranches so established on such date) and (B) if, on any Extension
Date, any Revolving Loans of any Extending Lender are outstanding under the
applicable Specified Existing Tranches, such loans (and any related
participations) shall be deemed to be allocated as Extended Loans (and related
participations) and Existing Loans (and related participations) in the same
proportion as such Extending Lender’s applicable Specified Existing Tranches to
the applicable Extended Tranches so converted by such Lender on such date.


(e)          If, in connection with any proposed Extension Amendment, any Lender
declines to consent to the applicable extension on the terms and by the deadline
set forth in the applicable Extension Request (each such Lender, a
“Non-Extending Lender”) then the Borrower may, on notice to the Administrative
Agent and the Non-Extending Lender, (A) replace such Non-Extending Lender by
causing such Lender to (and such Lender shall be obligated to) assign pursuant
to Section 11.6 (with the assignment fee and any other costs and expenses to be
paid by the Borrower in such instance) all of its rights and obligations under
this Agreement to one or more assignees; provided, that neither the
Administrative Agent nor any Lender shall have any obligation to the Borrower to
obtain a replacement Lender; provided, further, that the applicable assignee
shall have agreed to provide Loans and/or a commitment on the terms set forth in
such Extension Amendment; provided, further, that all obligations of the
Borrower owing to the Non-Extending Lender relating to the Loans and
participations so assigned shall be paid in full at par by the assignee Lender
to such Non-Extending Lender concurrently with such Assignment and Assumption or
(B) prepay the Loans and, at the Borrower’s option, if applicable, terminate the
Commitments of such Non-Extending Lender, in whole or in part, subject to
Section 4.11, without premium or penalty.  In connection with any such
replacement under this Section 4.18, if the Non-Extending Lender does not
execute and deliver to the Administrative Agent a duly completed Assignment and
Assumption and/or any other documentation necessary to reflect such replacement
by the later of (a) the date on which the replacement Lender executes and
delivers such Assignment and Assumption and/or such other documentation and (b)
the date as of which all obligations of the Borrower owing to the Non-Extending
Lender relating to the Loans and participations so assigned shall be paid in
full in cash by the assignee Lender to such Non-Extending Lender, then such
Non-Extending Lender shall be deemed to have executed and delivered such
Assignment and Assumption and/or such other documentation as of such date
without any action on the part of such Non-Extending Lender and the Assignment
and Assumption executed by the replacement Lender shall be effective for the
purposes of this Section 4.18.


(f)          This Section 4.18 shall supersede any provisions in Section 4.8 or
Section 11.1 to the contrary.


(g)          No amendment, conversion or exchange of Loans pursuant to any
Extension Amendment in accordance with Section 4.18 shall constitute a voluntary
or mandatory payment or prepayment for purposes of this Agreement.
90

--------------------------------------------------------------------------------

4.19   Refinancing Facilities.  (a)  At any time after the Closing Date, the
Borrower may obtain, from any Lender or any Additional Lender, Credit Agreement
Refinancing Indebtedness in respect of (A) all or any portion of the Term Loans
then outstanding under this Agreement (which for purposes of this clause (A)
will be deemed to include any then outstanding Incremental Loans under any
Incremental Term Loan Commitments) and any then outstanding Refinancing Term
Loans or (B) all or any portion of the Revolving Loans (or unused Revolving
Commitments or any Incremental Loans or unused Incremental Revolving Commitments
or any unused Refinancing Revolving Commitment of Refinancing Revolving Loans)
under this Agreement, in the form of (x) Refinancing Term Loans or Refinancing
Term Commitments or (y) Refinancing Revolving Loans or Refinancing Revolving
Commitments, as the case may be, in each case pursuant to a Refinancing
Amendment; provided, that such Credit Agreement Refinancing Indebtedness (i)
will rank pari passu or junior in right of payment and of security with the
other Loans and Commitments hereunder, (ii) will have such pricing and optional
prepayment terms as may be agreed by the Borrower and the Lenders thereof, (iii)
(x) with respect to any Refinancing Revolving Loans or Refinancing Revolving
Commitments, will have a maturity date that is not prior to the maturity date of
Revolving Loans (or unused Revolving Commitments) being refinanced and (y) with
respect to any Refinancing Term Loans or Refinancing Term Commitments, will have
a maturity date that is not prior to the maturity date of, and will have a
Weighted Average Life to Maturity that is not shorter than, the Term Loans being
refinanced, (iv) will have such pricing, premiums, optional prepayment terms and
financial covenants as may be agreed by the Borrower and the Lenders thereof and
(v) will have other terms and conditions that are substantially identical to (or
in the case of any Credit Agreement Refinancing Indebtedness in the form of
notes, are on market terms or are substantially identical to), or (taken as a
whole) are no more favorable to the investors providing such Credit Agreement
Refinancing Indebtedness than the Refinanced Debt; provided, further, that the
terms and conditions applicable to such Credit Agreement Refinancing
Indebtedness may provide for any additional or different financial or other
covenants or other provisions that are agreed between the Borrower and the
Lenders thereof and applicable only during periods after the Latest Maturity
Date that is in effect on the date such Credit Agreement Refinancing
Indebtedness is issued, Incurred or obtained.  The effectiveness of any
Refinancing Amendment shall be subject to the satisfaction on the date thereof
of each of the conditions set forth in Section 6.2 and, to the extent reasonably
requested by the Administrative Agent, receipt by the Administrative Agent of
legal opinions, board resolutions, officers’ certificates and/or reaffirmation
agreements consistent with those delivered on the Closing Date (other than
changes to such legal opinions resulting from a change in law, change in fact or
change to counsel’s form of opinion reasonably satisfactory to the
Administrative Agent).  Each Tranche of Credit Agreement Refinancing
Indebtedness Incurred under this Section 4.19 shall be in an aggregate principal
amount that is (x) not less than $100,000,000 in the case of Refinancing Term
Loans or $50,000,000 in the case of Refinancing Revolving Loans and (y) an
integral multiple of $50,000,000 in excess thereof in the case of Refinancing
Term Loans or $25,000,000 in excess thereof in the case of Refinancing Revolving
Loans.  Any Refinancing Amendment may provide for the issuance of Letters of
Credit for the account of the Borrower, or the provision to the Borrower of
Swingline Loans, pursuant to any Refinancing Revolving Commitments established
thereby, in each case on terms substantially equivalent to the terms applicable
to Letters of Credit and Swingline Loans under the Revolving Commitments and in
each case with the consent of the applicable Issuing Lenders and Swingline
Lenders.  The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment.  Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Credit Agreement Refinancing Indebtedness
Incurred pursuant thereto (including any amendments necessary to treat the Loans
and Commitments subject thereto as Refinancing Term Loans, Refinancing Revolving
Loans, Refinancing Revolving Commitments and/or Refinancing Term Commitments). 
Any Refinancing Amendment may, without the consent of any other Lenders, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section.  In addition, if so provided in the
relevant Refinancing Amendment and with the consent of each Issuing Lender,
participations in Letters of Credit expiring on or after the Revolving
Termination Date shall be reallocated from Lenders holding Revolving Commitments
to Lenders holding extended revolving commitments in accordance with the terms
of such Refinancing Amendment; provided, however, that such participation
interests shall, upon receipt thereof by the relevant Lenders holding Revolving
Commitments, be deemed to be participation interests in respect of such
Revolving Commitments and the terms of such participation interests (including,
without limitation, the commission applicable thereto) shall be adjusted
accordingly.


(b)          This Section 4.19 shall supersede any provisions in Section 4.8 or
Section 11.1 to the contrary.
91

--------------------------------------------------------------------------------

SECTION 5.          REPRESENTATIONS AND WARRANTIES


To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Borrower hereby represents and warrants to the Administrative Agent and each
Lender that, unless otherwise specified, on and as of the Closing Date and on
and as of each date as required by Section 6.2(b):


5.1   Financial Condition.  The audited consolidated balance sheets and the
related consolidated statements of income and of cash flows of the Borrower and
its consolidated Subsidiaries for the fiscal year ended December 31, 2018,
reported on by and accompanied by an unqualified report from KPMG LLP, and for
the fiscal year ended December 31, 2017, in each case, present fairly in all
material respects the consolidated financial condition of the Borrower and its
consolidated Subsidiaries, as of such dates and their consolidated results of
operations and consolidated cash flows for the fiscal years then ended.  All
such financial statements, including the related schedules and notes (if any)
thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the aforementioned firms
of accountants and disclosed therein).  As of the Closing Date, no Group Member
has any material Guarantee Obligations, contingent liabilities or any long-term
leases or unusual forward or long-term commitments, including any interest rate
or foreign currency swap or exchange transaction or other obligation in respect
of derivatives, that are not reflected in the most recent financial statements
referred to in this Section 5.1 other than as contemplated by the Loan
Documents.
92

--------------------------------------------------------------------------------

5.2   No Change.  There has not been since December 31, 2018, any development or
event that has had or would reasonably be expected to have a Material Adverse
Effect.


5.3   Corporate Existence; Compliance with Law.  Each of the Borrower and its
Material Subsidiaries (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) has the
organizational power and authority, to own and operate its property, to lease
the property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign corporation or other
organization and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification except to the extent the failure to be so qualified
would not, in the aggregate, reasonably be expected to have a Material Adverse
Effect and (d) is in compliance with all Requirements of Law and Organizational
Documents, except to the extent that the failure to comply therewith would not,
in the aggregate, reasonably be expected to have a Material Adverse Effect.


5.4   Power; Authorization; Enforceable Obligations.  Each Loan Party has the
organizational power and authority, and the legal right, to make, deliver and
perform the Loan Documents to which it is a party and, in the case of the
Borrower, to obtain extensions of credit under this Agreement.  Each Loan Party
has taken all necessary organizational action to authorize the execution,
delivery and performance of the Loan Documents to which it is a party and, in
the case of the Borrower, to authorize the borrowings under this Agreement as of
the Closing Date.  No consent or authorization of, filing with, notice to or
other act by or in respect of, any Governmental Authority or any other Person is
required in connection with the Transactions, the borrowings under this
Agreement as of the Closing Date or the execution, delivery, performance,
validity or enforceability of the Loan Documents except (i) consents,
authorizations, filings and notices described in Schedule 5.4, which consents,
authorizations, filings and notices have been obtained or made and are in full
force and effect except as specifically described in Schedule 5.4 and (ii) the
filings referred to in Section 5.19.  Each Loan Document has been duly executed
and delivered on behalf of each Loan Party party thereto.  This Agreement
constitutes, each other Loan Document upon execution will constitute the legal,
valid and binding obligation of each Loan Party party thereto, enforceable
against such Loan Party in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).


5.5   No Legal Bar.  No execution, delivery and performance of the Loan
Documents and, the issuance of Letters of Credit and the borrowings hereunder do
not and will not violate in any material respect any Requirement of Law,
Organizational Documents or any material Contractual Obligation of the Borrower
or any Material Subsidiary or result in or require the creation or imposition of
any Lien on any property or revenues of the Borrower or any Material Subsidiary
in any material respect pursuant to any Requirement of Law, Organizational
Documents or material Contractual Obligation (other than the Liens created by
the Security Documents). No Group Member is subject to any Requirement of Law,
Organizational Documents or Contractual Obligation that has had or would
reasonably be expected to have a Material Adverse Effect.
93

--------------------------------------------------------------------------------

5.6   Litigation.  Except as set forth on Schedule 5.6, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of the Borrower, threatened by or
against any Group Member or against any of their respective properties or
revenues (a) with respect to any of the Loan Documents or any of the
transactions contemplated hereby or thereby, or (b) that would reasonably be
expected to have a Material Adverse Effect.


5.7   No Default.  No Default or Event of Default has occurred and is
continuing.


5.8   Ownership of Property; Liens; Insurance.  Each of the Borrower and its
Material Subsidiaries has good and marketable title to the Mortgaged Properties,
and to the knowledge of the Borrower, has good and valid title to, or a valid
leasehold interest in, all its other material property and none of such property
is subject to any Lien except Permitted Liens.


5.9   Intellectual Property.  Each Group Member owns, or is licensed to use, all
material Intellectual Property necessary for the conduct of its business as
currently conducted, except to the extent such failure to own or possess the
right to use, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.  Except as, individually or in the
aggregate, has not had and would not reasonably be expected to have a Material
Adverse Effect, (a) no claim has been asserted and is pending before a
governmental authority against any Group Member by any Person challenging or
questioning the use of any Intellectual Property, or the validity or
enforceability of any Intellectual Property owned by any Group Member, and (b)
the use of Intellectual Property by each Group Member does not infringe on the
rights of any Person in any material respect.


5.10   Taxes.  Each Group Member has filed or caused to be filed all Federal and
state income and other material Tax returns that are required to be filed and
has paid all material Taxes due and payable by such Group Member or any
assessments made against it or any of its property and all other material Taxes,
fees or other charges imposed on it or any of its property by any Governmental
Authority (except that are being contested in good faith by appropriate
proceedings diligently conducted and for which such Person, as applicable, has
set aside on its books adequate reserves in conformity with GAAP); as of the
Closing Date, no tax Lien has been filed (other than Liens for taxes not yet
delinquent or that are being contested in good faith by appropriate proceedings
and with respect to which reserves in conformity with GAAP have been provided on
the books of the relevant Group Member), and, to the knowledge of the Borrower,
no claim is being asserted, with respect to any material Tax, fee or other
charge.  No Group Member intends to treat the Loan, the Transactions, or any
other transaction contemplated hereby as being a “reportable transaction”
(within the meaning of Treasury Regulation section 1.6011-4).


5.11   Federal Regulations.  No part of the proceeds of any Loans or Revolving
Extensions of Credit will be used for “buying” or “carrying” any “margin stock”
within the respective meanings of each of the quoted terms under Regulation U as
now and from time to time hereafter in effect or for any purpose that violates
the provisions of the Regulations of the Board, including, without limitation,
Regulation T, Regulation U or Regulation X of the Board.
94

--------------------------------------------------------------------------------

5.12   Labor Matters.  Except as, in the aggregate, has not had and would not
reasonably be expected to have a Material Adverse Effect:  (a) there are no
strikes or other labor disputes against any Group Member pending or, to the
knowledge of the Borrower, threatened; (b) hours worked by and payment made to
employees of each Group Member have not been in violation of the Fair Labor
Standards Act or any other applicable Requirement of Law dealing with such
matters; and (c) all payments due from any Group Member on account of employee
health and welfare insurance have been paid or accrued as a liability on the
books of the relevant Group Member.


5.13   ERISA.  Neither a Reportable Event nor a failure to satisfy the minimum
funding standard (within the meaning of Sections 412 and 430 of the Code or
Sections 302 and 303 of ERISA) has occurred during the five-year period prior to
the date on which this representation is made or deemed made with respect to any
Single Employer Plan, whether or not waived, which resulted in any material
liability to any Group Member or Commonly Controlled Entity, and each Single
Employer Plan has complied in all material respects with the applicable
provisions of ERISA and the Code.  No termination of a Single Employer Plan has
occurred, and no Lien in favor of the PBGC or a Plan has arisen, during such
five-year period. The present value of all accrued benefits under each Single
Employer Plan (based on those assumptions used to fund such Plans) did not, as
of the last annual valuation date prior to the date on which this representation
is made or deemed made, exceed the value of the assets of such Plan allocable to
such accrued benefits by a material amount. No Group Member or Commonly
Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or would reasonably be expected to result
in a material liability under ERISA. No such Multiemployer Plan is Insolvent, or
was determined to or expected to be in “critical” or “endangered” status under
Section 432 of the Code or Section 305 of ERISA, and no Single Employer Plan was
determined to or expected to be in “at risk” status as defined in Section 430 of
the Code or Section 303 of ERISA, and no Group Member or Commonly Controlled
Entity would become subject to any material liability under ERISA if any Group
Member or Commonly Controlled Entity were to withdraw completely from all
Multiemployer Plans as of the valuation date most closely preceding the date on
which this representation is made or deemed made.  No Group Member has any
liability with respect to any employee benefit plan that is not subject to the
laws of the United States or a political subdivision thereof that would
reasonably be expected to result in a Material Adverse Effect.


5.14   Investment Company Act.  No Group Member is an “investment company”, or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.


5.15   Restricted Subsidiaries.  As of the Closing Date, (a) Schedule 5.15 sets
forth the name and jurisdiction of organization of each Restricted Subsidiary
and, as to each such Restricted Subsidiary, the percentage of each class of
Capital Stock owned by any Group Member and (b) there are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments of any nature relating to any Capital Stock of the Group Member
(other than the Borrower), except as created by the Loan Documents.
95

--------------------------------------------------------------------------------

5.16   Use of Proceeds.  (a)  The proceeds of the Initial Term Loans made on the
Closing Date shall be used to finance the Transactions and any amounts that
remain unutilized after the consummation of the Transactions may be used by the
Borrower and its Subsidiaries after the Closing Date for ongoing working capital
needs and general corporate purposes and (b) on or after the Closing Date, the
Borrower and its Subsidiaries may use proceeds from Revolving Loans, Letters of
Credit, Swingline Loans and proceeds of any Incremental Loans for working
capital, Permitted Acquisitions or other general corporate purposes.


5.17   Environmental Matters.  Except as, in the aggregate, has not had and
would not reasonably be expected to have a Material Adverse Effect:


(a)          Except as listed on Schedule 5.17, the facilities and properties
currently owned, leased or operated by any Group Member (the “Properties”) do
not contain either (a) any Materials of Environmental Concern or (b)
contamination in amounts or concentrations or under circumstances, in either
case that constitute, or would reasonably be expected to give rise to liability
under, any Environmental Law;


(b)          Except as listed on Schedule 5.17, no Group Member has received any
written notice of violation, alleged violation, non-compliance or liability or
potential liability, under Environmental Laws with regard to any of the
Properties or any Group Member’s operation of any of the Properties or the
business operated by any Group Member (the “Business”), nor does the Borrower
have knowledge that any such notice is likely to be received or is being
threatened;


(c)          the Group Members (i) conduct the Business in compliance with
Environmental Law, (ii) hold all Environmental Permits (each of which is in full
force and effect) required pursuant to Environmental Law for the conduct of the
Business; and (iii) are in compliance with all such Environmental Permits;


(d)          Except as listed on Schedule 5.17, Materials of Environmental
Concern have not been transported or disposed of by or on behalf of any Group
Member from the Properties in violation of, or in a manner or to a location that
would give rise to liability under, any Environmental Law, nor during any Group
Member’s ownership or operation of the Properties or, to the knowledge of the
Borrower, at any formerly owned, leased or operated facilities or properties
(“Former Properties”) have any Materials of Environmental Concern been
generated, treated, stored or disposed of, released or threatened to be released
at, on or under any of the Properties or Former Properties or otherwise in
connection with the Business in violation of Environmental Law, or in a manner
that could give rise to liability under, any Environmental Law; and


(e)          Except as listed on Schedule 5.17, no judicial proceeding or
governmental or administrative action is pending or, to the knowledge of the
Borrower, threatened, under any Environmental Law to which any Group Member is
or is reasonably likely to be named as a party with respect to the Properties or
the Business or, to the knowledge of the Borrower, any Former Properties, nor
are there any consent decrees, consent orders, administrative orders or other
orders, or other binding administrative or judicial requirements outstanding
under any Environmental Law with respect to the Properties or the Business or,
to the knowledge of the Borrower, any Former Properties.
96

--------------------------------------------------------------------------------

5.18   Accuracy of Information, etc.  No statement or information (other than
any projections and information of a general economic or general industry
nature) contained in this Agreement, any other Loan Document, the Confidential
Information Memorandum, or any other material document, certificate or written
statement furnished by or on behalf of any Group Member to the Administrative
Agent or the Lenders, or any of them, for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents, taken
as a whole, contained as of the date such statement, information, document or
certificate was so furnished (or, in the case of the Confidential Information
Memorandum, as of the Closing Date), any untrue statement of a material fact or
omitted to state a material fact necessary to make the statements contained
herein or therein not materially misleading, in the light of the circumstances
under which they were made (after giving effect to all supplements).  The
forecasts, projections and pro forma financial information contained in the
materials referenced above are based upon good faith estimates and assumptions
believed by management of the Borrower to be reasonable at the time made, it
being recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount.


5.19   Security Documents.  (a)  The Guarantee and Collateral Agreement is
effective to create in favor of the Administrative Agent, for the benefit of the
Secured Parties, a legal, valid and enforceable security interest in the
Collateral described therein and proceeds and products thereof, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally.  In the case of the Pledged Stock described in the
Guarantee and Collateral Agreement, when stock certificates representing such
Pledged Stock are delivered to the Administrative Agent, and in the case of the
other Collateral described in the Guarantee and Collateral Agreement, to the
extent provided therein, when financing statements, other filings specified on
Schedule 4 to the Guarantee and Collateral Agreement in appropriate form are
filed in the offices specified on Schedule 4 to the Guarantee and Collateral
Agreement and the other actions described in Section 4.3 of the Guarantee and
Collateral Agreement are completed, the Guarantee and Collateral Agreement shall
be effective to create a perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in such Collateral and the proceeds
thereof, as security for the Obligations (as defined in the Guarantee and
Collateral Agreement), in each case (to the extent provided therein) prior and
superior in right to any other Person (except for Permitted Liens);
97

--------------------------------------------------------------------------------

(b)          Upon execution thereof, each of the Mortgages shall be effective to
create in favor of the Administrative Agent, for the benefit of the Secured
Parties, a legal, valid and enforceable Lien on the Mortgaged Properties
described therein and proceeds and products thereof, and when the Mortgages are
appropriately filed or recorded and indexed in the appropriate offices as may be
required under applicable Requirements of Law (to the extent required hereunder
and thereunder), together with payment of appropriate filing or recording fees
and applicable taxes, if any, in the offices specified therein, each such
Mortgage shall constitute, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally (to the extent provided therein), a
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in the Mortgaged Properties and the proceeds thereof, as
security for the Obligations (as defined in the relevant Mortgage), in each case
(except as expressly set forth therein) prior and superior in right to any other
Person (except for Permitted Liens).  Schedule 1.1(a) lists, as of the Closing
Date, each parcel of owned real property located in the United States and held
by the Borrower or any other Loan Party that has a value, in the reasonable
opinion of the Borrower, in excess of $6,000,000.


(c)          When delivered and at all times thereafter, each Intellectual
Property Security Agreement is effective to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Intellectual Property Collateral described
therein and the proceeds and products thereof, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally.  Upon the
filing of (i) each Intellectual Property Security Agreement in the appropriate
indexes of the United States Patent and Trademark Office (the “PTO”) relative to
United States patents and United States trademarks, and the United States
Copyright Office relative to United States copyrights, if any, together with
provision for payment of all requisite fees, and (ii) financing statements in
appropriate form for filing in the offices specified on Schedule 4 of the
Guarantee and Collateral Agreement, each Intellectual Property Security
Agreement shall constitute (to the extent provided in the Guarantee and
Collateral Agreement) a perfected Lien on, and security interests in, all right,
title and interest of the Loan Parties in such Intellectual Property Collateral
and the proceeds and products thereof, as security for the Obligations (as
defined in the Guarantee and Collateral Agreement), in each case (except as
expressly set forth therein) prior and superior in right to any other Person
(except for Permitted Liens); provided, that, notwithstanding anything to the
contrary in any of the Loan Documents, the Loan Parties shall not have any
obligation to perfect any security interest or lien, or record any notice
thereof, in any Intellectual Property Collateral in any jurisdiction other than
the United States of America, and subsequent filings in the PTO and United
States Copyright Office and actions and filings under applicable law to obtain
the equivalent perfection may be necessary with respect to registrations for
Intellectual Property acquired by any Loan Party after the date hereof.


5.20   Solvency.  The Borrower and its Subsidiaries, on a consolidated basis,
are, and after giving effect to the Transactions and the Incurrence of all
Indebtedness and obligations being Incurred in connection herewith and therewith
will be, Solvent.


5.21   Regulation H.  No Mortgage encumbers improved real property that is
located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards and in respect of
which the procurement of flood insurance is required by any Requirement of Law,
unless such flood insurance has been obtained and is in full force and effect.
98

--------------------------------------------------------------------------------

5.22   Anti-Terrorism Laws.  (a)  No Group Member or any Affiliate of any Group
Member is in violation of (i) the Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, (ii) the PATRIOT Act or (iii)
or any other similar anti-terrorism laws.  No part of the proceeds of the Loans
or the Revolving Extensions of Credit will be used, directly or indirectly, for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.


(b)          No Group Member or Affiliate of any Group Member is any of the
following (each a “Blocked Person”):


(i)          a Person that is listed in the annex to, or is otherwise subject to
the provisions of, Executive Order No. 13224;


(ii)          a Person owned or controlled by, or acting for or on behalf of,
any Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224;


(iii)          a Person or entity with which any bank or other financial
institution is prohibited from dealing or otherwise engaging in any transaction
by any applicable anti-terrorism law;


(iv)          a Person or entity that commits, threatens or conspires to commit
or supports “terrorism” as defined in Executive Order No. 13224;


(v)          a Person or entity that is named as a “specially designated
national” on the most current list published by the U.S. Treasury Department
Office of Foreign Asset Control at its official website or any replacement
website or other replacement official publication of such list; or


(vi)          a Person or entity who is affiliated with a Person or entity
listed above.


(c)          No Group Member knowingly (i) conducts any business or engages in
making or receiving any contribution of funds, goods or services to or for the
benefit of any Blocked Person or (ii) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to Executive Order No. 13224.


5.23   Anti-Corruption Laws and Sanctions.  The Borrower has implemented and
maintains in effect policies and procedures reasonably designed to promote
compliance by the Borrower, its Subsidiaries and their respective directors,
officers and employees with Anti-Corruption Laws and applicable Sanctions, and
the Borrower, its Subsidiaries and their respective officers, directors and
employees and, to the knowledge of the Borrower, its agents, are in compliance
with Anti-Corruption Laws and applicable Sanctions in all material respects. 
None of (a) the Borrower, any of its Subsidiaries or any of their respective
directors, officers or employees, or (b) to the knowledge of the Borrower, any
agent of the Borrower or any of its subsidiaries that will act in any capacity
in connection with or benefit from the credit facility established hereby, is a
Sanctioned Person.  No borrowing or Letter of Credit, use of proceeds or other
transaction contemplated by this Agreement will directly or knowingly indirectly
violate Anti-Corruption Laws or applicable Sanctions.
99

--------------------------------------------------------------------------------

5.24   EEA Financial Institutions.  No Loan Party is an EEA Financial
Institution.


5.25   Beneficial Ownership Certificate.  The information included in the
Beneficial Ownership Certificate last delivered with respect to the Borrower, if
applicable, is true and correct in all material respects.


SECTION 6.          CONDITIONS PRECEDENT


6.1   Conditions to Initial Extension of Credit.  The agreement of each Lender
to make the initial extension of credit requested to be made by it on the
Closing Date is subject to the satisfaction (or waiver), prior to the making of
such extension of credit, of the following conditions precedent:


(a)         Credit Agreement; Security Documents.  The Administrative Agent
shall have received (i) this Agreement, executed and delivered by the Borrower,
the Administrative Agent and each Person identified herein as a Lender signatory
hereto, (ii) the Guarantee and Collateral Agreement, executed and delivered by
the Borrower and each Subsidiary Guarantor, and (iii) each Intellectual Property
Security Agreement, executed and delivered by each applicable Loan Party.


(b)          Closing Certificate of the Borrower.  The Administrative Agent
shall have received (i) a certificate executed on behalf of the Borrower by a
Responsible Officer of the Borrower dated as of the Closing Date, substantially
in the form of Exhibit J, and (ii) a long form good standing certificate for the
Borrower from its jurisdiction of organization.


(c)          Financial Statements.  The Administrative Agent shall have received
(i) audited consolidated financial statements of the Borrower and its
Subsidiaries, in each case, as of and for the period ending on December 31, 2018
and December 31, 2017, and (ii) unaudited interim consolidated financial
statements of the Borrower and its Subsidiaries, in each case, as of the last
day of the most recently ended fiscal quarter of the Borrower elapsed more than
45 days prior to the Closing Date, and all such financial statements referred to
in clauses (i) and (ii), including the related schedules and notes (if any)
thereto, shall have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the aforementioned firms
of accountants and disclosed therein).


(d)          Fees.  The Administrative Agent shall have received confirmation
reasonably satisfactory to it that all fees required to be paid and all invoiced
expense reimbursements (to the extent invoiced at least 3 Business Days prior to
the Closing Date) payable by any Loan Party for account of any of the Other
Representatives, Administrative Agent or Lenders on or before the Closing Date
will be paid concurrently with the funding of the Term Loans on the Closing Date
(which amounts may be offset against the proceeds of the Facilities).
100

--------------------------------------------------------------------------------

(e)          Closing Certificate of the Guarantors, Certificate of
Incorporation; Good Standing.  The Administrative Agent shall have received (i)
a certificate of each Subsidiary Guarantor, dated the Closing Date,
substantially in the form of Exhibit C, and (ii) a long form good standing
certificate for each Subsidiary Guarantor from its jurisdiction of organization.


(f)          Legal Opinions.  The Administrative Agent shall have received the
following executed legal opinions:


(i)          a customary legal opinion of Skadden, Arps, Slate, Meagher & Flom
LLP, counsel to the Loan Parties; and


(ii)          a customary legal opinion of Ice Miller LLP, Indiana counsel to
Automotive Recovery Services, Inc..


(g)          Pledged Stock; Stock Powers; Pledged Notes.  The Administrative
Agent shall have received (i) certificates representing the shares of Capital
Stock listed on Schedule 2 to the Guarantee and Collateral Agreement, together
with an undated stock power or equivalent for each such certificate executed in
blank by the pledgor thereof and (ii) each promissory note (if any) listed on
Schedule 2 to the Guarantee and Collateral Agreement endorsed (without recourse)
in blank (or accompanied by an executed transfer form in blank) by the pledgor
thereof.


(h)          Solvency Certificate.  The Administrative Agent shall have received
a solvency certificate of the chief financial officer of the Borrower,
substantially in the form of Exhibit I, which shall document the solvency of the
Borrower and its Subsidiaries, on a consolidated basis, as of the Closing Date
after giving effect to the Transactions and other transactions contemplated
hereby.


(i)          Existing Indebtedness.  Arrangements reasonably satisfactory to the
Administrative Agent shall have been made for the delivery of all documents or
instruments necessary to release all Liens securing all obligations of the
Borrower and its Subsidiaries under the KAR Credit Agreement and all Guarantee
Obligations of the Borrower and its Subsidiaries in respect of the obligations
under the KAR Credit Agreement and all Existing Letters of Credit shall have
been designated as Letters of Credit hereunder in a manner reasonably
satisfactory to such Issuing Lender.


(j)          Filings, Registrations and Recordings.  Each document (including
any Uniform Commercial Code financing statement) required by the Security
Documents or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create in favor of the Administrative
Agent, for the benefit of the Secured Parties, a perfected Lien on the
Collateral described therein, prior and superior in right to any other Person
(other than with respect to Liens expressly permitted by Section 8.3), shall be
in proper form for filing, registration or recordation.
101

--------------------------------------------------------------------------------

(k)          Lien Searches.  The Administrative Agent shall have received the
results of a recent lien search with respect to each Loan Party in the
jurisdiction where each such Loan Party is located, and such search shall reveal
no liens on any of the assets of the Loan Parties except for liens permitted by
Section 8.3 or discharged substantially concurrently with or prior to the
Closing Date pursuant to documentation reasonably satisfactory to the
Administrative Agent.


(l)          Perfection Certificate.  The Administrative Agent shall have
received a perfection certificate executed by the Borrower, dated as of the
Closing Date, in form and substance reasonably acceptable to the Administrative
Agent.


(m)         Patriot Act.  The Lenders shall have received from the Loan Parties,
at least three Business Days prior to the Closing Date, (i) to the extent
reasonably requested by the Administrative Agent or any Lender at least ten (10)
Business Days prior to the Closing Date, all documentation and other information
required by bank regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including the Patriot Act and
the Beneficial Ownership Regulation and (ii) if the Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, a Beneficial
Ownership Certificate in relation to the Borrower.


(n)          Concurrent Transactions.  Substantially concurrently with the
initial funding of the Facilities, (i) the Spin Transaction shall be consummated
and (ii) the gross proceeds of the Senior Notes shall be released from escrow to
the Borrower in accordance with the Senior Notes Escrow Agreement.


6.2   Conditions to Each Extension of Credit.  Subject to Section 1.3 and
Section 4.17(i), the agreement of each Lender to make any extension of credit
requested to be made by it on the date of this Agreement or any other date is
subject to the satisfaction (or waiver) of the following conditions precedent:


(a)          No Default.  No Default or Event of Default shall have occurred and
be continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.


(b)          Representations and Warranties.  Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects on and as of such date as if made on
and as of such date, except to the extent that such representations and
warranties refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date; provided that, in each
case, such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof.
102

--------------------------------------------------------------------------------

(c)          Borrowing Notices.  The Administrative Agent shall have received
(i) a notice of borrowing pursuant to Section 3.2 or 3.4, as the case may be, in
connection with any borrowing under the Revolving Commitments or Swingline Loans
or (ii) an Application pursuant to Section 3.8 for issuance of a Letter of
Credit on behalf of the Borrower.


Each borrowing by and issuance or increase of a Letter of Credit on behalf of
the Borrower hereunder shall constitute a representation and warranty by the
Borrower as of the date of such extension of credit that the conditions
contained in this Section 6.2 have been satisfied.


SECTION 7.          AFFIRMATIVE COVENANTS


The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall and shall
cause each of its Restricted Subsidiaries to:


7.1   Financial Statements.  (a)          Furnish to the Administrative Agent on
behalf of each Lender:


(i)          as soon as available, but in any event within 90 days after the end
of each fiscal year of the Borrower, a copy of the audited consolidated balance
sheet of the Borrower and its consolidated Subsidiaries as at the end of such
year and the related audited consolidated statements of income and of cash flows
for such year, setting forth in each case in comparative form the figures for
the previous year and the current year budget, reported on without any material
qualification or exception including a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit (except to the
extent solely due to the scheduled occurrence of a maturity date within one year
from the date of such audit or the potential inability to satisfy the financial
covenant set forth in Section 8.1), by KPMG LLP or other independent certified
public accountants of nationally recognized standing; and


(ii)          as soon as available, but in any event not later than 45 days
after the end of each of the first three quarterly periods of each fiscal year
of the Borrower (or, in the case of the first fiscal quarter ending after the
Closing Date, 60 days after the end of such fiscal quarter), the unaudited
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
at the end of such quarter and the related unaudited consolidated statements of
income and of cash flows for such quarter and the portion of the fiscal year
through the end of such quarter, setting forth in each case in comparative form
the figures for the previous year and the current year budget, certified by a
Responsible Officer as being fairly stated in all material respects (subject to
normal year-end audit adjustments and the absence of footnotes).


(b)          All such financial statements shall be complete and correct in all
material respects and shall be prepared in reasonable detail and in accordance
with GAAP applied consistently throughout the periods reflected therein and with
prior periods (except as approved by such accountants or officer, as the case
may be, and disclosed therein).


(c)          Notwithstanding the foregoing such financial statements may be
delivered in the form and with the accompanying certifications required by
applicable Requirements of Law for filing Forms 10-K and Forms 10-Q with the
SEC.
103

--------------------------------------------------------------------------------

7.2   Certificates; Other Information.  Furnish to the Administrative Agent on
behalf of each Lender (or, in the case of clause (g), to the relevant Lender):


(a)          concurrently with the delivery of any financial statements pursuant
to Section 7.1, (i) a certificate of a Responsible Officer stating that, to the
knowledge of such Responsible Officer, each Group Member during such period has
observed in all material respects or performed in all material respects all of
the applicable covenants and other agreements, and satisfied every condition,
contained in this Agreement and the other Loan Documents to be observed,
performed or satisfied by it in all material respects, and that such Responsible
Officer has obtained no knowledge of any Default or Event of Default, in each
case except as specified in such certificate and (ii)(x) a Compliance
Certificate containing all information and calculations reasonably necessary for
determining compliance by each Group Member with the provisions of this
Agreement referred to therein as of the last day of the fiscal quarter or fiscal
year of the Borrower, as the case may be, and, if applicable, for determining
the Applicable Margins and Commitment Fee Rate, and (y) to the extent not
previously disclosed to the Administrative Agent, a description of any change in
the jurisdiction of organization of any Loan Party and, concurrently with the
delivery of any financial statements pursuant to Section 7.1(a)(i) only, a
listing of any registered or applied-for material Intellectual Property in the
United States acquired by any Loan Party since the date of the most recent list
delivered pursuant to this clause (y) (or, in the case of the first such list so
delivered, since the Closing Date);


(b)          as soon as available, and in any event no later than 90 days after
the end of each fiscal year of the Borrower, a detailed consolidated budget for
the following fiscal year (including a projected consolidated balance sheet of
the Borrower and its Subsidiaries as of the end of the following fiscal year,
the related consolidated statements of projected cash flow, projected changes in
financial position and projected income and a description of the underlying
assumptions applicable thereto) (collectively, the “Projections”);


(c)          if the Borrower is not then a reporting company under the Exchange
Act within 45 days after the end of each fiscal quarter of the Borrower (90
days, in the case of the fourth fiscal quarter of any fiscal year, and 60 days,
in the case of the first fiscal quarter ending after the Closing Date), a
narrative discussion and analysis of the financial condition and results of
operations of the Borrower and its Subsidiaries for such fiscal quarter and for
the period from the beginning of the then current fiscal year to the end of such
fiscal quarter, as compared to the portion of the Projections covering such
periods and to the comparable periods of the previous year;


(d)          [reserved];
104

--------------------------------------------------------------------------------

(e)          within five Business Days after the same are sent, copies of all
financial statements and reports that any Parent or the Borrower sends to the
holders of any class of its debt securities or public equity securities and,
within five Business Days after the same are filed, copies of all financial
statements and reports that the Borrower may make to, or file with, the SEC;


(f)          concurrently with the delivery of any document or notice required
to be delivered pursuant to Section 7.1 or 7.2, Borrower shall indicate in
writing whether such document or notice contains Non-public Information. 
Borrower and each Lender acknowledge that certain of the Lenders may be
“public-side” Lenders (Lenders that do not wish to receive material Non-public
Information with respect to any Group Member or their securities) and, if
documents or notices required to be delivered pursuant to Section 7.1 or 7.2 or
otherwise are being distributed through IntraLinks/IntraAgency, SyndTrak or
another relevant website or other information platform (the “Platform”), any
document or notice that Borrower has indicated contains Non-public Information
shall not be posted on that portion of the Platform designated for such
public-side Lenders.  If Borrower has not indicated whether a document or notice
delivered pursuant to Section 7.1 or 7.2 contains Non-public Information,
Administrative Agent reserves the right to post such document or notice solely
on that portion of the Platform designated for Lenders who wish to receive
material nonpublic information with respect to the Group Members and their
securities.  Notwithstanding anything herein to the contrary, in no event shall
the Borrower request that the Administrative Agent make available to
“public-side” Lenders budgets or any certificates, reports or calculations with
respect to the Borrower’s compliance with the covenants contained herein; and


(g)          promptly, such additional financial and other information
(including, without limitation, information regarding any Single Employer Plan
or Multiemployer Plan and any reports or other information required to be filed
under ERISA) as the Administrative Agent or any Lender may from time to time
reasonably request (including any information that any Lender reasonably
requests in order to comply with its obligations under any “know-your-customer”
or anti-money laundering laws or regulations, including Patriot Act and the
Beneficial Ownership Regulation).


7.3   Payment of Obligations; Payment of Taxes.  (a)  Pay, discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all its material obligations of whatever nature, except where the
amount or validity thereof is currently being contested in good faith by
appropriate proceedings and reserves in conformity with GAAP with respect
thereto have been provided on the books of the relevant Group Member or where
failure to pay, discharge or otherwise satisfy such material obligations, in the
aggregate, has not had and would not reasonably be expected to result in a
Material Adverse Effect; and


(b)          pay all material Taxes imposed upon it or any of its properties or
assets or in respect of any of its income, businesses or franchises when due and
payable, and all claims (including claims for labor, services, materials and
supplies) for sums that have become due and payable and that by law have or may
become a Lien upon any of its properties or assets; provided, no such Tax need
be paid if it is being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted, so long as (a) adequate reserve or
other appropriate provision, as shall be required in conformity with GAAP, shall
have been made therefore and for any accrued interest and potential penalties or
other costs relating thereto, (b) in the case of a Tax or claim which has or may
become a Lien against any of the Collateral, such contest proceedings
conclusively operate to stay the sale of any material portion of the Collateral
to satisfy such Tax or claim and (c) any Tax or claim determined to be due,
together with any interest or penalties thereon is promptly paid after final
resolution of such contest.
105

--------------------------------------------------------------------------------

7.4   Maintenance of Existence; Compliance.  (a) (i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary to conduct
its business, except, in each case, as otherwise permitted by Section 8.4 and
except to the extent that failure to do so would not reasonably be expected to
have a Material Adverse Effect; and (b) comply with all Contractual Obligations
and Requirements of Law except to the extent that failure to comply therewith
would not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.  The Borrower will maintain in effect and enforce policies and
procedures reasonably designed to promote compliance by the Borrower, its
Subsidiaries and their respective directors, officers and employees with 
Anti-Corruption Laws and applicable Sanctions.


7.5   Maintenance of Property; Insurance.  (a)  Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted, except to the extent the failure to do so could not reasonably be
expected to have a Material Adverse Effect and (b) maintain with reputable
insurance companies insurance on all its property in at least such amounts and
against such risks (but including in any event public liability) as are usually
insured against in the same general area by companies engaged in the same or a
similar business.


7.6   Inspection of Property; Books and Records; Discussions.  (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit, upon
reasonable prior notice, any persons designated by the Administrative Agent, or
upon the occurrence and during the continuance of an Event of Default, any
Lender, to visit and inspect any of its properties and examine and make
abstracts from any of its books and records at such reasonable times and upon
reasonable intervals and to discuss the business, operations, properties and
financial and other condition of the Group Members with officers of the Group
Members and with their independent certified public accountants at such
reasonable times and upon reasonable intervals, in each case as any
Administrative Agent or, upon the occurrence of and during the continuance of an
Event of Default, any Lender may reasonably request; provided, that, unless an
Event of Default has occurred and is continuing, such visitation and inspection
rights may only be exercised by the Administrative Agent once per calendar year.
Notwithstanding anything to the contrary in this Section 7.6, none of the Group
Members will be required to disclose, permit the inspection, examination or
making copies or abstracts of, or discussion of, any document, information or
other matter that is subject to attorney-client or similar privilege or
constitutes attorney work product; provided that such Group Member shall have
notified the Administrative Agent that such document, information or other
matter is being withheld on the basis of the foregoing.
106

--------------------------------------------------------------------------------

7.7   Notices.  Promptly upon any Responsible Officer of any Group Member
acquiring knowledge thereof, give notice to the Administrative Agent and each
Lender of the following:


(a)          the occurrence of any Default or Event of Default;


(b)          any (i) default or event of default under any material Contractual
Obligation of any Group Member or (ii) litigation, investigation or proceeding
that may exist at any time between any Group Member and any Governmental
Authority, that is reasonably expected to be determined adversely and, if so
determined, would reasonably be expected to have a Material Adverse Effect;


(c)          any litigation or proceeding affecting any Group Member (i) which
is reasonably expected to be determined adversely and, if so determined, would
have or would reasonably be expected to have a Material Adverse Effect, (ii) in
which injunctive or other temporary or specific relief is sought which, if
granted, would reasonably be expected to have a Material Adverse Effect or (iii)
which relates to any Loan Document;


(d)          the following events, as soon as possible and in any event within
30 days after the Borrower knows or has reason to know thereof:  (i) the
occurrence of any Reportable Event with respect to any Single Employer Plan, the
incurrence of a failure to satisfy the minimum funding standard (as defined in
Sections 412 and 430 of the Code and Sections 302 and 303 of ERISA) (whether or
not waived) with respect to a Single Employer Plan, the creation of any Lien in
favor of the PBGC or a Single Employer Plan or any withdrawal from, or the
termination or Insolvency of, any Multiemployer Plan or (ii) the institution of
proceedings or the taking of any other action by the PBGC or the Borrower or any
Commonly Controlled Entity or any Multiemployer Plan with respect to the
withdrawal from, or the termination or Insolvency of, any Plan; and


(e)          any development or event that has had or would reasonably be
expected to have a Material Adverse Effect.


Each notice pursuant to this Section 7.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action, if any, the relevant Group Member proposes to
take with respect thereto.


7.8   Environmental Laws.  (a)  Comply in all material respects and conduct the
Business in compliance with, and make all commercially reasonable efforts to
ensure compliance in all material respects by all tenants and subtenants, if
any, with, all Environmental Laws, and obtain and comply in all material
respects with and maintain, and make all commercially reasonable efforts to
ensure that all tenants and subtenants, if any, obtain and comply in all
material respects with and maintain, any and all Environmental Permits required
pursuant to Environmental Law for the conduct of the Business or their
respective operations, in each case except for any such non-compliance or
failure to obtain that, individually or in the aggregate, would not be expected
to result in a Material Adverse Effect.
107

--------------------------------------------------------------------------------

(b)          Except as would not be expected to result in a Material Adverse
Effect, (i) unless being contested in good faith, conduct and complete in all
material respects all investigations, studies, sampling and testing, and all
remedial, removal and other actions required under Environmental Laws and (ii)
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws; provided, that
compliance within deadlines set by such orders or authorities shall be deemed to
be prompt.


7.9   Additional Collateral, etc.  (a)  With respect to any owned property
constituting Collateral acquired after the Closing Date by the Borrower or any
Subsidiary Guarantor as to which the Administrative Agent, for the benefit of
the Secured Parties, does not have a perfected Lien (except as expressly set
forth in the applicable Security Document), within 30 days of such acquisition
(or within such longer period of time as reasonably consented to by the
Administrative Agent) (i) execute and deliver to the Administrative Agent such
amendments to the Guarantee and Collateral Agreement or such other documents as
the Administrative Agent reasonably deems necessary or advisable to grant to the
Administrative Agent, for the benefit of the Secured Parties, a security
interest in such property and (ii) take all actions reasonably necessary or
advisable to grant to the Administrative Agent, for the benefit of the Secured
Parties, a (except as expressly set forth in the applicable Security Document)
perfected security interest in such property, including the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the Guarantee and Collateral Agreement or by law or as may be reasonably
requested by the Administrative Agent.


(b)          Subject to the last sentence of this Section 7.9(b), with respect
to any fee simple interest in any real property having a value of at least
$6,000,000 acquired after the Closing Date by the Borrower or any Subsidiary
Guarantor within ninety (90) days of such acquisition (or within such longer
period of time as reasonably consented to by the Administrative Agent) (A)
execute, acknowledge and deliver a Mortgage in favor of the Administrative
Agent, for the benefit of the Secured Parties, in an amount no greater than 125%
of the purchase price if the property is located in a state with mortgage
recording tax covering such real property, (B) if requested by the
Administrative Agent, provide the Secured Parties with (1) title and extended
coverage insurance covering such real property in an amount at least equal to
the purchase price of such real property (and endorsements thereto) together
with a current ALTA survey thereof, together with a surveyor’s certificate,
provided that, if the Borrower is able to obtain a “no change” affidavit
acceptable to the title company and does deliver such certificate to the title
company to enable it to issue a title policy (x) removing all exceptions which
would otherwise have been raised by the title company as a result of the absence
of a current survey for such real property and (y) including all endorsements
that would otherwise have been included had a current survey been obtained, then
a current survey shall not be required; and (2) any consents or estoppels
reasonably deemed necessary or advisable by the Administrative Agent in
connection with such Mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent, (C) a flood hazard
certificate, certified to the Administrative Agent, specifying whether such real
property is located in a special flood hazard zone and if so, evidence of flood
insurance as required by any Requirement of Law and (D) if reasonably requested
by the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.  Notwithstanding the foregoing, the Administrative Agent shall not enter
into any Mortgage in respect of any real property acquired by any Loan Party
after the Closing Date unless and until (a) if such Mortgaged Property relates
to a property not located in a flood zone, the date that is five (5) Business
Days or (b) if such Mortgaged Property relates to a property located in a flood
zone, the date that is fourteen (14) days, after the Administrative Agent has
delivered to the Lenders the following documents in respect of such real
property: (i) a completed flood hazard determination from a third party vendor;
(ii) if such real property is located in a “special flood hazard area”, (A) a
notification to the applicable Loan Parties of that fact and (if applicable)
notification to the applicable Loan Parties that flood insurance coverage is not
available and (B) evidence of the receipt by the applicable Loan Parties of such
notice; and (iii) if required by Flood Insurance Laws, evidence of required
flood insurance.
108

--------------------------------------------------------------------------------

(c)          With respect to any new Restricted Subsidiary that is not an
Excluded Subsidiary (or such other Restricted Subsidiary designated by the
Borrower as a Subsidiary Guarantor) created or acquired after the Closing Date
by any Group Member (which, for the purposes of this Section 7.9(c), shall
include any existing Restricted Subsidiary that ceases to be a Foreign
Subsidiary or an Excluded Subsidiary), promptly (or within such period of time
as reasonably consented to by the Administrative Agent) (i) execute and deliver
to the Administrative Agent such amendments to the Guarantee and Collateral
Agreement as the Administrative Agent reasonably deems necessary or advisable to
grant to the Administrative Agent, for the benefit of the Secured Parties, a
perfected security interest in the Capital Stock of such new Restricted
Subsidiary (to the extent constituting Collateral) that is owned by any Group
Member, (ii) deliver to the Administrative Agent the certificates, if any,
representing such Capital Stock, together with undated stock powers or
equivalents, in blank, executed and delivered by a duly authorized officer of
the relevant Group Member, (iii) cause such new Restricted Subsidiary (A) to
become a party to the Guarantee and Collateral Agreement, (B) to take such
actions reasonably necessary or reasonably advisable to grant to the
Administrative Agent for the benefit of the Secured Parties a (to the extent
provided in the Guarantee and Collateral Agreement) perfected security interest
in the Collateral described in the Guarantee and Collateral Agreement with
respect to such new Restricted Subsidiary, including the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the Guarantee and Collateral Agreement or by law or as may be reasonably
requested by the Administrative Agent and (C) to deliver to the Administrative
Agent a certificate of such Restricted Subsidiary, substantially in the form of
Exhibit C, with appropriate insertions and attachments, and (iv) if requested by
the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.


(d)          With respect to (i) any new Foreign Subsidiary created or acquired
after the Closing Date by any Group Member (other than by any Group Member that
is a Foreign Subsidiary) that is a Material Foreign Subsidiary or a direct or
indirect parent of any Material Subsidiaries or (ii) any Foreign Subsidiary
owned by any Group Member (other than by any Group Member that is a Foreign
Subsidiary) that (x) becomes a Material Foreign Subsidiary or (y) is a direct or
indirect parent of any Subsidiary that becomes a Material Foreign Subsidiary,
promptly (A) (or within such period of time as reasonably consented to by the
Administrative Agent) execute and deliver to the Administrative Agent such
amendments or supplements to the Guarantee and Collateral Agreement as the
Administrative Agent deems necessary or advisable to grant to the Administrative
Agent, for the benefit of the Secured Parties, a (except as expressly set forth
in the Guarantee and Collateral Agreement) perfected security interest in the
Capital Stock of such new Foreign Subsidiary (to the extent constituting
Collateral) that is owned by any such Group Member (provided, that in no event
shall more than 65% of the total outstanding voting Capital Stock of any such
new Foreign Subsidiary be required to be so pledged), (B) deliver to the
Administrative Agent the certificates, if any, representing such Capital Stock,
together with undated stock powers or equivalents, in blank, executed and
delivered by a duly authorized officer of the relevant Group Member, as the case
may be, and take such other action as may be reasonably necessary or, in the
reasonable opinion of the Administrative Agent, desirable to perfect the
Administrative Agent’s security interest therein, and (C) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.
109

--------------------------------------------------------------------------------

(e)          If at any time the aggregate amount of Consolidated EBITDA or
Consolidated Total Assets attributable to all Restricted Subsidiaries that are
not Material Subsidiaries exceeds five percent (5.0%) of Consolidated EBITDA of
the Borrower and its Restricted Subsidiaries for any such period or five percent
(5.0%) of Consolidated Total Assets of the Borrower and its Restricted
Subsidiaries as of the end of any such fiscal quarter, the Borrower (or, in the
event the Borrower has failed to do so within forty-five (45) days, the
Administrative Agent) shall designate sufficient Domestic Subsidiaries as
“Material Domestic Subsidiaries” or sufficient Foreign Subsidiaries as “Material
Foreign Subsidiaries” to eliminate such excess, and such designated Restricted
Subsidiaries shall for all purposes of this Agreement constitute Material
Domestic Subsidiaries or Material Foreign Subsidiaries, respectively.


(f)          Notwithstanding anything to the contrary herein or in any other
Loan Document, it is understood and agreed that:


(i)          no Loan Party shall be required to seek any landlord waiver, bailee
letter, estoppel, warehouseman waiver or other collateral access, lien waiver or
similar letter or agreement;


(ii)          no Loan Party shall be required to perfect a security interest in
any asset to the extent perfection of a security interest in such asset would be
prohibited under any applicable Law;


(iii)          the Administrative Agent shall not require the taking of a Lien
on, or require the perfection of any Lien granted in, those assets as to which
the cost of obtaining or perfecting such Lien (including any Taxes or expenses
payable relating to such Lien) is excessive in relation to the benefit to the
Lenders of the security afforded thereby as reasonably determined by the Parent
Borrower and the Administrative Agent;


(iv)          no actions in any non-U.S. jurisdiction or required by the laws of
any non-U.S. jurisdiction shall be required in order to create any security
interests in any assets or to perfect or make enforceable such security
interests (including any Intellectual Property registered in any non-U.S.
jurisdiction) (it being understood that there shall be no security agreements or
pledge agreements governed under the laws of any non-U.S. jurisdiction or any
requirement to make any filings in any foreign jurisdiction including with
respect to foreign Intellectual Property); and
110

--------------------------------------------------------------------------------

(v)          no actions shall be required with respect to assets requiring
perfection through control agreements or perfection by “control” (as defined in
the UCC) (other than in respect of Indebtedness for borrowed money (other than
intercompany Indebtedness) owing to the Loan Parties evidenced by a note in
excess of $5,000,000, Indebtedness of any non-Loan Party that is owing to any
Loan Party in excess of $5,000,000 (which shall be evidenced by an intercompany
note and pledged to the Administrative Agent)) and certificated Capital Stock of
Wholly Owned Restricted Subsidiaries that are Material Subsidiaries otherwise
required to be pledged pursuant to the Guarantee and Collateral Agreement to the
extent otherwise required by Section 7.9(a).  Notwithstanding the foregoing, in
each case subject to the terms and conditions set forth in the Guarantee and
Collateral Agreement, in the case of any Collateral consisting of uncertificated
securities in excess of $5,000,000, the applicable Loan Party shall have caused
the issuer thereof to either (x) register the Administrative Agent as the owners
of such uncertificated securities or (y) promptly agree in writing that such
issuer will comply with instructions issued or originated by the Administrative
Agent without further consent of such Loan Party.


7.10   Use of Proceeds.  Use the proceeds of the Loans only for the purposes
specified in Section 5.16.


7.11   Further Assurances.  From time to time execute and deliver, or cause to
be executed and delivered, such additional instruments, certificates or
documents, and take all such actions, as the Administrative Agent may reasonably
request for the purposes of implementing or effectuating the provisions of this
Agreement and the other Loan Documents, or of perfecting or renewing the rights
of the Administrative Agent and the Lenders with respect to the Collateral (or
with respect to any additions thereto or replacements or proceeds thereof or
with respect to any other property or assets hereafter acquired by the borrower
or any Restricted Subsidiary which may be deemed to be part of the Collateral)
pursuant hereto or thereto.  Upon the exercise by the Administrative Agent or
any Lender of any power, right, privilege or remedy pursuant to this Agreement
or the other Loan Documents which requires any consent, approval, recording,
qualification or authorization of any Governmental Authority, the Borrower will,
if reasonably requested by the Administrative Agent, use commercially reasonable
efforts to execute and deliver, or to cause the execution and delivery of, all
applications, certifications, instruments and other documents and papers that
the Administrative Agent or such Lenders may be required to obtain from the
Borrower or any of its Restricted Subsidiaries for such governmental consent,
approval, recording, qualification or authorization.
111

--------------------------------------------------------------------------------

7.12   Ratings.  The Borrower will use commercially reasonable efforts to obtain
and maintain (but not maintain any specific rating) a public corporate family
and/or corporate credit rating, as applicable, and public ratings in respect of
the Term Loans provided pursuant to this Agreement, in each case, from at least
two of S&P, Moody’s and Fitch.


7.13   Post-Closing Items.  Deliver the items described on Schedule 7.13 within
the period or by the date specified therein or, within such longer period of
time or by such later date as reasonably consented to by the Administrative
Agent.


SECTION 8.          NEGATIVE COVENANTS


The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding (other than to the extent Cash
Collateralized) or any Loan or other amount is owing to any Lender or the
Administrative Agent hereunder, the Borrower shall not, and shall not permit any
of its Restricted Subsidiaries to, directly or indirectly:


8.1   Financial Condition Covenant.  Permit the Consolidated Senior Secured Net
Leverage Ratio, as of the last day of any fiscal quarter (commencing with the
fiscal quarter ending September 30, 2019) on which any Revolving Loans are
outstanding, to exceed 3.50:1.00.


8.2   Indebtedness.  Create, issue, assume, become liable in respect of or
otherwise Incur, or suffer to exist, any Indebtedness, except:


(a)          Indebtedness of any Loan Party pursuant to any Loan Document;


(b)          Indebtedness (i) of the Borrower to any Restricted Subsidiary, (ii)
of any Subsidiary Guarantor to the Borrower or any Restricted Subsidiary, (iii)
of any Restricted Subsidiary that is not a Subsidiary Guarantor to any other
Restricted Subsidiary that is not a Subsidiary Guarantor and (iv) to the extent
permitted pursuant to Section 8.7(j) or 8.7(bb), of any Restricted Subsidiary
that is not a Subsidiary Guarantor to the Borrower or any Subsidiary Guarantor;


(c)          Guarantee Obligations Incurred in the ordinary course of business
by the Borrower or any of its Restricted Subsidiaries of obligations of the
Borrower, any Subsidiary Guarantor and, to the extent permitted pursuant to
Section 8.7, of any Restricted Subsidiary that is not a Subsidiary Guarantor;
and Guarantee Obligations Incurred by any Restricted Subsidiary that is not a
Subsidiary Guarantor of obligations of any other Restricted Subsidiary that is
not a Subsidiary Guarantor;


(d)          Indebtedness of the Borrower and its Restricted Subsidiaries
outstanding on the Closing Date and listed on Schedule 8.2(d) and any Permitted
Refinancing thereof;


(e)          Indebtedness (including Capital Lease Obligations) secured by Liens
permitted by Section 8.3(g) in an aggregate principal amount not to exceed,
immediately after giving effect to the issuance or Incurrence of such
Indebtedness and taken together with all such Indebtedness Incurred and then
outstanding under this Section 8.2(e), the greater of (i) $60,000,000 and (ii)
3.0% of Consolidated Total Assets as of the last day of the most recently ended
fiscal quarter for which financial statements have been delivered pursuant to
Section 7.1 and any Permitted Refinancing of such Indebtedness;
112

--------------------------------------------------------------------------------

(f)          Hedge Agreements permitted under Section 8.11;


(g)          Indebtedness of Foreign Subsidiaries, and guarantees thereof by
Foreign Subsidiaries, in an aggregate principal amount not to exceed at any time
the greater of (i) $90,000,000 and (ii) 4.5% of Consolidated Total Assets as of
the last day of the most recently ended fiscal quarter for which financial
statements have been delivered pursuant to Section 7.1;


(h)          unsecured Indebtedness of the Borrower in respect of Management
Advances in an aggregate principal amount not to exceed $7,500,000 Incurred in
any fiscal year;


(i)          guarantees of Indebtedness of directors, officers and employees of
Borrower or any of its Restricted Subsidiaries in respect of expenses of such
Persons in connection with relocations and other ordinary course of business
purposes, if the aggregate amount of Indebtedness so guaranteed, when added to
the aggregate amount of unreimbursed payments theretofore made in respect of
such guarantees and the amount of Investments then outstanding under Section
8.7(f), shall not at any time exceed $7,500,000;


(j)          (i) Indebtedness of a Restricted Subsidiary of the Borrower
acquired in a Permitted Acquisition and outstanding at the time of such
Permitted Acquisition, (ii) Indebtedness assumed at the time of a Permitted
Acquisition of an asset securing such Indebtedness so long as, in the case of
each of clauses (i) and (ii), (x) such Indebtedness was not Incurred in
connection with, or in anticipation or contemplation of, such Permitted
Acquisition and (y) the aggregate principal amount of such Indebtedness does not
at any time exceed $50,000,000, and (iii) any Permitted Refinancing of such
Indebtedness under clause (i) or (ii);


(k)          guarantees of Indebtedness of a Person which is not a Restricted
Subsidiary of the Borrower and in which the Borrower or a Restricted Subsidiary
made an investment permitted by Section 8.7(m) or preferred Capital Stock of a
Foreign Subsidiary which such Foreign Subsidiary is obligated to purchase,
redeem, retire or otherwise acquire, if the aggregate outstanding principal
amount so guaranteed and the aggregate outstanding redemption value of such
Capital Stock, when added to (i) unreimbursed payments theretofore made in
respect of such guarantees and (ii) Investments then outstanding under Section
8.7(m), does not at any time exceed $7,500,000;


(l)          [reserved];


(m)          Indebtedness which may be deemed to exist pursuant to any
guaranties, performance, surety, statutory, appeal or similar obligations
(including in connection with workers’ compensation), or obligations in respect
of letters of credit, bank guarantees or similar instruments related thereto, in
each case Incurred in the ordinary course of business;
113

--------------------------------------------------------------------------------

(n)          Indebtedness in respect of Specified Cash Management Obligations,
netting services, overdraft protections and otherwise in connection with deposit
accounts;


(o)          Indebtedness arising from agreements providing for indemnification,
adjustment of purchase price or similar obligations, or from guaranties, surety
bonds or performance bonds securing the performance of the Borrower or any of
its Restricted Subsidiaries pursuant to such agreements, in connection with
permitted Investments or permitted Dispositions;


(p)          Indebtedness consisting of promissory notes issued to present or
former officers, directors or employees of any Group Member upon the death,
disability, retirement or termination of employment or service of such officer,
director or employee or otherwise to finance the purchase or redemption of
Capital Stock of Borrower, to the extent the applicable Restricted Payment is
permitted by Section 8.6;


(q)          Indebtedness representing insurance premiums owing in the ordinary
course of business;


(r)          unsecured Indebtedness of any Borrower or any Restricted Subsidiary
in an aggregate outstanding principal amount not to exceed 100% of the amount of
Net Cash Proceeds received by the Borrower from capital contributions or the
issuance or sale of Capital Stock (other than Disqualified Capital Stock) to the
extent such Net Cash Proceeds have not been otherwise applied to build the
Available Amount or any other basket for the incurrence of Indebtedness or the
making of any Investment or Restricted Payment and (ii) any Permitted
Refinancing Indebtedness thereof;


(s)          (i) Indebtedness of the Borrower or any Subsidiary Guarantor
Incurred in connection with a Permitted Acquisition; provided that (A) the
Consolidated Senior Secured Net Leverage Ratio after giving effect to the
Incurrence thereof (subject to Section 1.3) is less than or equal to 3.00:1.00
(assuming for this purpose that any revolving commitments being incurred
pursuant to this Section 8.2(s) at the time of such calculation are fully drawn
and assuming for purposes of such calculation that any unsecured Indebtedness
incurred pursuant to this Section 8.2(s) or incurred under the Ratio Incremental
Amount are deemed to be secured ratably with the Facilities for purposes of
calculating the Consolidated Senior Secured Net Leverage Ratio), (B) such
Indebtedness is not scheduled to mature prior to (x) in the case of such
Indebtedness secured on a pari passu basis, the Latest Maturity Date and (y) in
the case of such Indebtedness secured on a junior basis or unsecured, the date
that is 91 days after the Latest Maturity Date (provided that, this clause (B)
shall not apply to any bridge loans permitted under this Section 8.2(s) prior to
its conversion), (C) such Indebtedness is not guaranteed by any Restricted
Subsidiaries other than the Subsidiary Guarantors, (D) if such Indebtedness is
secured, the obligations in respect thereof shall not be secured by any property
or assets of the Borrower or any Restricted Subsidiary other than the Collateral
and the security agreements relating to such Indebtedness are substantially the
same as the Security Documents (with such differences as are reasonably
satisfactory to the Administrative Agent), (E) if such Indebtedness is secured
on a pari passu basis, such Indebtedness must be in the form of senior secured
notes and (F) if such Indebtedness is secured, a Senior Representative validly
acting on behalf of the holders of such Indebtedness shall have become party to,
if secured on a pari passu basis, a Pari Debt Intercreditor Agreement and, if
secured on a junior basis, an Intercreditor Agreement, and (ii) any Permitted
Refinancing thereof;
114

--------------------------------------------------------------------------------

(t)          Indebtedness in respect of bid, workers’ compensation claims,
self-insurance obligations, bankers’ acceptances, performance or surety, appeal
or similar bonds issued for the account of and completion guarantees and other
similar obligations provided by any Group Member in each case in the ordinary
course of business and consistent with past practices, including guarantees or
obligations with respect to letters of credit supporting such bid bonds,
performance bonds, surety bonds and similar obligations;


(u)          Indebtedness representing deferred compensation to employees of the
Borrower and its Restricted Subsidiaries permitted by the terms of this
Agreement and Incurred in the ordinary course of business;


(v)          Permitted Pari Passu Refinancing Debt, Permitted Junior Refinancing
Debt, Permitted Unsecured Refinancing Indebtedness and any Permitted Refinancing
thereof;


(w)          (i) Indebtedness of the Borrower or any Subsidiary Guarantor in
respect of one or more series of notes or loans that are either senior or
subordinated and unsecured or secured by Liens on the Collateral ranking junior
to or pari passu with the Liens securing the Obligations (or any bridge loans to
the extent that the long-term indebtedness into which such bridge loans convert
into otherwise satisfies the requirements of this Section 8.2(w)) that are
issued or made in lieu of Incremental Loans (any such Indebtedness, “Incremental
Equivalent Debt”); provided that (A) such Indebtedness is not scheduled to
mature prior to (x) in the case of such Indebtedness secured on a pari passu
basis, the Latest Maturity Date and (y) in the case of such Indebtedness secured
on a junior basis or unsecured, the date that is 91 days after the Latest
Maturity Date (provided that, this clause (A) shall not apply to any bridge
loans permitted under this Section 8.2(w) prior to its conversion), (B) the
aggregate principal amount of all such Indebtedness Incurred pursuant to this
Section 8.2(w) shall not exceed the Incremental Amount, (C) such Indebtedness is
not guaranteed by any Restricted Subsidiaries other than the Subsidiary
Guarantors, (D) in the case of such Indebtedness that is secured, the
obligations in respect thereof shall not be secured by any property or assets of
the Borrower or any Restricted Subsidiary other than the Collateral and the
security agreements relating to such Indebtedness are substantially the same as
the Security Documents (with such differences as are reasonably satisfactory to
the Administrative Agent), (E) such unsecured or senior Incremental Equivalent
Debt shall not provide for any scheduled prepayments of principal prior to the
final maturity date of such debt, (F) if such Indebtedness is secured on a pari
passu basis, such Indebtedness must be in the form of senior secured notes and
(G) if such Indebtedness is secured, a Senior Representative validly acting on
behalf of the holders of such Indebtedness shall have become party to, if
secured on a pari passu basis, a Pari Debt Intercreditor Agreement and, if
secured on a junior basis, an Intercreditor Agreement, and (ii) any Permitted
Refinancing thereof;
115

--------------------------------------------------------------------------------

(x)          unsecured Indebtedness of the Borrower or any Subsidiary Guarantor
so long as (i) such Indebtedness (A) matures no earlier than the Latest Maturity
Date (provided that, this clause (A) shall not apply to any bridge loans to the
extent that the long-term indebtedness into which such bridge loans convert into
otherwise satisfies the requirements of this clause (A)) and (B) does not
require any mandatory prepayments, redemptions, sinking fund payments or
purchase offers prior to maturity, except in case of certain customary asset
sales or changes of control (provided that, this clause (B) shall not apply with
respect to any mandatory prepayments of bridge loans permitted under this
Section 8.2(x) with the proceeds of other unsecured Indebtedness, including
senior unsecured notes) and (ii) subject to Section 1.3, on the date of the
Incurrence of such Indebtedness, and any Permitted Refinancing in respect
thereof, as the case may be, after giving effect to the Incurrence thereof, the
Consolidated Coverage Ratio would be greater than 2.00:1.00;


(y)          additional Indebtedness of the Group Members in an aggregate
principal amount not to exceed at any one time outstanding the greater of (i)
$60,000,000 and (ii) 3.0% of Consolidated Total Assets as of the last day of the
most recently ended fiscal quarter for which financial statements have been
delivered pursuant to Section 7.1; and


(z)          (i) Indebtedness of the Borrower in respect of the Senior Notes in
an aggregate principal amount not to exceed $500,000,000 and Guarantee
Obligations of any Subsidiary Guarantor in respect of such Indebtedness and (ii)
any Permitted Refinancing thereof.

        The accrual of interest, the accretion of accreted value and the payment
of interest in the form of additional Indebtedness shall not be deemed to be an
Incurrence of Indebtedness for purposes of this Section 8.2.  The principal
amount of any non-interest bearing Indebtedness or other discount security
constituting Indebtedness at any date shall be the principal amount thereof that
would be shown on a balance sheet of the Borrower dated such date prepared in
accordance with GAAP.


8.3   Liens.  Create, become subject to, assume or otherwise incur, or suffer to
exist, any Lien upon any of its property, whether now owned or hereafter
acquired, except for:


(a)          Liens for taxes, assessments or government charges not yet due or
that are being contested in good faith by appropriate proceedings and for which
the relevant Group Member has set aside reserves with respect on its books in
conformity with GAAP;


(b)          carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business that are not
overdue for a period of more than 60 days or that are being contested in good
faith by appropriate proceedings;


(c)          pledges or deposits in connection with workers’ compensation,
unemployment insurance, old age pensions, or other social security or retirement
benefits or similar legislation;
116

--------------------------------------------------------------------------------

(d)          (i) deposits to secure the performance of bids, trade contracts
(other than for borrowed money), leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business or (ii) arising by virtue of deposits made in
the ordinary course of business to secure liability for premiums to insurance
carriers;


(e)          easements, rights-of-way, restrictions (including zoning
restrictions) and other similar encumbrances and minor title defects or matters
that would be disclosed in an accurate survey affecting real property incurred
in the ordinary course of business that, in the aggregate, do not in any case
materially interfere with the ordinary conduct of the business of any Group
Member or materially detract from the value of the real property subject
thereto;


(f)          Liens created pursuant to the Loan Documents;


(g)          Liens securing Indebtedness permitted by Section 8.2(e) if (i) such
Liens are created substantially simultaneously with the Incurrence of such
Indebtedness (for the acquisition of certain property) or within 270 days
thereafter and (ii) such Liens do not at any time encumber any property other
than the property financed by such Indebtedness (except for additions and
accessions to such assets, replacements and products thereof and customary
deposits); provided, that individual financings of equipment provided by one
lender may be cross-collateralized to other financings of equipment provided by
such lender;


(h)          any interest or title of a lessor under any lease entered into by a
Group Member in the ordinary course of its business and covering only the assets
so leased and other statutory and common law landlords’ liens under leases;


(i)          Liens in existence on the Closing Date listed on Schedule 8.3(i)
and modifications, replacements, renewals or extensions thereof; provided, that
no such Lien is spread to cover any additional property after the Closing Date
and the amount of the aggregate obligations, if any, secured by any such Lien
are not increased;


(j)          attachment and judgment Liens, to the extent and for so long as the
underlying judgments and decrees do not constitute an Event of Default pursuant
to Section 9;


(k)          Liens on property or assets acquired pursuant to a Permitted
Acquisition, or on property or assets of a Restricted Subsidiary in existence at
the time such Restricted Subsidiary is acquired pursuant to a Permitted
Acquisition, if (i) any Indebtedness secured by such Liens is permitted by
Section 8.2(j), and (ii) such Liens are not incurred in connection with, or in
contemplation or anticipation of, such Permitted Acquisition and do not attach
to any other asset of any Group Member; and Liens on such property or assets
securing refinancings, renewals and extensions of such Indebtedness permitted
under Section 8.2(j);


(l)          Liens on assets of Foreign Subsidiaries securing Indebtedness
permitted pursuant to Section 8.2(g);


(m)          Liens on property subject to sale-leaseback transactions;
117

--------------------------------------------------------------------------------

(n)          licenses, sublicenses, leases or subleases granted to other Persons
in the ordinary course of business that do not, individually or in the
aggregate, materially interfere with the conduct of the business of the Borrower
or any of its Restricted Subsidiaries taken as a whole;


(o)          (i) any encumbrances or restrictions with respect to the Capital
Stock of any Unrestricted Subsidiary, (ii) consisting of customary rights of
first refusal and tag, drag and similar rights in joint venture agreements and
agreements with respect to non-Wholly Owned Subsidiaries and (iii) any
encumbrance or restriction (including put and call arrangements) in favor of a
joint venture party with respect to the Capital Stock of, or assets owned by,
any joint venture or similar arrangement pursuant to any joint venture or
similar agreement;


(p)          any interest of any Group Member’s clients in vehicles that are on
consignment to the Borrower and any proceeds thereof;


(q)          Liens securing Indebtedness permitted by Section 8.2(s);


(r)          Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection or (ii) in favor of
a banking institution arising as a matter of law encumbering deposits (including
the right of set-off) and which are within the general parameters customary in
the banking industry;


(s)          Liens (i) on earnest money deposits of cash or Cash Equivalents in
connection with any Investments made pursuant to Section 8.7(h) or 8.7(z) or
(ii) consisting of an agreement to Dispose of any property in a Disposition
permitted under Section 8.5;


(t)          Liens in the nature of the right of setoff in favor of
counterparties to contractual agreements with the Loan Parties in the ordinary
course of business;


(u)          the filing of UCC financing statements solely as a precautionary
measure in connection with operating leases or consignment of goods and similar
arrangements;


(v)          Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;


(w)          Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 8.7;


(x)          Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto to the extent permitted under
Section 8.2(q);


(y)          Liens in connection with the sale or transfer of any assets in a
transaction permitted under Section 8.5, customary rights and restrictions
contained in agreements relating to such sale or transfer pending the completion
thereof solely relating to such assets so sold or transferred;
118

--------------------------------------------------------------------------------

(z)          Liens in favor of a Loan Party on assets of a Subsidiary that is
not required to be a Subsidiary Guarantor;


(aa)          Liens on Collateral securing Permitted Pari Passu Refinancing
Debt, Permitted Junior Refinancing Debt, secured Indebtedness Incurred pursuant
to Section 8.2(v) (provided that, if secured on a pari passu basis, a Senior
Representative validly acting on behalf of the holders of such Indebtedness
shall have become party to a Pari Debt Intercreditor Agreement, and if secured
on a junior basis, a Senior Representative validly acting on behalf of the
holders of such Indebtedness shall have become party to an Intercreditor
Agreement) and any Permitted Refinancing thereof;


(bb)          Permitted Encumbrances;


(cc)          Liens solely on the proceeds of Escrow Debt and any interest
thereof, securing the applicable Escrow Debt; and


(dd)          Liens not otherwise permitted by this Section 8.3 so long as
neither (i) the aggregate outstanding principal amount of the obligations
secured thereby nor (ii) the aggregate fair market value (determined as of the
date such Lien is incurred) of the assets subject thereto exceeds at any one
time the greater of (x) $60,000,000 and (y) 3.0% of Consolidated Total Assets as
of the last day of the most recently ended fiscal quarter for which financial
statements have been delivered pursuant to Section 7.1.


8.4  Fundamental Changes.  Merge into, consolidate or amalgamate with any other
Person, or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), Dispose of, all or substantially all of its property or business
or (solely with respect to the Borrower) change its jurisdiction of organization
to any jurisdiction outside of the United States, except:


(a)          that any Restricted Subsidiary of the Borrower may be merged,
amalgamated, consolidated or liquidated (i) with or into the Borrower if the
Borrower is the continuing or surviving corporation, (ii) with or into any
Subsidiary Guarantor if the Subsidiary Guarantor is the continuing or surviving
corporation or (iii) subject to Section 8.7(j), with or into any Foreign
Subsidiary; and any Restricted Subsidiary that is not a Loan Party may be
merged, amalgamated or consolidated with or into any other Restricted Subsidiary
that is not a Loan Party;


(b)          that any Restricted Subsidiary of the Borrower may Dispose of any
or all of its assets (upon voluntary liquidation, winding up, dissolution or
otherwise) as permitted by Section 8.5 (other than Section 8.5(c)), or to the
Borrower or any Subsidiary Guarantor or, subject to Section 8.7(j), any Foreign
Subsidiary; and any Restricted Subsidiary that is not a Loan Party may Dispose
of any or all of its assets (upon voluntary liquidation or otherwise) to any
other Restricted Subsidiary that is not a Loan Party;
119

--------------------------------------------------------------------------------

(c)          any Restricted Subsidiary may merge into or consolidate with any
Person in order to consummate a Disposition made in compliance with Section 8.5
(other than Section 8.5(c)) in which the surviving entity is not a Subsidiary;


(d)          any Restricted Subsidiary may dissolve, liquidate or wind up its
affairs at any time; provided that such dissolution, liquidation or winding up,
as applicable, could not reasonably be expected to have a Material Adverse
Effect; provided, further, that, if the other party is not a Loan Party, no
Default exists after giving effect to such transaction;


(e)          any merger, consolidation or amalgamation between the Borrower or a
Subsidiary Guarantor, on the one hand, and any other Person, on the other hand;
provided, that the Borrower or such Subsidiary Guarantor, as the case may be, is
the surviving entity of any such merger, consolidation or amalgamation; and


(f)          any merger, consolidation or amalgamation between a Restricted
Party that is not a Loan Party, on the one hand, and any other Person, on the
other hand; provided, that such Restricted Subsidiary is the surviving entity of
any such merger, consolidation or amalgamation.


8.5   Disposition of Property.  Dispose of any of its property, whether now
owned or hereafter acquired, or, in the case of any Restricted Subsidiary, issue
or sell any shares of such Restricted Subsidiary’s Capital Stock to any Person,
except:


(a)          the Disposition of (i) obsolete, used, surplus or worn out property
in the ordinary course of business (including the abandonment or other
Disposition of Intellectual Property that is in the reasonable judgment of the
Borrower, no longer economically practicable to maintain or used or useful in
the conduct of the business of the Borrower and its Restricted Subsidiaries
taken as a whole), (ii) Dispositions of property no longer used or useful in the
conduct of the business of the Borrower and its Restricted Subsidiaries and
(iii) cash and Cash Equivalents;


(b)          the sale of inventory or the licensing, sublicensing or other
disposition of Intellectual Property in the ordinary course of business;


(c)          Dispositions permitted by Sections 8.4(a), 8.4(b) and 8.4(e);


(d)          the sale or issuance of (i) Capital Stock of any Restricted
Subsidiary to the Borrower or any Subsidiary Guarantor and (ii) Capital Stock of
any Subsidiary that is not a Subsidiary Guarantor to any other Subsidiary that
is not a Subsidiary Guarantor;


(e)          sale-leaseback transactions;


(f)          sales, transfers or dispositions by the Borrower or any of its
Restricted Subsidiaries of non-strategic assets purchased as part of a Permitted
Acquisition, so long as (i) no Default then exists or would result therefrom,
(ii) the Borrower or such Restricted Subsidiary receives at least fair market
value (as determined in good faith by the Borrower), (iii) the aggregate
proceeds received by the Borrower or such Restricted Subsidiary from all such
sales, transfers or dispositions relating to a given Permitted Acquisition do
not exceed 40% of the aggregate consideration paid for such Permitted
Acquisition and (iv) such non-strategic assets are sold, transferred or disposed
of on or prior to the first anniversary of such Permitted Acquisition;
120

--------------------------------------------------------------------------------

(g)          Asset Swaps;


(h)          Dispositions of property from (a) the Borrower to any Subsidiary
Guarantor, (b) any Subsidiary Guarantor to any other Subsidiary Guarantor and
(c) any Restricted Subsidiary that is not a Subsidiary Guarantor to any other
Restricted Subsidiary of the Borrower that is not a Subsidiary Guarantor or to
any Loan Party;


(i)          Dispositions permitted by Section 8.3, Section 8.6 and Section 8.7;


(j)          leases or subleases of property in the ordinary course of business
which do not materially interfere with the conduct of the business of the
Borrower or any of its Restricted Subsidiaries taken as a whole;


(k)          Dispositions of property in connection with Recovery Events;


(l)          Dispositions of past due accounts receivable in connection with the
collection, write down or compromise thereof in the ordinary course of business;


(m)          other Dispositions of property having an aggregate fair market
value not in excess of $7,500,000 (as determined by the Borrower in good faith);


(n)          sales, transfers, leases and other dispositions to a Foreign
Subsidiary; provided, that any such sales, transfers, leases or other
dispositions from the Borrower or any Subsidiary Guarantor shall be made (i) in
compliance with Section 8.9 and (ii) to the extent not made in compliance with
Section 8.9, shall be treated as an Investment in such Foreign Subsidiary and
shall be permitted only to the extent permitted pursuant to Section 8.7;


(o)          Dispositions of Investments in joint ventures, to the extent
required by, or made pursuant to buy/sell arrangements between the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements; provided that the consideration received shall be in an amount at
least equal to the fair market value thereof (determined in good faith by the
Borrower);


(p)          sales, forgiveness or other dispositions of accounts receivable in
the ordinary course of business in connection with the collection or compromise
thereof;


(q)          any issuance or sale of Capital Stock in, or sale of Indebtedness
or other securities of, an Unrestricted Subsidiary;


(r)          the issuance of Capital Stock by a Restricted Subsidiary that
represents all or a portion of the consideration paid by the Borrower or a
Restricted Subsidiary in connection with any Investment permitted by Section
8.7, including in connection with the formation of a joint venture with a Person
other than a Restricted Subsidiary;
121

--------------------------------------------------------------------------------

(s)          Dispositions of other property; provided that (i) at the time of
such Disposition, no Default or Event of Default shall have occurred and been
continuing or would result from such Disposition, (ii) with respect to any
Disposition pursuant to this Section 8.5(s) of property having an aggregate fair
market value (determined as of the closing of such Disposition) not to exceed
$10,000,000, the Borrower or any of its Restricted Subsidiaries shall receive
not less than 75% of such consideration in the form of cash or Cash Equivalents;
provided, however, that for the purposes of this clause (ii), the following
shall be deemed to be cash:  (A) any liabilities (as shown on the Borrower’s
most recent balance sheet provided hereunder or in the footnotes thereto) of the
Borrower or such Restricted Subsidiary, other than liabilities that are by their
terms subordinated to the payment in cash of the Obligations, that are assumed
by the transferee with respect to the applicable Disposition and for which the
Borrower and all of its Restricted Subsidiaries shall have been validly released
by all applicable creditors in writing, (B) any securities received by the
Borrower or the applicable Restricted Subsidiary from such transferee that are
converted by the Borrower or such Restricted Subsidiary into cash or Cash
Equivalents (to the extent of the cash or Cash Equivalents received) within 120
days following the closing of the applicable Disposition, and (C) aggregate
non-cash consideration received by the Borrower or the applicable Restricted
Subsidiary having an aggregate fair market value (determined as of the closing
of the applicable Disposition for which such non-cash consideration is received)
not to exceed $10,000,000 and (iii) such Disposition is for fair market value as
reasonably determined by the Borrower in good faith; and


(t)          Dispositions of Capital Stock deemed to occur upon the exercise of
stock options, warrants or other equity derivatives or settlement of convertible
securities if such Capital Stock represent (i) a portion of the exercise price
thereof or (ii) withholding incurred in connection with such exercise.


8.6   Restricted Payments.  Declare or pay any dividend (other than dividends
payable solely in Capital Stock (other than Disqualified Capital Stock) of the
Person making such dividend) on, or make any payment on account of, or set apart
assets for a sinking or other analogous fund for, the purchase, redemption,
defeasance, retirement or other acquisition of, any Capital Stock of any Group
Member, whether now or hereafter outstanding, or make any other distribution in
respect thereof, either directly or indirectly, whether in cash or property or
in obligations of any Group Member (collectively, “Restricted Payments”), except
that:


(a)          (i) any Restricted Subsidiary may make Restricted Payments to the
Borrower or any Subsidiary Guarantor (and, in the case of a Restricted Payment
by a non-Wholly Owned Subsidiary, to (x) the Borrower or any Subsidiary
Guarantor and (y) to each other owner of Capital Stock of such Restricted
Subsidiary based on their relative ownership interests); and (ii) any Restricted
Subsidiary that is not a Loan Party may make Restricted Payments to any other
Restricted Subsidiary that is not a Loan Party;


(b)          so long as no Event of Default has occurred and is continuing or
would result therefrom, the Borrower may purchase the Borrower’s Capital Stock
from present or former officers, directors or employees of any Group Member upon
the death, disability, retirement or termination of employment or service of
such officer, director or employee or otherwise under any stock option or
employee stock ownership plan approved by the board of directors of the
Borrower, in an aggregate amount (net of any proceeds received by the Borrower
in connection with resales of any Capital Stock so purchased) not exceeding
$5,000,000 in any fiscal year (with unused amounts carried over to the
succeeding fiscal year);
122

--------------------------------------------------------------------------------

(c)          the Borrower may pay dividends or make loans and advances to any
Parent to permit any Parent to (i) pay corporate overhead expenses incurred in
the ordinary course of business in an aggregate amount not exceeding $5,000,000
in any fiscal year; (ii) pay (A) any taxes, charges or assessments, including
but not limited to sales, use, transfer, rental, ad valorem, value-added, stamp,
property, consumption, franchise, license, capital, net worth, gross receipts,
excise, occupancy, intangibles or similar taxes, charges or assessments (other
than federal, state or local taxes measured by income and federal, state or
local withholding imposed on payments made by any Parent), required to be paid
by any Parent solely by virtue of its being incorporated or otherwise organized
or having Capital Stock outstanding (but not by virtue of owning stock or other
equity interests of any corporation or other entity other than the Borrower, any
of its Restricted Subsidiaries or any Parent), or being a holding company parent
of the Borrower, or having guaranteed any obligations of the Borrower or any
Restricted Subsidiary thereof, or having made any payment in respect of any of
the items for which the Borrower is permitted to make payments to any Parent
pursuant to the other clauses of this Section 8.6, or (B) for so long as the
Borrower is a member of a group filing a consolidated, combined or unitary tax
return with any Parent, amounts necessary for the payment of federal, state or
local income taxes payable by such Parent and measured by the income of the
Borrower and its Subsidiaries which are payable by such Parent for any
applicable tax period; provided, however, that such amount shall not exceed the
lesser of (x) the aggregate amount that would be payable by the Borrower and its
Restricted Subsidiaries if the Borrower and such Subsidiaries had filed a
separate consolidated, combined or unitary tax return with the Borrower as the
parent (or, if such group tax return had not been available, each a separate tax
return) with respect to such tax period or (y) the net amount of the relevant
income tax that the Parent actually owes (taking into account credits and prior
payments); (iii) to pay expenses incurred by any Parent in connection with
offerings, registrations, or exchange listings of equity securities and
maintenance of same (A) where the net proceeds of such offering are to be
received by or contributed to the Borrower, or (B) in a prorated amount of such
expenses in proportion to the amount of such net proceeds intended to be so
received or contributed or loaned, or (C) otherwise on an interim basis prior to
completion of such offering so long as any Parent shall cause the amount of such
expenses to be repaid to the Borrower or the relevant Restricted Subsidiary of
the Borrower out of the proceeds of such offering promptly if such offering is
completed; (iv) to pay audit costs and any costs (including all professional
fees and expenses) incurred by any Parent in connection with reporting
obligations under or otherwise incurred in connection with compliance with
applicable laws, applicable rules or regulations of any governmental, regulatory
or self-regulatory body or stock exchange, including in respect of any reports
filed with respect to the Securities Act, the Exchange Act or the respective
rules and regulations promulgated thereunder; (v) to pay obligations of any
Parent under or in respect of director and officer insurance policies or
indemnification obligations to directors or officers; and (vi) the Borrower may
make Restricted Payments the proceeds of which shall be used by any Parent to
make cash payments in lieu of the issuance of fractional shares in connection
with the exercise of warrants, options or other securities convertible into or
exchangeable for Capital Stock of any Parent;
123

--------------------------------------------------------------------------------

(d)          Restricted Payments by the Borrower to redeem in whole or in part
any of its Capital Stock for another class of its Capital Stock or rights to
acquire its Capital Stock or with proceeds from substantially concurrent equity
contributions or issuances of new Capital Stock; provided that any terms and
provisions material to the interests of the Lenders, when taken as a whole,
contained in such other class of Capital Stock are at least as advantageous to
the Lenders as those contained in the Capital Stock redeemed thereby; provided,
further, that the only consideration paid for any such redemption is Capital
Stock of the Borrower or the proceeds of any substantially concurrent equity
contribution or issuance of Capital Stock;


(e)          (i) the Borrower may make Restricted Payments in an aggregate
amount not to exceed (x) the Fixed Restricted Payment Basket Amount in any
fiscal year, less (y) any Restricted Payments made pursuant to this Section
8.6(e), any Investments made pursuant to Section 8.7(z) and any repayments,
repurchases, redemptions, defeasances or other acquisitions, retirements or
discharges of Junior Debt pursuant to Section 8.8, in each case, made in
reliance on the Fixed Restricted Payment Basket Amount during such fiscal year,
plus (z) the Available Amount, in each case, so long as no Event of Default has
occurred and is continuing or would result therefrom and, (other than with
respect to clause (b) of the “Available Amount” definition) on a pro forma basis
(giving effect to such payment and all related transactions, including the
Incurrence and use of proceeds of all Indebtedness Incurred in connection
therewith), the Consolidated Net Leverage Ratio on the most recent Test Date did
not exceed 4.25:1.00, and (ii) the Borrower shall be permitted to make unlimited
Restricted Payments so long as no Event of Default has occurred and is
continuing or would result therefrom and the Consolidated Senior Secured Net
Leverage Ratio is less than 2.75:1.00 after giving pro forma effect to such
Restricted Payment;


(f)          the Borrower may pay the Special Dividend on the Closing Date;


(g)          the Borrower may repurchase its Capital Stock upon the exercise of
stock options, warrants or other equity derivatives or settlement of convertible
securities if such Capital Stock represents a portion of the exercise price of
such options, warrants or other equity derivatives or the settlement price of
such convertible securities; provided that such repurchase shall not be paid in
cash;


(h)          the Borrower may make cash payments in lieu of the issuance of
fractional shares in connection with the exercise of warrants, options or other
securities convertible into or exchangeable for Capital Stock in the Borrower;


(i)          the Borrower may make Restricted Payments in an aggregate amount
not to exceed the aggregate amount of net cash proceeds received from sales or
issuances of the Capital Stock of the Borrower (other than Disqualified Capital
Stock) after the Closing Date to the extent such net cash proceeds have not been
otherwise applied to build the Available Amount or any other basket for the
incurrence of Indebtedness or the making of any Investment or Restricted
Payment;
124

--------------------------------------------------------------------------------

(j)          any repurchase of Capital Stock deemed to occur upon the non-cash
exercise of Capital Stock to pay Taxes shall be permitted; and


(k)          the payment of any dividend or distribution, or the consummation of
any irrevocable redemption, within 60 days after the date of declaration of the
dividend or distribution or giving of the redemption notice, as the case may be,
if at such date of declaration or redemption notice such dividend, distribution
or redemption, as the case may be, would have complied with this Section 8.6
shall be permitted.


8.7   Investments.  Make any advance, loan, extension of credit (by way of
guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of any Person (all of the foregoing,
“Investments”), except:


(a)          extensions of trade credit in the ordinary course of business;


(b)          Investments in Cash Equivalents;


(c)          Guarantee Obligations permitted by Section 8.2;


(d)          Guarantee Obligations to insurers required in connection with
worker’s compensation and other insurance coverage arranged in the ordinary
course of business;


(e)          Investments held by the Borrower or any Restricted Subsidiary on
the Closing Date and described on Schedule 8.7(e);


(f)          loans and advances to directors, officers and employees of any
Group Member of the Borrower in the ordinary course of business (including for
travel, entertainment and relocation expenses) in an aggregate amount for all
Group Members, together with the aggregate amount of Indebtedness outstanding
under Section 8.2(i), not to exceed $7,500,000 at any one time outstanding;


(g)          non-cash consideration received in any Disposition permitted by
Section 8.5;


(h)          any Permitted Acquisition; provided that the aggregate amount of
consideration paid in respect of all Permitted Acquisitions of (x) Persons that
do not become Subsidiary Guarantors and/or (y) assets that do not become
Collateral shall not exceed 10.0% of Consolidated EBITDA of the Borrower and its
Restricted Subsidiaries for the most recently ended period of four consecutive
fiscal quarters for which financial statements have been delivered pursuant to
Section 7.1;


(i)          intercompany Investments by any Group Member in the Borrower or any
Person that, prior to such Investment, is a Subsidiary Guarantor;
125

--------------------------------------------------------------------------------

(j)          Investments (x) in Restricted Subsidiaries that are not Subsidiary
Guarantors (including Permitted Acquisitions of Persons which become Foreign
Subsidiaries, Incurrence of Guarantee Obligations with respect to obligations of
Foreign Subsidiaries, loans made to Foreign Subsidiaries and Investments
resulting from mergers with or sales of assets to any such Foreign Subsidiaries)
or (y) made pursuant to clause (x) in conjunction with joint ventures or other
similar agreements or partnerships, in each case so long as the aggregate amount
of all such Investments made by the Borrower or any of its Restricted
Subsidiaries pursuant to this Section 8.7(j) does not, immediately after giving
effect to such Investments (subject to Section 1.3), exceed the greater of (i)
$200,000,000 and (ii) 10.0% of Consolidated Total Assets as of the last day of
the most recently ended fiscal quarter for which financial statements have been
delivered pursuant to Section 7.1;


(k)          Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of suppliers and customers and in good
faith settlement of delinquent obligations of, and other disputes with,
customers and suppliers arising in the ordinary course of business;


(l)          Hedge Agreements permitted under Section 8.11;


(m)          intercompany Investments by any Restricted Subsidiary that is not a
Loan Party in any other Restricted Subsidiary that is not a Loan Party;


(n)          transactions permitted by Sections 8.3, 8.4 and 8.6(c);


(o)          Asset Swaps consummated in compliance with Section 8.5;


(p)          any indemnity obligations in connection with the Spin Transactions;


(q)          intercompany loans permitted by Section 8.2;


(r)          advances of payroll payments to employees in the ordinary course of
business;


(s)          lease, utility and other similar deposits in the ordinary course of
business;


(t)          Investments to the extent financed by the issuance of Capital Stock
of the Borrower;


(u)          Investments of any Person in existence at the time such Person
becomes a Restricted Subsidiary; provided such Investment was not made in
connection with or anticipation of such Person becoming a Restricted Subsidiary
and any modification, replacement, renewal or extension thereof;


(v)          any Investment in an aggregate amount not to exceed at any time the
aggregate amount of Net Cash Proceeds received from sales or issuances of
Capital Stock of the Borrower after the Closing Date to the extent such Net Cash
Proceeds have not been otherwise applied to build the Available Amount or any
other basket for the incurrence of Indebtedness or the making of any Investment
or Restricted Payment;
126

--------------------------------------------------------------------------------

(w)          [reserved];


(x)          Investments (i) in Restricted Subsidiaries in connection with
reorganizations or other activities related to tax planning; provided that,
after giving effect to any such reorganization or other activity related to tax
planning, the security interest of the Administrative Agent (for the benefit of
the Secured Parties) in the Collateral, taken as a whole, is not materially
impaired and (ii) by any Loan Party in any Restricted Subsidiary that is not a
Loan Party consisting of the contribution of Capital Stock of any Person that is
not a Loan Party (other than Capital Stock constituting Collateral);


(y)          any Investments in any Subsidiary or joint venture in connection
with intercompany cash management arrangements or related activities arising in
the ordinary course of business; provided that any entity that serves to hold
cash balances for the purposes of making such advances to Subsidiaries or joint
ventures is a Loan Party;


(z)          guarantees of leases (other than Capital Lease Obligations),
contracts, or of other obligations that do not constitute Indebtedness, in each
case entered into in the ordinary course of business;


(aa)          Permitted Foreign Investments;


(bb)          subject to Section 1.3, (i) the Borrower may make Investments in
an aggregate amount not to exceed (x) the Fixed Restricted Payment Basket Amount
in any fiscal year, less (y) any Investments made pursuant to this Section
8.7(bb), any Restricted Payments made pursuant to Section 8.6(e), and any
repayments, repurchases, redemptions, defeasances or other acquisitions,
retirements or discharges of Junior Debt pursuant to Section 8.8, in each case
made in reliance on the Fixed Restricted Payment Basket Amount during such
fiscal year, plus (z) the Available Amount, in each case, so long as no Event of
Default has occurred and is continuing or would result therefrom and (ii) the
Borrower shall be permitted to make unlimited Investments so long as no Event of
Default has occurred and is continuing or would result therefrom and the
Consolidated Senior Secured Net Leverage Ratio is less than 3.00:1.00 after
giving pro forma effect to such Investment;


(cc)          in addition, to Investments otherwise expressly permitted by this
Section, Investments by the Borrower or any of its Restricted Subsidiaries in an
aggregate amount at any time outstanding, not exceeding the greater of (i)
$60,000,000 and (ii) 3.0% of Consolidated Total Assets as of the last day of the
most recently ended fiscal quarter for which financial statements have been
delivered pursuant to Section 7.1; and


(dd)          Guarantee Obligations of the Borrower in connection with
obligations of the Restricted Subsidiaries party to Specified Hedge Agreements
and Specified Cash Management Arrangements.
127

--------------------------------------------------------------------------------

For purposes of covenant compliance with this Section 8.7, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment, less any
amount paid, repaid, returned, distributed or otherwise received in cash in
respect of such Investment.  In addition, to the extent an Investment is
permitted to be made by any Group Member directly in any other Person (each such
person, a “Target Person”) under any provision of this Section 8.7, such
Investment may be advanced or contributed by the Group Member to a Restricted
Subsidiary that is not a Loan Party for purposes of ultimately making the
relevant Investment in the Target Person without such advancement or
contribution constituting an Investment for purposes of Section 8.7 (it being
understood that such Investment must satisfy the requirements of, and shall
count toward any thresholds or baskets in, the applicable clause under Section
8.7 as if made by the applicable Group Member directly in the Target Person).


8.8   Optional Payments and Modifications of Certain Debt Instruments; Certain
Modifications.  (a)  Make or offer to make any optional or voluntary payment,
prepayment, repurchase or redemption of or otherwise optionally or voluntarily
defease or segregate funds with respect to any unsecured Indebtedness (other
than any intercompany Indebtedness) or subordinated or junior lien Indebtedness
of the Borrower or any of its Restricted Subsidiaries in an aggregate
outstanding principal amount in excess of $25,000,000 (including in such
principal amount all indebtedness issued under the same instrument)
(collectively, “Junior Debt”) (other than in connection with Junior Debt, a
Permitted Refinancing therefor or the conversion of any Junior Debt to Capital
Stock of the Borrower (other than Disqualified Capital Stock)); provided, that
on any date after the Closing Date, the Borrower may (i) redeem, repurchase,
defease or otherwise prepay Junior Debt in an aggregate amount not to exceed (x)
the Fixed Restricted Payment Basket Amount in any fiscal year, less (y) any
Restricted Payments made pursuant to Section 8.6(e), any Investments made
pursuant to Section 8.7(z) and any repayments, repurchases, redemptions,
defeasances or other acquisitions, retirements or discharges of Junior Debt
pursuant to this Section 8.8, in each case made in reliance on the Fixed
Restricted Payment Basket Amount during such fiscal year, plus (z) the Available
Amount, in each case, so long as no Event of Default has occurred and is
continuing or would result therefrom and, on a pro forma basis (giving effect to
such payment and all related transactions, including the Incurrence and use of
proceeds of all Indebtedness Incurred in connection therewith), the Consolidated
Net Leverage Ratio on the most recent Test Date did not exceed 4.25:1.00, (ii)
redeem, repurchase, defease or otherwise prepay Junior Debt in an unlimited
amount, so long as no Event of Default has occurred and is continuing or would
result therefrom and the Consolidated Senior Secured Net Leverage Ratio is less
than 3.00:1.00, (iii) convert any Junior Debt to Capital Stock (other than
Disqualified Capital Stock) and (iv) prepay, redeem, purchase or defease any
Junior Debt with any Permitted Refinancing thereof permitted pursuant to Section
8.2, or (b) amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of any of
the Junior Debt (other than technical corrections or modifications) (i) which
shortens the fixed maturity or increases the principal amount of, or increases
the rate or shortens the time of payment of interest on, or increases the amount
or shortens the time of payment of any principal or premium payable whether at
maturity, at a date fixed for prepayment or by acceleration or otherwise of the
Indebtedness evidenced by any Junior Debt, or increases the amount of, or
accelerates the time of payment of, any fees or other amounts payable in
connection therewith; (ii) which adds or relates to any material affirmative or
negative covenants or any events of default or remedies thereunder and the
effect of which is to subject the Borrower or any of its Restricted Subsidiaries
to any more onerous or more restrictive provisions; or (iii) which otherwise
materially and adversely affects the interests of the Lenders, taken as a whole,
under this Agreement or any other Loan Document in without the prior consent of
the Administrative Agent (such consent not to be unreasonably withheld);
provided that it is understood and agreed that the foregoing limitation shall
not prohibit any Permitted Refinancing Indebtedness in respect thereof that is
otherwise permitted by Section 8.2.
128

--------------------------------------------------------------------------------

8.9   Transactions with Affiliates.  Enter into any transaction with a value in
excess of $5,000,000, including any purchase, sale, lease or exchange of
property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate (other than the Borrower or its
Restricted Subsidiaries), unless such transaction is (i) otherwise permitted
under this Agreement and (ii) upon fair and reasonable terms not materially less
favorable to the relevant Group Member, than it would obtain in an arm’s length
transaction with a Person that is not an Affiliate.  Notwithstanding the
foregoing, the Borrower and its Restricted Subsidiaries may do the following:


(a)          Restricted Payments may be made to the extent permitted by Section
8.6;


(b)          loans may be made and other transactions may be entered into by the
Borrower and its Restricted Subsidiaries to the extent permitted by Sections
8.2, 8.4, 8.5 and 8.7;


(c)          customary fees and indemnifications may be paid to directors of any
Parent,  the Borrower and its Restricted Subsidiaries;


(d)          the Borrower and its Restricted Subsidiaries may enter into, and
may make payments under, employment agreements, employee benefits plans, stock
option plans, indemnification provisions and other similar compensatory
arrangements with officers, employees and directors of any Parent, the Borrower
and its Restricted Subsidiaries in the ordinary course of business;


(e)          the execution, delivery and performance of a tax sharing agreement
with respect to any of the charges, taxes or assessments described in clause (B)
of Section 8.6(c)(ii), to the extent that payments in connection with such tax
sharing agreement are permitted by Section 8.6(c)(ii);


(f)          [reserved];


(g)          sales of Capital Stock (other than Disqualified Capital Stock) of
the Borrower to its Affiliates and options and warrants exercisable therefore
and the granting of registration and other customary rights in connection
therewith;


(h)          any transaction with an Affiliate where the only consideration paid
is Capital Stock of the Borrower (other than Disqualified Capital Stock);
129

--------------------------------------------------------------------------------

(i)          any transaction with an Affiliate existing on the Closing Date and
listed on Schedule 8.9(i);


(j)          the execution, delivery and performance of any amendments to the
stockholders’ agreements and registration rights agreement of the Borrower
entered into in connection with the initial registered public offering of voting
Capital Stock of the Borrower in form and substance reasonably acceptable to the
Administrative Agent;


(k)          leases or subleases of property in the ordinary course of business
not materially interfering with the business of the Borrower and the Restricted
Subsidiaries taken as a whole;


(l)          transactions between or among the Borrower and/or any Restricted
Subsidiary and any entity that becomes a Restricted Subsidiary as a result of
such transaction;


(m)          any agreement between any Person and an Affiliate of such Person
existing at the time such Person is acquired by or merged into the Borrower or
any of its Restricted Subsidiaries pursuant to the terms of this Agreement;
provided that such agreement was not entered into in contemplation of such
acquisition or merger, or any amendment thereto (so long as any such amendment
is not disadvantageous to the Lenders in any material respect in the good faith
judgment of the Borrower when taken as a whole as compared to such agreement as
in effect on the date of such acquisition or merger); and


(n)          any other transactions with an Affiliate, which is approved by a
majority of Disinterested Directors of the Borrower in good faith.


8.10   [Reserved].


8.11   Hedge Agreements.  Enter into any Hedge Agreement, except (a) Hedge
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Restricted Subsidiary has actual or anticipated exposure (other than those in
respect of Capital Stock) and (b) Hedge Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Borrower or any
Restricted Subsidiary.


8.12   Changes in Fiscal Periods.  Permit the fiscal year of the Borrower to end
on or about a day other than December 31 or change the Borrower’s method of
determining fiscal quarters without the prior consent of the Administrative
Agent (not to be unreasonably withheld).
130

--------------------------------------------------------------------------------

8.13   Negative Pledge Clauses.  Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of any Group Member
to create, become subject to, assume or otherwise incur, or suffer to exist, any
Lien upon any of its assets, whether now owned or hereafter acquired, to secure
its obligations under the Loan Documents to which it is or may become a party
other than (a) this Agreement, the other Loan Documents and under any Hedge
Agreement permitted under Section 8.11, (b) any agreements governing any
purchase money Liens or Capital Lease Obligations otherwise permitted hereby, if
the prohibition or limitation therein is only effective against the assets
financed thereby, (c) agreements for the benefit of the holders of Liens
described in Section 8.3(k) or 8.3(l) and applicable solely to the property
subject to such Lien; (d) any agreement existing on the Closing Date and listed
on Schedule 8.13(d), (e) covenants in documents creating Liens permitted by
Section 8.3(k) prohibiting further Liens on the properties encumbered thereby;
(f) any other agreement that does not restrict in any manner (directly or
indirectly) Liens created pursuant to the Loan Documents on any Collateral
securing the Secured Obligations or securing any Credit Agreement Refinancing
Indebtedness and does not require the direct or indirect granting of any Lien
securing any Indebtedness or other obligation by virtue of the granting of Liens
on or pledge of property of any Loan Party to secure the Secured Obligations;
(g) covenants in any Indebtedness permitted pursuant to Section 8.2 to the
extent such restrictions or conditions are no more restrictive, taken as a
whole, than the restrictions and conditions in the Loan Documents or, in the
case of subordinated Indebtedness, are market terms at the time of issuance or,
in the case of Indebtedness of any Restricted Subsidiary that is not a Loan
Party, are imposed solely on any Restricted Subsidiary that is not a Loan Party;
(h) any prohibition or limitation that (1) exists pursuant to Requirements of
Law or any request of any Governmental Authority having regulatory authority
over the Borrower or any of its Subsidiaries, (2) consists of customary
restrictions and conditions contained in any agreement relating to the sale of
any property permitted under Section 8.5 pending the consummation of such sale,
solely with respect to such property subject to such sale, (3) is contained in
leases, subleases, licenses, sublicenses or similar agreements, in each case, so
long as such provisions are customary and such leases, subleases, licenses or
similar agreements were entered into in the ordinary course of business, (4)
exists in any agreement or other instrument of a Person acquired by or merged or
consolidated with or into the Borrower or any Restricted Subsidiary, or of an
Unrestricted Subsidiary that is designated a Restricted Subsidiary, or that is
assumed in connection with the acquisition of assets from such Person, in each
case that is in existence at the time of such transaction (but not created in
contemplation thereof), (5) is imposed by any amendments or refinancings that
are otherwise permitted by the Loan Documents of the contracts, instruments or
obligations referred to in clauses (b), (f), (g) or (h)(4); provided that such
amendments and refinancings are, taken as a whole, no more materially
restrictive with respect to such prohibitions and limitations than those prior
to such amendment or refinancing; (i) restrictions on cash or other deposits or
net worth imposed by customers under contracts entered into in the ordinary
course of business; (j) customary restrictions that arise in connection with any
Lien permitted by Section 8.3 on any asset or property that is not, and is not
required to be, Collateral that relates to the asset or property subject to such
Lien; (k) any restrictions and conditions imposed by any amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing of any contract, instrument or obligation referred to in clauses
(a) through (i) above; provided that such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing is, in the
good faith judgment of the Borrower, no more restrictive with respect to such
restrictions taken as a whole than those in existence prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing; and (l) customary provisions in joint venture agreements,
partnership agreements or limited liability company governance documents and
other similar agreements applicable to joint ventures or non-Wholly Owned
Subsidiaries and applicable solely to such joint venture or non-Wholly Owned
Subsidiary.
131

--------------------------------------------------------------------------------

8.14   Clauses Restricting Subsidiary Distributions.  Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Restricted Subsidiary of any Group Member to (a) make Restricted
Payments in respect of any Capital Stock of such Restricted Subsidiary held by,
or pay any Indebtedness owed to, any Group Member, (b) make loans or advances
to, or other Investments in, any Group Member or (c) transfer any of its assets
to any Group Member, except for such encumbrances or restrictions existing under
or by reason of (i) any restrictions existing under the Loan Documents, (ii) any
encumbrance or restriction pursuant to applicable law or an agreement in effect
at or entered into on the Closing Date (including any indenture in connection
with the Transactions), (iii) any encumbrance or restriction with respect to a
Restricted Subsidiary or any of its Restricted Subsidiaries pursuant to an
agreement relating to any Indebtedness Incurred by such Restricted Subsidiary
prior to the date on which it became a Restricted Subsidiary (other than
Indebtedness Incurred as consideration in, in contemplation of, or to provide
all or any portion of the funds or credit support utilized to consummate the
transaction or series of related transactions pursuant to which such Restricted
Subsidiary became a Restricted Subsidiary) and outstanding on such date, which
encumbrance or restriction is not applicable to the any other Group Member or
the properties or assets of any other Group Member, (iv) any encumbrance or
restriction pursuant to an agreement effecting a refinancing of Indebtedness
Incurred pursuant to an agreement referred to in clause (i), (ii) or (iii) of
this covenant or this clause (iv) or contained in any amendment to an agreement
referred to in clause (i), (ii) or (iii) of this covenant or this clause (iv);
provided, however, that the encumbrances and restrictions contained in any such
refinancing agreement or amendment are not materially less favorable, taken as a
whole, as determined by the Borrower in good faith, to the Lenders than the
encumbrances and restrictions contained in such predecessor agreement, (v) with
respect to clause (c), any encumbrance or restriction (A) that restricts the
subletting, assignment or transfer of any property or asset or right and is
contained in any lease, license or other contract entered into in the ordinary
course of business or (B) contained in security agreements securing Indebtedness
of a Restricted Subsidiary to the extent such encumbrance or restriction
restricts the transfer of the property subject to such security agreements, (vi)
any restrictions with respect to a Restricted Subsidiary imposed pursuant to an
agreement that has been entered into in connection with the Disposition of all
or substantially all of the Capital Stock or assets of such Restricted
Subsidiary, (vii) any encumbrances or restrictions applicable solely to a
Restricted Subsidiary that is not a Loan Party and contained in any credit
facility extended to such Restricted Subsidiary; (viii) restrictions in the
transfers of assets encumbered by a Lien permitted by Section 8.3, (ix) any
encumbrance or restriction arising under or in connection with any agreement or
instrument relating to any Indebtedness permitted by Section 8.2 if (A) the
Borrower in good faith determines that such encumbrance or restriction will not
cause the Borrower not to have the funds necessary to pay the Obligations when
due and (B) the encumbrance or restriction is not materially more
disadvantageous to the Lenders, taken as a whole, than is customary in
comparable financings (as determined in good faith by the Borrower), (x) any
encumbrance or restriction arising under or in connection with any agreement or
instrument governing Capital Stock of any Person other than a Wholly Owned
Subsidiary that is acquired after the Closing Date, (xi) customary restrictions
and conditions contained in any agreement relating to the Disposition of any
property permitted by Section 8.5 pending the consummation of such Disposition,
(xii) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures, (xiii) [reserved], (xiv) any holder of
a Lien permitted by Section 8.3(k) restricting the transfer of the property
subject thereto, (xv) customary restrictions and conditions contained in any
agreement relating to the sale of any property permitted under Section 8.5
pending the consummation of such sale, (xvi) customary provisions in partnership
agreements, limited liability company organizational governance documents, asset
sale and stock sale agreements and other similar agreements entered into in the
ordinary course of business that restrict the transfer of ownership interests in
such partnership, limited liability company or similar person, (xvii) provisions
in agreements or instruments which prohibit the payment of dividends or the
making of other distributions with respect to any class of Capital Stock of a
Person other than on a pro rata basis and (xviii)  any restrictions and
conditions imposed by any amendment, modification, restatement, renewal,
increase, supplement, refunding, replacement or refinancing of any contract,
instrument or obligation referred to in clauses (i) through (xvii) above;
provided that such amendment, modification, restatement, renewal, increase,
supplement, refunding, replacement or refinancing is, in the good faith judgment
of the Borrower, no more restrictive with respect to such restrictions taken as
a whole than those in existence prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing.
132

--------------------------------------------------------------------------------

8.15   Lines of Business.  Enter into any business, either directly or through
any Restricted Subsidiary, except for those businesses in which the Borrower and
its Restricted Subsidiaries are engaged on the Closing Date or that are
reasonably related thereto or similar or complementary thereto or are reasonable
extensions thereof.


SECTION 9.          EVENTS OF DEFAULT


If any of the following events shall occur and be continuing:


(a)          the Borrower shall fail to pay (i) any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof or (ii)
any interest on any Loan or Reimbursement Obligation, or any other amount
payable hereunder or under any other Loan Document, within 5 Business Days after
any such interest or other amount becomes due in accordance with the terms
hereof; or


(b)          any representation or warranty made or deemed made by any Loan
Party herein or in any other Loan Document shall prove to have been inaccurate
in any material respect on or as of the date made or deemed made; or


(c)          any Loan Party shall fail to observe or perform any agreement
contained in clause (i) or (ii) of Section 7.4(a) (with respect to the Borrower
only), Section 7.7(a) or Section 8 of this Agreement; provided, that any failure
by the Borrower to observe any term, covenant or agreement under Section 8.1
shall not constitute an Event of Default with respect to the Term Loans until
the earlier of (i) the date that the Revolving Lenders declare all outstanding
obligations under the Revolving Loans and Revolving Commitments to be
immediately due and payable as a result of the Borrower’s failure to observe
such term, covenant or agreement in Section 8.1 and (ii) the date on which the
Administrative Agent or the Revolving Lenders exercise any remedies with respect
to the Revolving Loans in accordance with Section 9; provided, further, that any
failure by the Borrower to observe any term, covenant or agreement under Section
8.1 may be waived from time to time pursuant to clause (xiii) of Section 11.1;
or
133

--------------------------------------------------------------------------------

(d)          any Loan Party shall fail to observe or perform any other agreement
contained in this Agreement or any other Loan Document (other than as provided
in paragraphs (a) through (c) of this Section 9), and such failure shall
continue unremedied for a period of 30 days after written notice thereof is
given to the Borrower by the Administrative Agent or any Lender; or


(e)          the Borrower or any Material Subsidiary shall (i) default in making
any payment of any principal of any Indebtedness (including any Hedge Agreement
or Guarantee Obligation, but excluding the Loans) on the scheduled or original
due date with respect thereto ; (ii) default in making any payment of any
interest on any such Indebtedness beyond the period of grace, if any, provided
in the instrument or agreement under which such Indebtedness was created; or
(iii) default in the observance or performance of any other agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist beyond the period of grace provided in such instrument
or agreement, if any, the effect of which default or other event or condition is
to cause, or to permit the holder or beneficiary of such Indebtedness (or a
trustee or agent on behalf of such holder or beneficiary) to cause, with the
giving of notice if required, such Indebtedness to become due prior to its
stated maturity or to become subject to a mandatory offer to purchase by the
obligor thereunder or (in the case of any such Indebtedness constituting a
Guarantee Obligation) to become payable; provided, that a default, event or
condition described in clause (i), (ii) or (iii) of this paragraph (e) shall not
at any time constitute an Event of Default unless, at such time, one or more
defaults, events or conditions of the type described in clauses (i), (ii) or
(iii) of this paragraph (e) shall have occurred and be continuing with respect
to Indebtedness the outstanding principal amount of which exceeds in the
aggregate $50,000,000; provided, further, that this paragraph (e) shall not
apply to (A) secured Indebtedness that becomes due as a result of the
Disposition (including as a result of a casualty or condemnation event) of the
property or assets securing such Indebtedness unless such secured Indebtedness
is not paid on such due date or (B) with respect to Indebtedness incurred under
any Hedge Agreement, termination events or equivalent events pursuant to the
terms of the relevant Hedge Agreement which are not the result of any default
thereunder by any Loan Party or any Subsidiary; or


(f)          (i) the Borrower or any Material Subsidiary shall commence any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Borrower or any Material Subsidiary shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against the Borrower
or any Material Subsidiary any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against the Borrower or any Material Subsidiary any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
that results in the entry of an order for any such relief that shall not have
been vacated, discharged, or stayed or bonded pending appeal within 60 days from
the entry thereof; or (iv) the Borrower or any Material Subsidiary shall take
any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) the Borrower or any Material Subsidiary shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due; or
134

--------------------------------------------------------------------------------

(g)          (i) any Person shall engage in any non-exempt “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan, (ii) any failure to satisfy the minimum funding standard (as
defined in Sections 412 and 430 of the Code and Sections 302 and 303 of ERISA),
whether or not waived, shall exist with respect to any Single Employer Plan or
any Lien in favor of the PBGC or a Single Employer Plan shall arise on the
assets of any Group Member or any Commonly Controlled Entity, (iii) a Reportable
Event shall occur with respect to, or proceedings shall commence to have a
trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is, in the reasonable opinion of the
Required Lenders, likely to result in the termination of such Plan for purposes
of Title IV of ERISA, (iv) any Single Employer Plan shall terminate in a
distress termination under Section 4041(c) of ERISA or in an involuntary
termination by the PBGC under Section 4042 of ERISA, (v) any Group Member or any
Commonly Controlled Entity shall, or in the reasonable opinion of the Required
Lenders is likely to, incur any liability in connection with a withdrawal from,
or the Insolvency of, a Multiemployer Plan or (vi) any other event or condition
shall occur or exist with respect to a Plan; and in each case in clauses (i),
(iii), (iv), (v) and (vi) above, such event or condition, together with all
other such events or conditions, if any, would, in the aggregate, reasonably be
expected to have a Material Adverse Effect; or


(h)          one or more judgments or decrees for the payment of money shall be
entered against the Borrower or any Material Subsidiary involving in the
aggregate a liability (not paid or fully covered by insurance) of $50,000,000 or
more, and all such judgments or decrees shall not have been vacated, paid,
discharged, stayed or bonded pending appeal within 60 days from the entry
thereof; or


(i)          any of the Security Documents shall cease, for any reason other
than as set forth in Section 11.14, to be in full force and effect, or any Loan
Party shall so assert, or any Lien created by any of the Security Documents
shall cease to be enforceable or (except as expressly set forth therein or as a
result of the actions, or lack thereof, by the Administrative Agent) perfected
as to any property of the Loan Parties having an aggregate value exceeding
$50,000,000; or


(j)          the guarantee contained in Section 2 of the Guarantee and
Collateral Agreement shall cease, for any reason, to be in full force and effect
or any Loan Party shall so assert, in each case, other than in connection with a
release of any Subsidiary Guarantor in accordance with the terms of this
Agreement; or
135

--------------------------------------------------------------------------------

(k)          Change of Control shall occur, then, and in any such event, (A) if
such event is an Event of Default specified in clause (i) or (ii) of paragraph
(f) above with respect to the Borrower, automatically the Commitments shall
immediately terminate and the Loans hereunder (with accrued interest thereon)
and all other amounts owing under this Agreement and the other Loan Documents
(including all amounts of L/C Obligations, whether or not the beneficiaries of
the then outstanding Letters of Credit shall have presented the documents
required thereunder) shall immediately become due and payable, (B) if such event
is any other Event of Default, either or both of the following actions may be
taken:  (i) the Administrative Agent may, or upon the request of the Required
Lenders shall, by notice to the Borrower declare the Revolving Commitments to be
terminated forthwith, whereupon the Revolving Commitments shall immediately
terminate; and (ii) the Administrative Agent may, or upon the request of the
Required Lenders shall, by notice to the Borrower, declare the Loans hereunder
(with accrued interest thereon) and all other amounts owing under this Agreement
and the other Loan Documents (including all amounts of L/C Obligations, whether
or not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) to be due and payable forthwith,
whereupon the same shall immediately become due and payable; and (C) if such
event is the failure by the Borrower to observe any term, covenant or agreement
under Section 8.1 and exists solely with respect to the Revolving Loans and/or
the Revolving Commitments, the Administrative Agent may, and at the request of
the Majority Facility Lenders under the Revolving Facility, shall, take any of
the following actions solely as they relate to Revolving Loans and/or the
Revolving Commitments:  (i) by notice to the Borrower declare the Revolving
Commitments to be terminated forthwith, whereupon the Revolving Commitments
shall immediately terminate; and (ii) by notice to the Borrower, declare the
Revolving Loans hereunder (with accrued interest thereon) and all other amounts
owing under this Agreement and the other Loan Documents (including all amounts
of L/C Obligations, whether or not the beneficiaries of the then outstanding
Letters of Credit shall have presented the documents required thereunder) to be
due and payable forthwith, whereupon the same shall immediately become due and
payable.  The Borrower shall, at the time of acceleration pursuant to this
paragraph, Cash Collateralize the aggregate then undrawn and unexpired amount of
all Letters of Credit then outstanding.  Amounts held in such cash collateral
account shall be applied by the Administrative Agent to the payment of drafts
drawn under such Letters of Credit, and the unused portion thereof after all
such Letters of Credit shall have expired or been terminated, if any, shall be
applied to repay any of the other Secured Obligations pursuant to the
requirements of the Guarantee and Collateral Agreement.  After all such Letters
of Credit shall have expired or been terminated, all Reimbursement Obligations
shall have been satisfied and all other Secured Obligations shall have been paid
in full, the balance, if any, in such cash collateral account shall be returned
to the Borrower (or such other Person as may be lawfully entitled thereto).


Except as expressly provided above in this Section 9, presentment, demand,
protest and all other notices of any kind are hereby expressly waived by the
Borrower.
136

--------------------------------------------------------------------------------

SECTION 10.          THE ADMINISTRATIVE AGENT AND OTHER REPRESENTATIVES


10.1   Appointment.   Each Lender (and, if applicable, each other Secured Party)
hereby irrevocably designates and appoints JPMorgan Chase Bank, N.A. (JPMorgan
Chase Bank, N.A. hereby accepts such appointment)  as the agent of such Lender
(and, if applicable, each other Secured Party) under this Agreement and the
other Loan Documents, and each such Lender (and, if applicable, each other
Secured Party) irrevocably authorizes the Administrative Agent, in such
capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement and the other Loan Documents, together with such other powers
as are reasonably incidental thereto.  Notwithstanding any provision to the
contrary elsewhere in this Agreement, none of the Other Representatives or the
Administrative Agent shall have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender or
other Secured Party, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or any
other Loan Document or otherwise exist against the Administrative Agent or any
Other Representative.


10.2   Delegation of Duties.  The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in-fact
selected by it with reasonable care.


10.3   Exculpatory Provisions.  Neither  the Administrative Agent, any Other
Representative nor any of their respective officers, directors, employees,
agents, attorneys-in-fact or Affiliates shall be (i) liable for any action
lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement or any other Loan Document (except to the extent
that any of the foregoing are found by a final and non-appealable decision of a
court of competent jurisdiction to have resulted from its or such Person’s own
gross negligence or willful misconduct) or (ii) responsible in any manner to any
of the Lenders or any other Secured Party for any recitals, statements,
representations or warranties made by any Loan Party or any officer thereof
contained in this Agreement or any other Loan Document or any Specified Hedge
Agreement or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent or the Other
Representatives under or in connection with, this Agreement or any other Loan
Document or any Specified Hedge Agreement or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or any Specified Hedge Agreement or for any failure of
any Loan Party a party thereto to perform its obligations hereunder or
thereunder.  The Administrative Agent and the Other Representatives shall not be
under any obligation to any Lender or any other Secured Party to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Agreement or any other Loan Document or any Specified
Hedge Agreement, or to inspect the properties, books or records of any Loan
Party.
137

--------------------------------------------------------------------------------

10.4   Reliance by the Administrative Agent.  The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to the Borrower), independent accountants and other experts
selected by the Administrative Agent.  The Administrative Agent may deem and
treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent.  The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action.  The Administrative
Agent shall in all cases be fully exculpated from and protected against any
action or claim by any Lender or affiliate thereof, in acting, or in refraining
from acting, under this Agreement and the other Loan Documents in accordance
with a request of the Required Lenders (or, if so specified by this Agreement,
all Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans and all other Secured Parties.


10.5   Notice of Default.  The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender, or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give notice thereof to the Lenders.  The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders or any other instructing group of Lenders specified by
this Agreement); provided, that unless and until the Administrative Agent shall
have received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders and the Secured Parties.


10.6   Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
(and, if applicable, each other Secured Party) expressly acknowledges that
neither the Administrative Agent nor the Other Representatives or any of their
respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates has made any representations or warranties to it and that no act by
the Administrative Agent or any Other Representative hereafter taken, including
any review of the affairs of a Loan Party or any Affiliate of a Loan Party,
shall be deemed to constitute any representation or warranty by the
Administrative Agent or any Other Representative to any Lender or any other
Secured Party.  Each Lender (and, if applicable, each other Secured Party)
represents to the Administrative Agent and the Other Representatives that it
has, independently and without reliance upon the Administrative Agent, the Other
Representatives or any other Lender or any other Secured Party, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
Affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement.  Each Lender (and, if applicable, each other Secured Party) also
represents that it will, independently and without reliance upon the
Administrative Agent, the Other Representative or any other Lender or any other
Secured Party, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Loan Documents or any Specified Hedge Agreement, and to make such investigation
as it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
Affiliates.  Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender or any other Secured Party with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any Affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates.
138

--------------------------------------------------------------------------------

10.7   Indemnification.  The Lenders agree to indemnify the Administrative Agent
and each Other Representative in its capacity as such (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so), ratably according to their respective Aggregate Exposure Percentages
in effect on the date on which indemnification is sought under this Section (or,
if indemnification is sought after the date upon which the Commitments shall
have terminated and the Loans shall have been paid in full, ratably in
accordance with such Aggregate Exposure Percentages immediately prior to such
date), from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against the Administrative Agent
or Other Representative in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents, any Specified
Hedge Agreements or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by the Administrative Agent or Other Representative under or in
connection with any of the foregoing; provided, that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found by a final and non-appealable decision of a court of competent
jurisdiction to have resulted from the Administrative Agent’s or such Other
Representative’s gross negligence or willful misconduct.  The agreements in this
Section 10.7 shall survive the payment of the Loans and all other amounts
payable hereunder.


10.8   Agent in Its Individual Capacity.  The Administrative Agent, each Other
Representative and their respective Affiliates may make loans to, accept
deposits from and generally engage in any kind of business with any Loan Party
as though the Administrative Agent were not the Administrative Agent or an Other
Representative.  With respect to its Loans made or renewed by it and with
respect to any Letter of Credit issued or participated in by it, the
Administrative Agent and each Other Representative in its individual capacity as
a Lender shall have the same rights and powers under this Agreement and the
other Loan Documents as any Lender and may exercise the same as though it were
not the Administrative Agent or Other Representative, and the terms “Lender”,
“Lenders”, “Secured Party” and “Secured Parties” shall include the
Administrative Agent and each Other Representative in its individual capacity as
such.
139

--------------------------------------------------------------------------------

10.9   Successor Administrative Agent.  Subject to the appointment and
acceptance of a successor Administrative Agent as provided below, the
Administrative Agent may resign as Administrative Agent.  If the Administrative
Agent shall have given notice of its resignation as Administrative Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 9(a) or Section
9(f) with respect to the Borrower shall have occurred and be continuing) be
subject to approval by the Borrower (which approval shall not be unreasonably
withheld or delayed), whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans.  If no successor
agent has accepted appointment as Administrative Agent by the date that is 30
days following a retiring Administrative Agent’s notice of resignation, then the
resigning Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent which shall be a bank with an office in New York,
New York, or an Affiliate of any such bank.  After any retiring Administrative
Agent’s resignation as Administrative Agent, the provisions of this Section 10
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Administrative Agent under this Agreement and the other Loan
Documents.


10.10   Administrative Agent Generally.  Except as expressly set forth herein,
the Administrative Agent shall not have any duties or responsibilities hereunder
in its capacity as such.


10.11   Other Representatives.  Each of the Lead Arranger, the Joint
Bookrunners, the Syndication Agents and the Documentation Agents, in its several
capacity as such, shall have no duties or responsibilities, and shall incur no
liability, under this Agreement or any other Loan Document.


10.12   Withholding Tax.  To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax.  Without limiting the provisions
of Section 4.10, if any Governmental Authority asserts a claim that the
Administrative Agent did not properly withhold tax from amounts paid to or for
the account of any Lender because the appropriate form was not delivered or was
not properly executed or because such Lender failed to notify the Administrative
Agent of a change in circumstance which rendered the exemption from, or
reduction of, withholding tax ineffective or for any other reason, or the
Administrative Agent has paid over to a Governmental Authority applicable
withholding tax relating to a payment to a Lender but no deduction has been made
from such payment, each Lender shall indemnify the Administrative Agent, within
10 days demand therefor, fully for all amounts paid, directly or indirectly, by
the Administrative Agent as Tax or otherwise, including any penalties or
interest and together with all expenses (including legal expenses, allocated
internal costs and out-of-pocket expenses) incurred, whether or not such amounts
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document against any amount due to the Administrative Agent under this Section
10.12.  The agreements in this Section 10.12 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all other Obligations.
140

--------------------------------------------------------------------------------

10.13   Administrative Agent May File Proofs of Claim.  In case of the pendency
of any proceeding under the Bankruptcy Code of the United States of America, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:


(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, any Issuing
Lender and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, such Issuing
Lender and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, such Issuing Lender and the Administrative
Agent under Sections 3.5, 3.13, 4.5 and 11.5) allowed in such judicial
proceeding; and


(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the applicable Issuing
Lender, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Sections 3.5, 3.13, 4.5 and 11.5.
141

--------------------------------------------------------------------------------

10.14   Certain ERISA Matters.


(a)          Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and the Other
Representatives and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:


(i)          such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments,


(ii)          the prohibited transaction exemption set forth in one or more
PTEs, such as PTE 84-14 (a class exemption for certain transactions determined
by independent qualified professional asset managers), PTE 95-60 (a class
exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable so as to exempt from the prohibitions of Section 406 of ERISA and
Section 4975 of the Code such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement,


(iii)          (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or


(iv)          such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Lender.
142

--------------------------------------------------------------------------------

(b)          In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and the Other Representatives and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that none of the Administrative
Agent or any Other Representative or any of their respective Affiliates is a
fiduciary with respect to the assets of such Lender involved in the Loans, the
Letters of Credit, the Commitments and this Agreement (including in connection
with the reservation or exercise of any rights by the Administrative Agent under
this Agreement, any Loan Document or any documents related to hereto or
thereto).


10.15          Intercreditor Agreements. The Administrative Agent is authorized
to enter into the Intercreditor Agreement and the Pari Passu Intercreditor
Agreement (and any amendments, amendments and restatements, restatements or
waivers of or supplements to or other modifications to, and extensions,
restructuring, renewals, replacements of, such agreements) in connection with
the incurrence of any Incremental Equivalent Debt, Credit Agreement Refinancing
Indebtedness or any other Indebtedness permitted by the terms of this Agreement
to be secured by the Collateral on a pari passu or junior priority secured
basis, and the parties hereto acknowledge that each of the Intercreditor
Agreement and the Pari Passu Intercreditor Agreement is (if entered into)
binding upon them.  Each Lender (a) understands, acknowledges and agrees that
Liens may be created on the Collateral pursuant to the documentation relating to
any Indebtedness incurred as permitted by this Agreement which is (in accordance
with the terms hereof) to be secured thereby, on a pari passu, or junior secured
basis to the Liens securing the Secured Obligations, which Liens securing any
such other Indebtedness shall be subject to the terms and conditions of the
Intercreditor Agreement and/or the Pari Passu Intercreditor Agreement executed
and delivered as required hereby, (b) hereby agrees that it will be bound by and
will take no actions contrary to the provisions of the Intercreditor Agreement
and/or the Pari Passu Intercreditor Agreement (if entered into) and (c) hereby
authorizes and instructs the Administrative Agent to enter into the
Intercreditor Agreement and the Pari Passu Intercreditor Agreement (and any
amendments, amendments and restatements, restatements or waivers of or
supplements to or other modifications to, such agreements) in connection with
the incurrence of any secured Indebtedness as contemplated above.
143

--------------------------------------------------------------------------------

SECTION 11.          MISCELLANEOUS


11.1   Amendments and Waivers.  Except as provided in Section 4.17, 4.18 and
4.19 and subject to Section 4.7(b) and Section 11.21, none of this Agreement,
any other Loan Document, or any terms hereof or thereof may be amended,
supplemented or modified except in accordance with the provisions of this
Section 11.1.  The Required Lenders and each Loan Party to the relevant Loan
Document may, or, with the written consent of the Required Lenders, the
Administrative Agent and each Loan Party to the relevant Loan Document may, from
time to time, (a) enter into written amendments, supplements or modifications
hereto and to the other Loan Documents for the purpose of adding any provisions
to this Agreement or the other Loan Documents or changing in any manner the
rights of the Lenders or of the Loan Parties hereunder or thereunder or (b)
waive, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall (i) forgive or reduce
the principal amount or extend the final scheduled date of maturity of any Loan,
reduce the stated rate of any interest or fee payable hereunder  or extend the
scheduled date of any payment thereof (except (x) in connection with the waiver
of applicability of any post-default increase in interest rates, which waiver
shall be effective with the consent of the Majority Facility Lenders of each
adversely affected Facility, (y) that any amendment or modification of defined
terms used in the financial covenants in this Agreement shall not constitute a
reduction in the rate of interest or fees for purposes of this clause (i) even
if the effect of such amendment would be to reduce the rate of interest on any
Loan or any L/C Obligations or to reduce any fee payable hereunder and (z) any
reduction of the amount of, or any extension of the payment date for, the
mandatory prepayments required under Section 4.2 which shall only require the
approval of the Majority Facility Lenders of each Facility adversely affected
thereby), or increase the amount or extend the expiration date of any Lender’s
Commitment, in each case, without the written consent of each Lender directly
affected thereby (but not, for the avoidance of doubt, the consent of the
Required Lenders); (ii) eliminate or reduce the voting rights of any Lender
under this Section 11.1 without the written consent of such Lender; (iii) reduce
any percentage specified in the definition of Required Lenders, consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents or, except as set forth in
Section 11.14, release all or substantially all of the Collateral or release all
or substantially all of the Subsidiary Guarantors from their obligations under
the Guarantee and Collateral Agreement, in each case without the written consent
of all Lenders; provided, further that, any amendment to Section 11.14 to permit
the release of all or substantially all of the Collateral or release all or
substantially all of the Subsidiary Guarantors from their obligations under the
Guarantee and Collateral Agreement shall also require the written consent of all
Lenders; (iv) extend the scheduled date or reduce the amount of any amortization
payment in respect of any Term Loan, in each case, without the written consent
of each Lender directly affected thereby; (v) amend, modify or waive any
condition precedent to any extension of credit under the Revolving Facility set
forth in Section 6.2 without the written consent of the Majority Facility
Lenders under the Revolving Facility; (vi) amend, modify or waive any provision
of Section 4.8 without the written consent of the Majority Facility Lenders
under each Facility affected thereby, except that the additional written consent
of each Lender directly and adversely affected thereby shall be required in the
case of Section 4.8(a), 4.8(c) and the first sentence of Section 4.8(b); (vii)
reduce the percentage specified in the definition of Majority Facility Lenders
with respect to any Facility without the written consent of all Lenders under
such Facility; (viii) amend, modify or waive any provision of Section 10 without
the written consent of the Administrative Agent or Other Representative
adversely affected thereby; (ix) amend, modify or waive any provision of Section
3.3 or 3.4 without the written consent of the Swingline Lender; (x) amend,
modify or waive any provision of Sections 3.7 to 3.14 without the written
consent of each Issuing Lender; (xi) amend, modify or waive (A) any Loan
Document so as to alter the ratable treatment of the Obligations arising under
any Specified Hedge Agreement or Specified Cash Management Agreement and the
Obligations arising under the Loan Documents or (B) the definition of “Qualified
Counterparty”, “Specified Hedge Agreement”, “Specified Cash Management
Agreement”, “Obligations”, or “Secured Obligations”, in each case in a manner
adverse to any Qualified Counterparty with Obligations then outstanding without
the written consent of any such Qualified Counterparty, (xii) any terms of
Section 4.16 without the consent of each Lender (other than any Defaulting
Lender), (xiii) amend, modify or waive any of the terms and provisions (and
related definitions) of Section 8.1 (even if the effect of such amendment would
be to reduce the rate of interest on any Loan or L/C Obligations or to reduce
any fee payable hereunder) or any of the terms and provisions of the proviso set
forth in clause (c) of Section 9, without the written consent of the Majority
Facility Lenders under the Revolving Facility; provided, further, that,
notwithstanding anything else in this Agreement to the contrary, any such
amendment, waiver or other modification pursuant to this clause (xiii) shall be
effective for all purposes of this Agreement with the written consent of only
the Majority Facility Lenders under the Revolving Facility (or the
Administrative Agent with the prior written consent thereof) and the Borrower,
(xiv) modify or extend the maturity date of any Letter of Credit to a date that
is later than the maturity date applicable to the Revolving Commitments, without
the consent of each Revolving Lender or (xv) amend, modify or waive any
provisions of Section 6.5 of the Guarantee and Collateral Agreement without the
written consent of each Lender directly and adversely affected thereby.  Any
such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Administrative Agent and all future holders of the Loans.  In the
case of any waiver, the Loan Parties, the Lenders and the Administrative Agent
shall be restored to their former position and rights hereunder and under the
other Loan Documents, and any Default or Event of Default waived shall be deemed
to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.
144

--------------------------------------------------------------------------------

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof  to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and Revolving Extensions of Credit and the accrued interest
and fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders and Majority
Facility Lenders.


Notwithstanding anything to the contrary herein the Administrative Agent may,
with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any technical ambiguity,
omission, mistake, defect or inconsistency.


11.2  Notices.  (a)  All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy or
electronic transmission), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made when delivered, or three Business Days
after being deposited in the mail, postage prepaid, or, in the case of telecopy
notice, when received, addressed as follows in the case of the Borrower and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:
145

--------------------------------------------------------------------------------

The Borrower:


IAA, Inc.
2 Westbrook Corporate Center, Suite 500
Westchester, IL 60154
Attention:  Vance Johnston, Chief Financial Officer
Telecopy:  (708) 492-7575
Email:  vance.johnston@iaai.com


with copies to:


IAA, Inc.
Attention:  Sidney Peryar, Chief Legal Officer
Telecopy:  (708) 492-7575
Telephone:  (708) 492-7369
Email:  skerley@iaai.com


Steven M. Messina, Esq.
Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, NY 10036-6522
Telecopy:  (917) 777-3509
Telephone:  (212) 735-3509
Email: Steven.Messina@skadden.com


The Administrative Agent:


JPMorgan Chase Bank, N.A.
10 South Dearborn, Floor L2
Chicago, IL, 60603-2300
Attention:  Leonida Mischke
Telephone:  (312) 385-7055
Facsimile:  (844) 490-5665
Email:  jpm.agency.servicing.1@jpmorgan.com


with a copy to:


Alfred Y. Xue, Esq.
Latham & Watkins LLP
885 Third Avenue
New York, NY 10022
Telephone:  (212) 906-1640
Facsimile:  (212) 751-4864
Email: alfred.xue@lw.com


(b)          No notice, request or demand to or upon the Administrative Agent,
any Issuing Lender, the Lenders, or the Borrower shall be effective until
received.  The Borrower shall be conclusively deemed to have received any
notice, request or demand if such notice, request or demand is sent by courier
service and delivery thereof is confirmed by the courier, if it is sent by fax
or electronic transmission and receipt thereof is confirmed orally, if it is
sent by certified mail or if it is served by any manner of service of process
permitted by law.  Notices and other communications to the Lenders hereunder may
be delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent.  Approval of such procedures may be
limited to particular notices or communications;
146

--------------------------------------------------------------------------------

(c)          (i)  Notices and other communications to the Lenders and the
Issuing Lenders hereunder may be delivered or furnished by electronic
communication (including email and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided, that the foregoing
shall not apply to notices to any Lender or any Issuing Lender pursuant to
Sections 2 and 3 if such Lender or such Issuing Lender, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent or the
Borrower may, in their discretion, agree to accept notices and other
communications to each of them hereunder by electronic communications pursuant
to procedures approved by it; provided, that approval of such procedures may be
limited to particular notices or communications.


(ii)          Unless the Administrative Agent otherwise prescribes, (a) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided, that if such notice or other communication
is not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (b) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (a) of notification that such notice or communication is
available and identifying the website address therefore.


11.3   No Waiver; Cumulative Remedies.  No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.


11.4   Survival of Representations and Warranties.  All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
147

--------------------------------------------------------------------------------

11.5   Payment of Expenses; Indemnity.  The Borrower agrees (a) to pay or
reimburse each Lender, each Issuing Lender, each Other Representative and the
Administrative Agent for all its reasonable and documented out-of-pocket costs
and expenses incurred in connection with the syndication of the Facilities and
the development, preparation and execution of, and any amendment, supplement or
modification to (including expenses incurred in connection with due diligence
and travel, courier, reproduction, printing and delivery expenses), this
Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of one primary counsel to the Lenders, the Issuing Lenders, the
Other Representatives and the Administrative Agent and, to the extent reasonably
determined by the Administrative Agent to be necessary, one local counsel in
each applicable jurisdiction (exclusive of any reasonably necessary special
counsel) and, in the case of an actual or reasonably perceived conflict of
interest, one additional counsel in each applicable jurisdiction per affected
party and filing and recording fees and expenses, with statements with respect
to the foregoing to be submitted to the Borrower 3 Business Days prior to the
Closing Date (in the case of amounts to be paid on the Closing Date) and from
time to time thereafter on a quarterly basis or such other periodic basis as
such Agent shall deem appropriate, (b) to pay or reimburse each Lender, each
Issuing Lender, each Other Representative and the Administrative Agent for all
its documented and out-of-pocket costs and expenses incurred in connection with
the enforcement or preservation of any rights under this Agreement, the other
Loan Documents and any such other documents, or in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit and including the fees and disbursements of
one primary counsel to the Lenders, the Issuing Lenders, the Other
Representatives and the Administrative Agent and, to the extent reasonably
determined by the Administrative Agent to be necessary, one local counsel in
each applicable jurisdiction (exclusive of any reasonably necessary special
counsel) and, in the case of an actual or reasonably perceived conflict of
interest, one additional counsel in each applicable jurisdiction per affected
party, (c) to pay, indemnify, and hold each Lender, each Issuing Lender, each
Other Representative and the Administrative Agent harmless from, any and all
recording and filing fees that may be payable or determined to be payable in
connection with the execution and delivery of, or consummation or administration
of any of the transactions contemplated by, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of, this
Agreement, the other Loan Documents and any such other documents, and (d) to
pay, indemnify, and hold each Lender, each Issuing Lender, each Other
Representative and the Administrative Agent and each of their and their
affiliates’ respective officers, directors, employees, attorneys, affiliates,
agents, members, partners and advisors (each, including each Lender and the
Administrative Agent, an “Indemnitee”) harmless from and against any and all
other liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever with
respect to the syndication of the Facilities and the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other documents, including any of the foregoing relating
to the use of proceeds of the Loans or any related transaction or the violation
of, noncompliance with or liability under, any Environmental Law or related to
any Materials of Environmental Concern applicable to the operations of any Group
Member or any of the Properties or the unauthorized use by Persons of
information or other materials sent through electronic, telecommunications or
other information transmission systems that are intercepted by such Persons or
any claim, litigation, investigation or proceeding relating to any of the
foregoing, or preparation of a defense in connection therewith, regardless of
whether such claim, litigation, investigation or proceeding is brought by the
Borrower, the Borrower’s equity holders or creditors, an Indemnitee or any other
person or entity, whether any Indemnitee is a party thereto, including in each
case the reasonable and documented fees and disbursements of one primary counsel
to the Lenders, the Issuing Lenders, the Other Representatives, the
Administrative Agent and Indemnitees and, to the extent reasonably determined by
the Administrative Agent to be necessary, one local counsel in each applicable
jurisdiction (exclusive of any reasonably necessary special counsel) and, in the
case of an actual or reasonably perceived conflict of interest, one additional
counsel in each applicable jurisdiction per affected party (all the foregoing in
this clause (d), collectively, the “Indemnified Liabilities”); provided, that
the Borrower shall have no obligation hereunder to any Indemnitee with respect
to Indemnified Liabilities to the extent such Indemnified Liabilities are found
by a final, non-appealable judgment of a court of competent jurisdiction to have
resulted primarily from (x) the willful misconduct, bad faith or gross
negligence of such Indemnitee or its Related Persons, (y) a material breach by
such Indemnitee of its express and material contractual obligations under this
Agreement or the Loan Documents pursuant to a claim made by the Borrower or (z)
disputes between and among the Indemnitees (other than disputes involving the
Administrative Agent or the Other Representatives in their respective capacities
as such) other than any dispute related to any act or omission by the Borrower
or any of its Subsidiaries.  Without limiting the foregoing, and to the extent
permitted by applicable law, the Borrower agrees not to assert and to cause its
Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee.  All amounts due under this Section 11.5 shall
be payable not later than 10 days after written demand therefor.  Statements
payable by the Borrower pursuant to this Section 11.5 shall be submitted
pursuant to the notice information for the Borrower set forth in Section 11.2,
or to such other Person or address as may be hereafter designated by the
Borrower in a written notice to the Administrative Agent.  To the fullest extent
permitted by applicable law, none of the Borrower, the Loan Parties and the
Indemnitees shall assert, and each of the Borrower, the Loan Parties and the
Indemnitees hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit, or the use of the proceeds thereof; provided, that the
foregoing will not limit the Borrower’s indemnity obligations set forth above. 
No Indemnitee referred to in clause (d) above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages determined in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted primarily from the gross
negligence, bad faith or willful misconduct of such Indemnitee.  The agreements
in this Section 11.5 shall survive repayment of the Loans and all other amounts
payable hereunder. This Section 11.5 shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, or other costs and
expenses arising from any non-Tax claim.
148

--------------------------------------------------------------------------------

11.6   Successors and Assigns; Participations and Assignments.  (a)  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Lender that issues any Letter of
Credit), except that (i) the Borrower may not assign or otherwise transfer any
of its respective rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void), and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 11.6.


(b)          (i)  Subject to the conditions set forth in Section 11.6(c) below,
any Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:


(A)          the Borrower; provided, that no consent of the Borrower shall be
required (1) for an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, (2) for an assignment to any Person if an Event of Default under
Section 9(a) or Section 9(f) has occurred and is continuing, (3) for an
assignment by a Conduit Lender to its designated Lender, a conduit administered
or managed by such Conduit Lender’s designated Lender or to such Conduit
Lender’s liquidity providers or (4) during the primary syndication of the
Facilities; provided, further, that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received written notice thereof;


(B)          the Administrative Agent; provided, that no consent of the
Administrative Agent shall be required (1) for an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, except in the case of an assignment
of a Revolving Commitment to an Assignee that does not already have a Revolving
Commitment or (2) for an assignment by a Conduit Lender to its designated
Lender, a conduit administered or managed by such Conduit Lender’s designated
Lender or to such Conduit Lender’s liquidity providers; and



(C)          each Issuing Lender and the Swingline Lender, in case of an
assignment of a Revolving Commitment.


(ii)          Assignments shall be subject to the following additional
conditions:


(A)          except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans under any Facility, the amount of
the Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (or, in the case of any of the Term Loans, $500,000) unless each of
the Borrower and the Administrative Agent otherwise consent; provided, that (1)
no such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing and (2) such amounts shall be aggregated in respect
of each Lender and its Affiliates or Approved Funds, if any;
149

--------------------------------------------------------------------------------

(B)          the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that such processing and recordation fee
may be waived by the Administrative Agent in its sole discretion;


(C)          the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire;


(D)          the Assignee, if it shall not be a Lender, shall deliver to the
Borrower and the Administrative Agent the forms and documentation required
pursuant to Section 4.10 (e), (f) and (k);


(E)          in the case of an assignment by a Conduit Lender to an Assignee
that is not its designated Lender, another Conduit Lender administered or
managed by such Conduit Lender’s designated Lender or such Conduit Lender’s
liquidity providers (any such Assignee, a “Third Party Assignee”), such Conduit
Lender’s designated Lender shall concurrently assign to such Third Party
Assignee or, if such Third Party Assignee is a conduit not administered by such
designated Lender, to an Assignee designated by such Third Party Assignee, an
amount of its Commitment at least equal to the amount of the Loans assigned to
such Third Party Assignee by such Conduit Lender; provided, that if in
connection with such assignment such Conduit Lender notifies the Borrower or the
Administrative Agent that such Conduit Lender shall not make any additional
Loans under this Agreement, such Conduit Lender’s designated Lender shall assign
its entire Commitment to such Third Party Assignee or, if such Third Party
Assignee is a conduit not administered by such designated Lender, to an Assignee
designated by such Third Party Assignee;


(F)          no such assignment shall be made to an assignee that is a
Defaulting Lender at the time of such assignment and any such purported
assignment thereto shall be deemed null and void;
150

--------------------------------------------------------------------------------

(G)          notwithstanding anything to the contrary herein, no such assignment
shall be made to any Affiliated Lender unless made in compliance with the
additional terms and conditions set forth in Section 11.6(g); and


(H)          notwithstanding anything to the contrary herein, no such assignment
shall be made to a natural person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural person).


(iii)          Subject to acceptance and recording thereof pursuant to Section
11.6(b)(iv) below, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
4.9, 4.10, 4.11 and 11.5).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 11.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with, and subject to
the limitations of Section 11.6(c).


(iv)          The Administrative Agent, acting for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount and stated interest of the Loans and L/C Obligations owing
to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent, each Issuing Lender and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower, each Issuing Lender and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.


(v)          Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an Assignee, the Assignee’s completed
administrative questionnaire (unless the Assignee shall already be a Lender
hereunder), and any written consent to such assignment required by Section
11.6(b), the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
151

--------------------------------------------------------------------------------

(c)          xlviii)  Any Lender may, without the consent of the Borrower, the
Administrative Agent or any other Person, sell participations to one or more
banks or other entities (other than a natural Person, or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural Person, a Defaulting Lender or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans owing to it); provided, that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrower, the Administrative Agent,
each Issuing Lender and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and to approve any amendment, modification or
waiver of any provision of this Agreement; provided, that such agreement may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that (1) requires the consent of each
Lender directly affected thereby pursuant to the proviso to the second sentence
of Section 11.1 and (2) directly affects such Participant.  Subject to Section
11.6(c)(ii), the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 4.9, 4.10 or 4.11 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to Section 11.6(b).  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 11.7(b) as though it were a Lender; provided, that such Participant
shall be subject to Section 11.7(a) as though it were a Lender.


(ii)          A Participant shall not be entitled to receive any greater payment
under Section 4.9 or 4.10 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant (except to
the extent such entitlement to receive a greater payment results from change in
a Requirement of Law that occurs after the Participant acquired the applicable
participation).  Any Participant that is a Non-U.S. Lender shall not be entitled
to the benefits of Section 4.10 unless such Participant complies with Section
4.10(e) and (f).


(iii)          Each Lender that sells a participation shall, acting for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts and
stated interest of each Participant’s interest in the Loans (or other rights or
obligations) held by it (the “Participant Register”).  The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such Loan (or other right or obligation) hereunder as the owner
thereof for all purposes of this Agreement notwithstanding any notice to the
contrary.  No Lender shall have any obligation to disclose any portion of its
Participant Register to any Person except to the extent such disclosure is
necessary to establish that the Loans (or other rights or obligations) hereunder
are in registered form under Section 5f.103-1(c) or Proposed Section 1.163-5(b)
(or any successor sections) of the United States Treasury Regulations.  For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.
152

--------------------------------------------------------------------------------

(d)          Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights and/or obligations under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or central bank having jurisdiction over
it, and this Section 11.6 shall not apply to any such pledge or assignment of a
security interest; provided, that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.


(e)          The Borrower, upon receipt of written notice from the relevant
Lender, agrees to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described in Section 11.6(d).


(f)          Notwithstanding the foregoing, any Conduit Lender may assign any or
all of the Loans it may have funded hereunder to its designating Lender without
the consent of the Borrower or the Administrative Agent and without regard to
the limitations set forth in Section 11.6(b).  Each of the Borrower, each Lender
and the Administrative Agent hereby confirms that it will not institute against
a Conduit Lender or join any other Person in instituting against a Conduit
Lender any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto for any loss, cost, damage or expense arising out of its inability to
institute such a proceeding against such Conduit Lender during such period of
forbearance.


(g)          Subject to the other provisions of this Section 11.6 and Section
11.21, any Affiliated Lender may make Loans or Commitments or purchase an
assignment of outstanding Loans or Commitments (including Incremental Loans and
Incremental Commitments) from one or more Lenders and any such purchases of
Loans and/or Commitments may be made through (a) open market purchases on a
non-pro rata basis and/or (b) Dutch auction procedures open to all applicable
Lenders on a pro rata basis in accordance with customary procedures with
procedures determined by such Affiliated Lender in its sole discretion, in each
case, on the following basis and subject to the following terms and conditions:
153

--------------------------------------------------------------------------------

(i)          any such purchase of Loans (other than any commitment to provide
Incremental Loans or any Incremental Commitments) shall be consummated as an
assignment otherwise in accordance with the provisions of this Section 11.6 and
pursuant to an Assignment and Assumption (it being understood and agreed that
any such purchase of Loans that does not comply with this Section 11.6 and
Section 11.21 shall not be effective as an assignment hereunder);


(ii)          [reserved];


(iii)          the aggregate principal amount of the Term Loans and Commitments
(including Incremental Term Loans and Incremental Term Loan Commitments) held by
all Affiliated Lenders shall not exceed 25% of the total principal amount
outstanding under the Term Facilities and any Incremental Term Loans at the time
of such purported assignment;


(iv)          no Affiliated Lender may purchase Revolving Commitments or
Incremental Revolving Commitments hereunder and no Affiliated Lender may
purchase any Revolving Loans or any Incremental Revolving Loans from any Lender,
except from a Defaulting Lender (in which case, such Affiliated Lender shall
purchase such Defaulting Lender’s Loans and shall purchase all such Loans and
other amounts owing to the replaced Lender on or prior to the date of
replacement and assume all obligations of the replaced Lender under the Loan
Documents in connection with the purchased Revolving Loans in accordance with
this Section 11.6 (except that the Borrower shall pay the registration and
processing fee referred to therein and for the avoidance of doubt such purchase
shall not include its Commitments));


(v)          in the case of a purchase of Loans by the Borrower or any of its
Subsidiaries, no proceeds of the Revolving Facility and no proceeds of any
Incremental Loans drawn under any Incremental Revolving Commitments shall be
used for any purchases hereunder;


(vi)          any Loans purchased by the Borrower or any of its Subsidiaries
shall be automatically and permanently cancelled upon the effectiveness of such
assignment and will thereafter no longer be outstanding for any purpose
hereunder;


(vii)          no Affiliated Lender may purchase any loans while such Affiliated
Lender is in the possession of material Non-public Information with respect to
the Borrower or its Subsidiaries that is material to the assigning Lender’s
decision to assign any Loans and that has not been disclosed to the Lenders
(except to the extent that any Lender expressly waives its right to receive such
information);


(viii)          notwithstanding anything to the contrary in this Agreement, the
purchase of Loans made by an Affiliated Lender under this Section 11.6 shall not
constitute a voluntary or mandatory prepayment of the Loans; and


(ix)          in the case of a purchase by any Affiliated Lender, the assigning
Lender and such assignee shall execute and deliver to the Administrative Agent
an Affiliated Lender Assignment and Assumption in lieu of an Assignment and
Assumption.


11.7   Adjustments; Set-off.  (a)  Except as expressly provided in Section 11.6
and otherwise to the extent that this Agreement expressly provides for payments
to be allocated to a particular Lender or to the Lenders under a particular
Facility, if any Lender (a “Benefited Lender”) shall, at any time after the
Loans and other amounts payable hereunder shall immediately become due and
payable pursuant to Section 9, receive any payment of all or part of the
Obligations owing to it, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 9(f), or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of the Obligations owing to such other Lender, such Benefited Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefited Lender to share the excess payment or benefits
of such collateral ratably with each of the Lenders; provided, however, that if
all or any portion of such excess payment or benefits is thereafter recovered
from such Benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.


(b)          In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right upon the occurrence and during the
continuance of an Event of Default, without prior notice to the Borrower, any
such notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower, as the case may be.  Each Lender agrees
promptly to notify the Borrower and the Administrative Agent after any such
setoff and application made by such Lender; provided, that the failure to give
such notice shall not affect the validity of such setoff and application.


11.8   Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.  A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.
154

--------------------------------------------------------------------------------

11.9   Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


11.10   Integration.  This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof.  This Agreement supersedes all
prior commitments and undertakings of any or all of the Administrative Agent and
Lenders relating to the financing contemplated hereby.  There are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to subject matter hereof not expressly set forth or referred to
herein or in the other Loan Documents.


11.11   GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


11.12   Submission To Jurisdiction; Waivers.  Each of the Borrower, the
Administrative Agent and the Lenders hereby irrevocably and unconditionally:


(a)          submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive jurisdiction of the courts of the State of New York,
the courts of the United States for the Southern District of New York, and
appellate courts from any thereof;


(b)          consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;


(c)          agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address set forth in Section 11.2 or at such other address of which the
Administrative Agent and the Borrower shall have been notified pursuant thereto;


(d)          agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law or shall limit the right to sue
in any other jurisdiction; and
155

--------------------------------------------------------------------------------

(e)          waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.


11.13   Acknowledgments.  The Borrower hereby acknowledges that:


(a)          it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;


(b)          none of the Administrative Agent, any Other Representative or
Lender has any fiduciary relationship with or duty to the Borrower arising out
of or in connection with this Agreement or any of the other Loan Documents, and
the relationship between the Administrative Agent and Lenders, on one hand, and
the Borrower, on the other hand, in connection herewith or therewith is solely
that of debtor and creditor; and


(c)          no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.


11.14   Releases of Guarantees and Liens.  (a)  Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender and other Secured Parties
(without requirement of notice to or consent of any Lender or other Secured
Party except as expressly required by Section 11.1) to take any action requested
by the Borrower having the effect of releasing any Collateral or guarantee
obligations (i) to the extent necessary to permit consummation of any
transaction not prohibited by any Loan Document or that has been consented to in
accordance with Section 11.1 or (ii) under the circumstances described in
Section 11.14(b).


(b)          At such time as the Loans, the Reimbursement Obligations and the
other obligations under the Loan Documents (other than contingent surviving
indemnity obligations in respect of which no claim or demand has been made and
obligations under or in respect of Hedge Agreements or Specified Cash Management
Arrangements) shall have been paid in full, the Commitments have been terminated
and no Letters of Credit shall be outstanding (other than Letters of Credit
which have been Cash Collateralized or as to which other arrangements
satisfactory to the applicable Issuing Lender shall have been made), the
Collateral shall automatically be released from the Liens created by the
Security Documents, and the Security Documents and all obligations (other than
those expressly stated to survive such termination) of the Administrative Agent
and each Loan Party under the Security Documents shall automatically terminate,
all without delivery of any instrument or performance of any act by any Person. 
Additionally, the Administrative Agent shall deliver such other documentation
reasonably requested by the Borrower to evidence the termination of this
Agreement and the other Loan Documents and/or the termination of the Liens on
the Collateral, in favor of the Administrative Agent for the benefit of the
Secured Parties, all in form reasonably satisfactory to the Administrative Agent
and the Borrower.  Any such documentation shall be made without recourse,
representation or warranty.  The Borrower shall pay all costs and expenses
(including, but not limited to, reasonable attorney’s fees), that the
Administrative Agent incurs in preparing and delivering the foregoing documents
(or reviewing forms of such documents prepared by the Borrower or its counsel).
156

--------------------------------------------------------------------------------

11.15   Confidentiality.  The Administrative Agent, each Other Representative
and Lender agrees to keep confidential all non-public information provided to it
by any Loan Party pursuant to or in connection with  this Agreement; provided,
that nothing herein shall prevent the Administrative Agent, Other Representative
or any Lender from disclosing any such information (a) any Lender or any
Affiliate of any Lender (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) (i) to
any actual or prospective Transferee, (ii) any direct or indirect actual or
prospective counterparty (or any professional advisor to such counterparty) to
any Hedge Agreement or any other swap, derivative or securitization transaction
relating to the Borrower and its Obligations or (iii) to any credit insurance
provider relating to the Borrower and its Obligations, in each case, if such
person is required to maintain confidentiality on terms at least as restrictive
as those contained in this Section 11.15, (c) to its employees, directors,
agents, members, partners, attorneys, accountants and other professional
advisors or those of any of its affiliates if such person is required to
maintain confidentiality, (d) upon the request or demand of any Governmental
Authority, (e) in response to any order of any court or other Governmental
Authority, or as may otherwise be required pursuant to any Requirement of Law,
or if requested or required to do so in connection with any litigation or
similar proceeding; provided, that the Administrative Agent, Other
Representative or Lender, unless prohibited by any Requirement of Law, shall use
reasonable efforts to notify the Borrower in advance of any disclosure pursuant
to this clause (e) but only to the extent reasonably practicable under the
circumstances and on the understanding that none of the Administrative Agent,
Other Representative or Lender shall incur any liability for failure to give
such notice, (f) that has been publicly disclosed, (g) to the National
Association of Insurance Commissioners or any similar organization or any
nationally recognized rating agency that requires access to information about a
Lender’s investment portfolio in connection with ratings issued with respect to
such Lender, (h) in connection with the exercise of any remedy hereunder or
under any other Loan Document, (i) to any rating agency when required by it;
provided, that, prior to any disclosure, such rating agency is required to
maintain confidentiality or (j) with the consent of the Borrower.  In addition,
the Administrative Agent and each Lender may disclose the existence of this
Agreement and the information about this Agreement to market data collectors,
similar services providers to the lending industry, and service providers to the
the Administrative Agent and the Lenders in connection with the administration
and management of this Agreement and the other Loan Documents.


11.16   WAIVERS OF JURY TRIAL.  THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.


11.17   [Reserved].
157

--------------------------------------------------------------------------------

11.18   USA PATRIOT Act.  Each Lender hereby notifies each Loan Party that
pursuant to the requirements of the USA PATRIOT Act (Title III of Publ. L.
107-56 (signed into law October 26, 2001)), (the “Patriot Act”), it is required
to obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of the each Loan Party and other
information that will allow such Lender to identify each Loan Party in
accordance with the Patriot Act.


11.19   Lender Action.  Each Lender and each other Secured Party agrees that it
shall not take or institute any actions or proceedings, judicial or otherwise,
for any right or remedy against any Loan Party or any other obligor under any of
the Loan Documents (including the exercise of any right of setoff, rights on
account of any banker’s lien or similar claim or other rights of self-help), or
institute any actions or proceedings, or otherwise commence any remedial
procedures, with respect to any Collateral or any other property of any such
Loan Party, unless expressly provided for herein or in any other Loan Document,
without the prior written consent of the Administrative Agent.  The provisions
of this Section 11.19 are for the sole benefit of the Lenders  and the other
Secured Parties and shall not afford any right to, or constitute a defense
available to, any Loan Party.


11.20   [Reserved].


11.21   Certain Undertakings with Respect to Certain Affiliate Lenders.


(a)          Notwithstanding anything in this Agreement or any other Loan
Document to the contrary, Affiliated Lenders shall not be permitted to attend
any meeting (live or by any electronic means) in such Affiliated Lender’s
capacity as a Lender with the Administrative Agent or other Lender or receive
any information from the Administrative Agent or other Lender, except to the
extent such information is made available to any Loan Party (or its
representatives) and other than administrative notices given to all Lenders
hereunder (including information delivered by the Borrower in accordance with
Section 7.1 and Section 7.2), or have access to the Platform; and


(b)          Notwithstanding anything in this Agreement or any other Loan
Document to the contrary, with respect to any Loans at any time held by an
Affiliated Lender, such Affiliated Lender shall have no right whatsoever, in its
capacity as a Lender with respect to such Loans then held by such Affiliated
Lender, whether or not the Borrower or any other Loan Party is subject to a
bankruptcy or other insolvency proceeding or otherwise, so long as such Lender
is an Affiliated Lender, to (i) consent to any amendment, modification, waiver,
consent or other such action with respect to, or otherwise vote on any matter
related to, or vote in connection with any direction delivered to the
Administrative Agent by the Required Lenders or Majority Facility Lenders under
any Facility pursuant to, any of the terms of the Agreement or any other Loan
Document, in each case to the extent such amendment, modification, waiver,
consent, other action, vote or direction is effective with only the consent of
or action by the Required Lenders or the Majority Facility Lenders under any
Facility (each, a “Lender Vote/Directive”) and, if applicable, the Borrower;
provided, that for purposes of any Lender Vote/Directive the Administrative
Agent shall automatically deem any Loans held by such Affiliated Lender to be
voted on a pro rata basis in accordance with the votes cast in respect of the
Loans of all other Lenders in the aggregate (other than any Affiliated Lenders)
in connection with any such Lender Vote/Directive (including all voting and
consent rights arising out of any bankruptcy or other insolvency proceedings
(except for voting on any plan of reorganization or refraining from voting on
any plan of reorganization, in which case the Administrative Agent shall vote or
refrain from voting such Loans of such Affiliated Lender in its sole
discretion)); provided, further, that no such Lender Vote/Directive shall
deprive such Affiliated Lender of its share of any payments or other recoveries
which the Lenders are entitled to share on a pro rata basis under the Loan
Documents and such Affiliated Lender’s vote shall be counted to the extent any
such plan of reorganization or other amendment, waiver, modification or consent
proposes to treat the Obligations of the Affiliated Lender in a manner less
favorable in any material respect to such Affiliated Lender than the proposed
treatment of Obligations held by Lenders that are not Affiliates of the
Borrower.
158

--------------------------------------------------------------------------------

11.22   No Fiduciary Duty.  The Administrative Agent, each Other Representative,
each Lender and their Affiliates (collectively, solely for purposes of this
Section 11.22, the “Lenders”), may have economic interests that conflict with
those of the Loan Parties, their stockholders and/or their affiliates.  The
Borrower, on behalf of itself and each other Loan Party, agrees that nothing in
the Loan Documents or otherwise will be deemed to create an advisory, fiduciary
or agency relationship or fiduciary or other implied duty between any Lender or
Other Representative, on the one hand, and the Borrower and such other Loan
Party, its stockholders or its affiliates, on the other.  The Borrower, on
behalf of itself and each other Loan Party, acknowledges and agrees that (i) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders or Other Representatives, on the one hand, and
the Loan Parties, on the other, and (ii) in connection therewith and with the
process leading thereto, (x) no Lender or Other Representative has assumed an
advisory or fiduciary responsibility in favor of any Loan Party, their
stockholders or their Affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender or Other
Representative has advised, is currently advising or will advise any Loan Party,
its stockholders or its Affiliates on other matters) or any other obligation to
any Loan Party except the obligations expressly set forth in the Loan Documents
and (y) each Lender or Other Representative is acting solely as principal and
not as the agent or fiduciary of any Loan Party, its management, stockholders,
creditors or any other Person.  The Borrower, on behalf of itself and each other
Loan Party, acknowledges and agrees that it has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.  The Borrower, on behalf of itself
and each other Loan Party, agrees that it will not claim that any Lender or
Other Representative has rendered advisory services of any nature or respect, or
owes a fiduciary or similar duty to the Borrower or such other Loan Party, in
connection with such transaction or the process leading thereto.


11.23   Acknowledgment and Consent to Bail-In of EEA Financial Institutions 
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any of the parties hereto, each
party hereto acknowledges that any liability of any EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:


(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
159

--------------------------------------------------------------------------------

(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:


(i)          a reduction in full or in part or cancellation of any such
liability;


(ii)          a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)          the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.


11.24   Acknowledgment Regarding Any Supported QFCs.  To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for Hedge
Agreements or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and, each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):


(a)          In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States.  In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support; and
160

--------------------------------------------------------------------------------

(b)          As used in this Section 11.24, the following terms have the
following meanings:


“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.


“Covered Entity” means any of the following:


(i)          a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);


(ii)          a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or


(iii)          a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).


“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.


“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).


[Remainder of Page Intentionally Left Blank]


161

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.



  IAA, INC.,   as Borrower      


By:
/s/ John W. Kett   Name:  John W. Kett   Title:  Chief Executive Officer &
President      



[Signature Page to IAA Credit Agreement]

--------------------------------------------------------------------------------




  JPMORGAN CHASE BANK, N.A.,   as Administrative Agent, Term Lender, Revolving
Lender, Swingline Lender and Issuing Lender      


By:
/s/ Brendan Korb   Name: Brendan Korb   Title:  Vice President      


[Signature Page to IAA Credit Agreement]

--------------------------------------------------------------------------------




  BANK OF AMERICA, N.A.,   as Revolving Lender and Issuing Lender      

By:
/s/ David Komrska   Name:  David Komrska   Title: Senior Vice President      



[Signature Page to IAA Credit Agreement]

--------------------------------------------------------------------------------




  BARCLAYS BANK PLC,   as Revolving Lender and Issuing Lender      


By:
/s/ Craig Malloy   Name:  Craig Malloy   Title: Director      



[Signature Page to IAA Credit Agreement]

--------------------------------------------------------------------------------




  GOLDMAN SACHS BANK USA,   as Revolving Lender and Issuing Lender      


By:
/s/ Thomas M. Manning   Name:  Thomas M. Manning   Title: Authorized Signatory  
   


[Signature Page to IAA Credit Agreement]

--------------------------------------------------------------------------------


  MORGAN STANLEY BANK, N.A.
  as Revolving Lender and Issuing Lender      


By:
/s/ Michael King   Name:  Michael King   Title:  Authorized Signatory      



[Signature Page to IAA Credit Agreement]


--------------------------------------------------------------------------------




  BMO HARRIS BANK N.A.,   as Revolving Lender      


By:
/s/ Joshua Hovermale   Name:  Joshua Hovermale   Title: Director      



[Signature Page to IAA Credit Agreement]

--------------------------------------------------------------------------------




  FIFTH THIRD BANK,   as Revolving Lender
     

By:
/s/ Mike Gifford   Name:  Mike Gifford   Title:   Director      



[Signature Page to IAA Credit Agreement]


--------------------------------------------------------------------------------


  PNC BANK, NATIONAL ASSOCIATION,   as Revolving Lender
     


By:
/s/ Christopher Johnson   Name:  Christopher Johnson   Title:
Senior Vice President      



[Signature Page to IAA Credit Agreement]


--------------------------------------------------------------------------------




  ROYAL BANK OF CANADA,   as Revolving Lender
     


By:
/s/ Nicholas Heslip   Name: Nicholas Heslip   Title:
Authorized Signatory      



[Signature Page to IAA Credit Agreement]

--------------------------------------------------------------------------------




  SUNTRUST BANK,   as Revolving Lender      


By:
/s/ Matt Roberts   Name:  Matt Roberts   Title: Managing Director      



[Signature Page to IAA Credit Agreement]


--------------------------------------------------------------------------------


  U.S. BANK NATIONAL ASSOCIATION,   as Revolving Lender      


By:
/s/ Mary Ann Hawley   Name:
Mary Ann Hawley   Title:
Vice President      



[Signature Page to IAA Credit Agreement]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------